

Execution copy
 

Dated 18 November 2010
DEMAG CRANES AG
(as Parent)


UniCredit Bank AG
(as Coordinating Bookrunner and Mandated Lead Arranger)
Deutsche Bank AG
Société Générale Corporate & Investment Banking
and
WestLB AG
(as Bookrunners and Mandated Lead Arrangers)
Helaba Landesbank Hessen-Thüringen Girozentrale
and
SEB AG
(as Lead Arrangers)
with
UNICREDIT BANK AG, LONDON BRANCH
(as Facility Agent)


______________________________
EURO 350 million
CREDIT FACILITY AGREEMENT
______________________________





--------------------------------------------------------------------------------



CONTENTS
Clause    
 
Page

1.
INTERPRETATION
1


2.
THE FACILITIES
21


3.
PURPOSE
23


4.
CONDITIONS PRECEDENT
24


5.
UTILISATION OF REVOLVING FACILITY
24


6.
UTILISATION OF LG FACILITY
27


7.
LETTERS OF GUARANTEE
29


8.
COUNTER-INDEMNITIES, COUNTER-GUARANTEES AND OTHER DOCUMENTARY
 
 
CREDIT MATTERS
31


9.
ANCILLARY FACILITIES
35


10.
CURRENCIES AND PAYMENTS
37


11.
REPAYMENT
38


12.
PREPAYMENT AND CANCELLATION
40


13.
INTEREST
42


14.
TERMS
44


15.
MARKET DISRUPTION
45


16.
TAXES
46


17.
INCREASED COSTS
48


18.
MITIGATION
48


19.
PAYMENTS
49


20.
GUARANTEE
51


21.
REPRESENTATIONS
55


22.
UNDERTAKINGS
58


23.
FINANCIAL COVENANTS
67


24.
DEFAULT
67


25.
THE ADMINISTRATIVE PARTIES
71


26.
EVIDENCE AND CALCULATIONS
75


27.
FEES
76




- i -

--------------------------------------------------------------------------------



28.
INDEMNITIES AND BREAK COSTS
77


29.
EXPENSES
79


30
AMENDMENTS AND WAIVERS
79


31.
CHANGES TO THE PARTIES
81


32.
DISCLOSURE OF INFORMATION
88


33.
SET-OFF
89


34.
PRO RATA SHARING
89


35.
SEVERABILITY
90


36.
COUNTERPARTS
90


37.
NOTICES
90


38
CONCLUSION OF THIS AGREEMENT
93


39.
CONFIRMATION PURSUANT TO GERMAN MONEY LAUNDERING ACT
 
 
(GELDWÄSCHEGESETZ)
94


40.
LANGUAGE
94


41.
GOVERNING LAW
94


42.
JURISDICTION
94


 
 
 




- ii -

--------------------------------------------------------------------------------




THIS AGREEMENT is dated 18 November 2010
BETWEEN:
(1)
DEMAG CRANES AG, a company incorporated under the laws of Germany registered
with the commercial register (Handelsregister) of the Local Court (Amtsgericht)
of Duesseldorf under HRB 54517 (the “Parent”);

(2)
THE PERSONS listed in Part 2 of Schedule 1 (Original Borrowers) as original
borrowers (in this capacity, the “Original Borrowers”)

(3)
THE PERSONS listed in Part 3 of Schedule 1 (Original Guarantors) as original
guarantors (in this capacity, the “Original Guarantors”);

(4)
UniCredit Bank AG as coordinating bookrunner and mandated lead arranger (in this
capacity, the “Coordinating Bookrunner and Mandated Lead Arranger”);

(5)
Deutsche Bank AG, Société Générale Corporate & Investment Banking and WestLB AG
as bookrunners and mandated lead arrangers (in this capacity, the “Bookrunners
and Mandated Lead Arrangers”);

(6)
Helaba Landesbank Hessen-Thüringen Girozentrale and SEB AG as lead arrangers (in
this capacity, the “Lead Arrangers” and together with the Coordinating
Bookrunner and Mandated Lead Arranger and the Bookrunners and Mandated Lead
Arrangers, the “Arrangers”);

(7)
THE FINANCIAL INSTITUTIONS listed in Part 1 of Schedule 1 (Original Lenders) as
original lenders (the “Original Lenders”); and

(8)
UNICREDIT BANK AG, LONDON BRANCH as facility agent (in this capacity, the
“Facility Agent”).

IT IS AGREED as follows:
1.    INTERPRETATION
1.1    Definitions
In this Agreement:
“Acceptable Bank” means:
(a)
a bank or financial institution which has a rating for its long-term unsecured
and non credit-enhanced debt obligations of BBB+ or higher by Standard & Poor's
or Fitch IBCA or Baa1 or higher by Moody's or a comparable rating from an
internationally recognised credit rating agency; or

(b)
any other bank or financial institution approved by the Facility Agent (acting
on the instructions of the Majority Lenders).

“Accounting Date” means each of 31st March, 30th June, 30th September and 31st
December.
“Additional Borrower” means a member of the Group which becomes a Borrower in
accordance with Clause 31.9 (Additional Borrowers).
“Additional Guarantor” means a member of the Group which becomes a Guarantor
after the date of this Agreement in accordance with Clause 31.10 (Additional
Guarantors).

- 1 -

--------------------------------------------------------------------------------




“Administrative Party” means a Arranger, a Documentary Credit Bank or the
Facility Agent.
“Advance” means the principal amount of each borrowing under this Agreement from
the Revolving Facility Commitments.
“Affiliate” means a Subsidiary or a Holding Company of a person, or any other
Subsidiary of that Holding Company.
“Agent's Spot Rate of Exchange” means the Facility Agent's spot rate of exchange
for the purchase of the relevant currency in the European foreign exchange
market with Euros at or about 11.00 a.m. Munich time on a particular day.
“Ancillary Bank” means any Lender which becomes an Ancillary Bank by the
operation of Clause 9 (Ancillary Facilities).
“Ancillary Commitment” means in relation to an Ancillary Bank, the maximum
principal amount permitted to be made available by that Ancillary Bank under its
Ancillary Facility (which shall not, in any event, exceed the Revolving
Commitment of the relevant Ancillary Bank) to the extent not cancelled,
terminated or reduced under this Agreement and/or the relevant Ancillary
Documents.
“Ancillary Documents” means the documents and other instruments pursuant to
which an Ancillary Facility is made available and the Ancillary Outstandings
thereunder are evidenced.
“Ancillary Facility” means an Ancillary Facility established pursuant to Clause
9 (Ancillary Facilities).
“Ancillary Outstandings” means, at any time in relation to any Ancillary Bank,
the aggregate in Euros (as calculated by such Ancillary Bank in accordance with
its usual banking practice) of all of the following amounts outstanding at such
time under the Ancillary Facility of such Ancillary Bank then in force:
(a)
all amounts of principal then outstanding under any overdraft, cheque drawing or
other current account facilities determined on the same basis (whether net or
gross) as that for determination of any limit on such facilities imposed by the
terms thereof;

(b)
the maximum potential liability (excluding amounts stated to be in respect of
interest) under all guarantees, bonds and letters of credit then outstanding
under any guarantee, bond, letter of credit or acceptance facilities comprised
in the Ancillary Facility; and

(c)
in respect of any other facility or financial accommodation, such other amount
as fairly represents the aggregate exposure of that Ancillary Bank with respect
thereto under its Ancillary Facility,

in each case as reasonably determined by that Ancillary Bank from time to time
in accordance with its usual banking practice for facilities or accommodation of
the relevant type.
“Approved Lender” means a bank, trust or financial institution or other entity
named on the list agreed between the Arrangers and the Obligors' Agent from time
to time, in relation to which the agreement of the Obligors' Agent to the
addition of further entities to such list is not to be unreasonably withheld.
“Available Commitment” means, in relation to a Facility, a Lender's Commitment
under that Facility minus (save as set out below after paragraph (d)):
(a)
in the case of the Revolving Facility the Euro Amount of its participation in
any outstanding Utilisations under that Facility and the Base Currency Amount of
the aggregate of its Ancillary Commitments; and


- 2 -

--------------------------------------------------------------------------------




(b)
in the case of the L/G Facility, the Euro Amount of any outstanding L/Gs issued
by such Lender; and

(c)
in the case of the Revolving Facility, in relation to any proposed Utilisation,
the Euro Amount of its participation in any other Utilisations that are due to
be made under the Revolving Facility on or before the proposed Utilisation Date
and the Euro Amount of its Ancillary Commitment in relation to any new Ancillary
Facility that is due to be made available on or before the proposed Utilisation
Date; and

(d)
in the case of the L/G Facility, in relation to any proposed Utilisation, the
Euro Amount of any L/Gs that are due to be issued by such Lender on or before
the proposed Utilisation Date.

For the purposes of calculating a Lender's Available Commitment in relation to
any proposed Utilisation, the following amounts shall not be deducted from a
Lender's Commitment under the relevant Facility:
(i)
that Lender's participation in any Utilisation issued by that Lender that are
due to be repaid or prepaid on or before the proposed Utilisation Date; and

(ii)
that Lender's Ancillary Commitments to the extent that they are due to be
reduced or cancelled on or before the proposed Utilisation Date.

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
“Availability Period” means the period from and including the date of this
Agreement to and including the date falling one month prior to the Final
Maturity Date.
“Basel II Framework” means the framework for measuring the capital adequacy of
banks in the form set out, in relation to each individual Lender, in the paper
entitled “International Convergence of Capital Measurement and Capital
Standards, a Revised Framework” published by the Basel Committee on Banking
Supervision in June 2004 in the form existing on the date of this Agreement as
implemented in local law, legislation, regulations or rules applicable to that
Lender or any of its Affiliates.
“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with this Agreement and, in respect of an
Ancillary Facility only, any Affiliate of a Borrower that becomes a borrower of
that Ancillary Facility with the approval of the relevant Lender pursuant to the
provisions of Clause 9.4 (Affiliates of Borrowers).
“Break Costs” means the amount (if any) which a Lender is entitled to receive
under this Agreement pursuant to Clause 28.3 (Break Costs).
“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for general business in London, Munich and Duesseldorf and:
(a)
if on that day a payment in or a purchase of a currency (other than Euro) is to
be made, the principal financial centre of the country of that currency; or

(b)
if on that day a payment in or a purchase of Euro is to be made, a day which is
also a TARGET Day; or

(c)
if on that day a Documentary Credit or L/G is to be issued, the principal
financial centre of the country of the relevant Documentary Credit Bank or, as
the case may be, Issuing Bank.


- 3 -

--------------------------------------------------------------------------------




“Business Plan” means the business plan of the Group, comprising the combined
projected balance sheets, cashflow projections and projected profit and loss
accounts, in the agreed form for the period from 2010 to 2015 inclusive and
prepared on a combined basis, reviewed by Deloitte & Touche.
“Change of Control” means:
(a)
any person or group of persons acting in concert becoming the holders of more
than 50 per cent of the issued share capital of the Parent, where for the
purpose of calculating such level, that part of the share capital of the Parent
that carries no voting rights (Stimmrechtslose Vorzugsaktien) shall not be
included in the determination of the relevant percentage; and “acting in
concert” shall have the meaning given to it in Section 30 para. (2) of the
German Takeover Act (Wertpapiererwerbs- und Übernahmegesetz); or

(b)
a domination agreement (Beherrschungsvertrag) or profit and loss pooling
agreement (Gewinnabführungsvertrag) between the Parent as a controlled company
(abhängiges Unternehmen) and a third party as controlling company (herrschendes
Unternehmen) entering into effect.

“Commitment” means a Revolving Facility Commitment or L/G Facility Commitment.
“Consolidated Cash and Cash Equivalents” means, at any time:
(a)
cash in hand or on deposit;

(b)
bonds, notes or open market commercial paper:

(i)
which mature within one year after the relevant date of calculation; and

(ii)
which have a short-term credit rating of either A-1 by Standard & Poor's or
Fitch IBCA or P-1 by Moody's, or, if no short-term rating is available, the
issuer of which has, in respect of its long-term debt obligations, an equivalent
rating;

(c)
Sterling bills of exchange eligible for rediscount at the Bank of England and
accepted by an acceptable bank;

(d)
securities issued in money market funds where:

(i)
those securities are acquired on terms that they will be acquired or re acquired
by a third party within one year or not more than three months after demand; and

(ii)
the relevant third party has a short term credit rating of A-1 by Standard &
Poor's or Fitch IBCA or P-1 by Moody's or, if no short term rating is available
in respect of that third party, an equivalent rating in respect of its long term
debt obligations; or

(e)
securities issued by, or unconditionally guaranteed by, the government of any of
the United States, any member state of the European Union as constituted at 1
January 2004 or any member state of the European Union as constituted at the
Signing Date in relation to a member of the Group incorporated or established in
that jurisdiction only or issued by any agency thereof and, as the case may be,
guaranteed by or backed by the full faith and credit of the government of any
such state, in each case maturing within one year of the date of acquisition;

(f)
any other instrument, security or investment approved by the Majority Lenders,

in each case, to which any member of the Group is beneficially entitled at that
time.

- 4 -

--------------------------------------------------------------------------------




“Compliance Certificate” means a certificate substantially in the form of
Schedule 7 (Form of Compliance Certificate) setting out, among other things,
calculations of the financial covenants.
“Consolidated EBITDA” means, in respect of the relevant Measurement Period, the
consolidated income from operations of the Group for such period:
(a)
before any deduction of corporation tax or other taxes on income or gains;

(b)
before any deduction for Consolidated Net Interest Payable;

(c)
excluding any items (positive or negative) of a one-off, non-recurring,
extraordinary or exceptional nature, including restructuring and related costs
and costs related to the financing of the Facilities;

(d)
after deducting (to the extent otherwise included) the amount of profit (or
adding back the loss) of any member of the Group (other than the Parent) which
is attributable to any third party (not being a member of the Group) which is a
shareholder in such member of the Group;

(e)
after deducting (to the extent otherwise included) any gain over book value
arising in favour of a member of the Group on the disposal of any asset (not
being any disposals made in the ordinary course of trading) during such
Measurement Period and any gain arising on any revaluation of any asset during
such Measurement Period;

(f)
after adding back (to the extent otherwise deducted) any loss against book value
incurred by a member of the Group on the disposal of any asset (not being any
disposals made in the ordinary course of trading) during such Measurement Period
and any loss arising on any revaluation of any asset during such Measurement
Period;

(g)
after adding back (to the extent not otherwise included) the amount of any
dividends or other profit distributions (net of withholding tax) received in
cash by any member of the Group during such Measurement Period from companies
which are not members of the Group, and after deducting (to the extent not
otherwise deducted) the amount of any dividends or other profit distributions
paid in cash by any member of the Group during such Measurement Period to
companies which are not members of the Group;

(h)
after adding back (to the extent otherwise deducted) any depreciation of fixed
assets or amortisation of goodwill or intangible assets during such Measurement
Period;

(i)
after adding back (to the extent otherwise deducted) any non-cash charge arising
as a result of the matching stock program during such Measurement Period;

and (aa) including the EBITDA of any entity or business acquired during such
period and, in relation to paragraph (e) of the definition of “Permitted
Acquisition” only, any Pro Forma Adjustment projected on account of the
acquisition of any acquired entity or business and (bb) excluding the EBITDA of
any entity or business disposed of during such period.
“Consolidated Financial Indebtedness” means, at any time, the aggregate
principal amount of the Financial Indebtedness of all members of the Group at
that time.

- 5 -

--------------------------------------------------------------------------------




“Consolidated Interest Payable” means in relation to a Measurement Period all
interest charges, periodic financing charges and charges in the nature of
interest, including acceptance commission, commitment fee, guarantee fee,
fronting fee and the interest element of rental payments and of payments under
finance or capital leases (whether, in each case, paid, payable or capitalised),
incurred by any member of the Group in effecting, servicing or maintaining
Consolidated Financial Indebtedness during that Measurement Period.
“Consolidated Net Financial Indebtedness” means at any time the aggregate of (i)
all Financial Indebtedness of members of the Group other than any falling within
paragraph (f) of the definition of Financial Indebtedness, and (ii) the excess
(if any) over €35 million of the outstanding liability (actual or contingent)
under outstanding advance payment guarantees, minus (iii) the aggregate of
Consolidated Cash and Cash Equivalents owned by members of the Group as at the
calculation date.
“Consolidated Net Interest Payable” means Consolidated Interest Payable less all
financing charges and interest charges received or receivable by all members of
the Group during the relevant Measurement Period.
“Default” means an Event of Default or a Potential Event of Default.
“Defaulting Lender” means any Lender:
(a)
which has failed to make its participation in an Advance available or has
notified the Agent that it will not make its participation in an Advance
available by the Utilisation Date of that Advance in accordance with Clause
5.3(d) (Making of Advances) or has failed to provide cash collateral (or has
notified the Documentary Credit Bank that it will not provide cash collateral)
in accordance with Clause 8.6 (Cash collateral by Non-Acceptable Documentary
Credit Lender);

(b)
which has otherwise rescinded or repudiated a Finance Document; or

(c)
with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within 5 Business Days of its due date; or
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

“Disruption Event” means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
(from communicating with other Parties in accordance with the terms of the
Finance Documents,


- 6 -

--------------------------------------------------------------------------------




and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Documentary Credit” means any letter of credit, guarantee (including
counter-guarantees), bond or similar instrument adopted or issued or to be
issued pursuant to Clause 5.4 (Issue of Documentary Credits), in each case as
varied from time to time.
“Documentary Credit Banks” means any bank which becomes a Documentary Credit
Bank pursuant to Clause 8.4 (Change of Documentary Credit Bank) and each one a
Documentary Credit Bank.
“Documentary Credit Proportion” means in relation to a Lender in respect of any
Documentary Credit, the proportion (expressed as a percentage) borne by that
Lender's Available Commitment under the Revolving Facility to the relevant
Available Facility immediately prior to the issue of that Documentary Credit,
adjusted to reflect any assignment or transfer under this Agreement to or by
that Lender.
“Environmental Law” means any applicable law in any jurisdiction in which any
member of the Group conducts business which imposes obligations upon such Group
member relating to the pollution or protection of the environment or harm to or
the protection of human health or the health of animals or plants.
“EURIBOR” means, for a Term of any Advance or overdue amount in Euro:
(a)
the applicable Screen Rate; or

(b)
if no Screen Rate is available for that Term of that Advance or overdue amount,
the arithmetic mean (rounded upward to four decimal places) of the rates, as
supplied to the Facility Agent at its request, quoted by the Reference Banks to
leading banks in the European interbank market,

in each case, as of 11.00 a.m. (Munich time) on the Rate Fixing Day for the
offering of deposits in Euro, for a period comparable to that Term.
“Euro” and “€” means the single currency of the Participating Member States.
“Euro Amount of a Utilisation or part of a Utilisation” means:
(a)
if the Utilisation is denominated in Euros, its amount; or

(b)
in the case of any other Utilisation denominated in an Optional Currency, its
equivalent in Euros calculated on the basis of the Agent's Spot Rate of Exchange
one Business Day before the Rate Fixing Day for that Term.

“Event of Default” means an event or circumstance specified as such in Clause 24
(Default).
“Exempted Subsidiaries” means, each of (i) Demag Cranes & Components (Pty.) Ltd.
(South Africa), a company organised under the laws of the Republic of South
Africa and registered with the Companies Registration Office at Pretoria under
No. 1958/002113/07, and with its registered address at 60 Atlas Road, Boksburg
North, South Africa, and (ii) Demag Cranes & Components Ltda. (Brasil), a
company organised under the laws of Brasil, registered with the General Taxpayer
Register under registration number 442466350001-49 and having its registered
address at Rodovia Raposo Tavares, km 31 Post Office Box  806-0 Zip Code 06703
030 Cotia-São Paulo.
“Existing Facility Agreement” means a EUR 325,000,000 Credit Facility Agreement
dated 16 June 2006 (as amended, varied, supplemented, restated or innovated from
time to time) between, inter alios, the Parent as Borrower, Bayerische Hypo- und
Vereinsbank AG and Commerzbank Aktiengesellschaft as Mandated Lead Arrangers,
Bayerische Hypo- und Vereinsbank AG as

- 7 -

--------------------------------------------------------------------------------




Facility Agent (each as defined thereunder), and other parties.
“Existing Instrument” means each letter of credit, guarantee, bond or similar
instrument issued by a financial institution which is a Documentary Credit Bank
or, as the case may be, an Issuing Bank for the account of any member of the
Group prior to the First Utilisation Date and identified in a list (which shall
specify the proposed Borrower of each such instrument and otherwise be in a form
satisfactory to the Facility Agent) delivered to the Facility Agent no later
than 3 Business Days prior to the First Utilisation Date.
“Expiry Date” means the date on which a Documentary Credit or L/G is due to be
repaid.
“Facility” means the Revolving Facility or the L/G Facility.
“Facility Office” means the office(s) notified by a Lender to the Facility
Agent:
(a)
on or before the date it becomes a Lender; or

(b)
by not less than five Business Days' notice,

as the office(s) through which it will perform its obligations under this
Agreement.
“Fee Letter” means any letter entered into by reference to this Agreement
between any of the Administrative Parties or any Issuing Bank and the Obligors'
Agent or the Borrowers setting out the amount of certain fees referred to in
this Agreement.
“Final Maturity Date” means the fifth anniversary of the date of this Agreement.
“Finance Document” means:
(a)
this Agreement;

(b)
the Fee Letters;

(c)
the Ancillary Documents;

(d)
the Hedging Agreements;

(e)
any Transfer Certificate;

(f)
any Obligor Accession Agreement; and

(g)
any other document designated as such by the Facility Agent, the Obligors' Agent
and any other Obligor (to the extent party thereto).

“Finance Party” means a Lender or an Administrative Party.
“Financial Indebtedness” means any indebtedness (other than indebtedness owed by
one member of the Group to another member of the Group) for and in respect of:
(a)
moneys borrowed or raised;

(b)
any debenture, bond, note, commercial paper or similar instrument;

(c)
any acceptance credit, bill-discounting, note purchase or other similar facility
or any dematerialised equivalent;

(d)
capital amounts due under any finance leases or the like;


- 8 -

--------------------------------------------------------------------------------




(e)
any receivables purchase, factoring or discounting arrangement under which there
is recourse in whole or in part to any member of the Group;

(f)
amounts due under any currency swap, or interest rate swap or collar
arrangement, financial option or any other financial derivative instrument;

(g)
any arrangement entered into primarily as a method of raising finance pursuant
to which any asset sold or otherwise disposed of by that person is or may be
leased to or re-acquired by a member of the Group (whether following the
exercise of an option or otherwise); or

(h)
redeemable preference shares issued by a member of the Group to a person not a
member of the Group where the shares can be required by a person other than a
member of the Group to be redeemed on or prior to the date one year after the
Final Maturity Date; or

(i)
any guarantee, indemnity or other legally binding assurance against financial
loss in respect of the indebtedness of any person arising under any transaction
or arrangement falling within (a) to (h) above.

“First Utilisation Date” means the date on which the first Utilisation under
this Agreement is made.
“Fitch IBCA” means Fitch Ratings Limited or any successor to its rating
business.
“GAAP” means (a) in the case of the Parent, IFRS, (b) in the case of each member
of the Group (other than those specified in sub-paragraph (a)) the generally
accepted accounting principles, standards and practices of the jurisdiction of
incorporation of that entity and (c) in all cases, for the purposes of the
preparation of management accounts (whether consolidated, unconsolidated or
aggregated) of any member of the Group such generally accepted accounting
principles, standards and practices as described in (a) and (b), applied to the
extent appropriate in the context of preparation of management accounts prepared
in accordance with good accounting practice.
“Group” means the Parent and its Subsidiaries.
“Group Structure Chart” means the group structure chart delivered to the
Facility Agent pursuant to paragraph 3(d) of Part 1 of Schedule 2.
“Guarantee Fee Rate” means:
(a)
in relation to any Documentary Credit for the benefit of financial creditors
(Kreditsicherungsgarantie), a rate equal to the Margin applicable from time to
time; and

(b)
in relation to any other Documentary Credit (a "Non-Financial Documentary
Credit") and any L/G, 1.25 per cent. per annum, provided that if at any time,
the then current Compliance Certificate (and the financial statements with which
it is required by this Agreement to be delivered) received by the Facility Agent
discloses that the ratio (the “Ratio”) of Consolidated Net Financial
Indebtedness to Consolidated EBITDA for the Measurement Period to which that
Compliance Certificate relates is within the ranges set out in the table below
the Guarantee Fee Rate in respect of any outstanding Non-Financial Documentary
Credits and L/Gs shall be adjusted (upwards or downwards) from the date on which
the relevant Compliance Certificate has been received by the Facility Agent to
the level set opposite the applicable Ratio in the table:


- 9 -

--------------------------------------------------------------------------------




Ratio
 
Guarantee Fee Rate
% p.a.


Greater than or equal to 2.25:1
 
1.85
Less than 2.25:1 but greater than or equal to 1.50:1
 
1.75
Less than 1.50:1 but greater than or equal to 0.75:1
 
1.5
Less than 0.75:1
 
1.25

Provided that:
(i)
if the Obligors' Agent fails to deliver any Quarterly Consolidated Accounts by
the latest date provided for in Clause 20.2(a)(i), (ii) or (iii) (Financial
Information) the Guarantee Fee Rate in respect of any outstanding Non-Financial
Documentary Credits and L/Gs shall be the highest rate in relation thereto
appearing in the above table until such Quarterly Consolidated Accounts (and any
related certificate) are delivered to the Facility Agent; and

(ii)
upon the occurrence of an Event of Default and the Facility Agent giving notice
thereof to the Obligors' Agent, the Guarantee Fee Rate in respect of any
outstanding Non-Financial Documentary Credits and L/Gs shall be the highest rate
in relation thereto appearing in the above table until such time as no Event of
Default is continuing, whereupon the Guarantee Fee Rate in respect of any
outstanding Non-Financial Documentary Credits and L/Gs shall be determined on
the basis of the most recently delivered Quarterly Consolidated Accounts.

“Guarantor” means an Original Guarantor or an Additional Guarantor unless it has
ceased to be a Guarantor in accordance with this Agreement.
“Hedging Agreement” means any and all interest rate swaps, currency swaps,
forward foreign exchange and other hedging agreements in each case entered into
by an Obligor with a Lender which are agreed from time to time in writing
between the relevant Obligors and the Facility Agent to constitute Hedging
Agreements.
“Holding Company” means an entity of which another person is a Subsidiary.
“IBOR” means “LIBOR” or “EURIBOR”.
“IFRS” means International Financial Reporting Standards.
“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 11 (Form of Increase Confirmation).
“Increase Lender” has the meaning given to that term in Clause 2.3(a)(iii)
(Increase).
“Increased Cost” means:
(a)
an additional or increased cost;

(b)
a reduction in the rate of return under a Finance Document or on the overall
capital of a Finance Party or its Holding Company; or

(c)
a reduction of an amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or its Holding Company but only
to the extent attributable to that Finance Party having entered into any Finance
Document or funding or performing its obligations under any Finance Document.
“Insolvency Event” in relation to a Finance Party means that the Finance Party:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);


- 10 -

--------------------------------------------------------------------------------




(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(g)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

(h)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

(i)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

(j)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

“Intellectual Property Rights” means all know-how, patents, trademarks, service
marks, designs, business names, domain names, topographical or similar rights,
copyrights and other intellectual property rights and any interests (including
by way of licence) in any of the foregoing (in each case whether registered or
not and including all applications for the same) of any member of the Group.
“Issuing Bank” means each Lender that is a Lender under the L/G Facility
provided that in respect of an L/G issued or to be issued pursuant to the terms
of this Agreement, the “Issuing Bank” shall be the Issuing Bank which has issued
or agreed to issue that L/G.
“Issuing Bank's Spot Rate of Exchange” means an Issuing Bank's spot rate of
exchange for the purchase of the relevant currency in the European foreign
exchange market with Euros at or about 11.00 a.m. Munich time on a particular
day.
“Lender” means:

- 11 -

--------------------------------------------------------------------------------




(a)
an Original Lender; or

(b)
any person which becomes a Party after the date of this Agreement in accordance
with Clause 2.3 (Increase) or Clause 31.3 (Procedure for transfer
(Vertragsübernahme)).

“L/G” means a letter of credit or a letter of guarantee (including
counter-guarantees) in the form customarily used by the relevant Issuing Bank or
any other guarantee, indemnity, letter of credit, documentary or other credit or
any other instrument or suretyship in a form requested by a Borrower (or the
Parent on its behalf) and agreed by the relevant Issuing Bank.
“L/G Facility” means a letter of guarantee facility made available under this
Agreement as described in Clause 2.1(b) (The Facilities).
“L/G Facility Commitment” means:
(a)
in relation to an Original Lender, the amount set opposite its name under the
heading “L/G Facility Commitment” in Part 2 of Schedule 1 (Original Lenders) and
the amount of any other L/G Facility Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.3 (Increase); and

(b)
in relation to any other Lender, the amount of any L/G Facility Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.3 (Increase),

to the extent not transferred by it, cancelled, increased or reduced under this
Agreement.
“LIBOR” means, for a Term of any Advance or overdue amount:
(a)
the applicable Screen Rate; or

(b)
if no Screen Rate is available for the relevant currency or Term of that Advance
or overdue amount, the arithmetic mean (rounded upward to four decimal places)
of the rates, as supplied to the Facility Agent at its request, quoted by the
Reference Banks to leading banks in the London interbank market,

in each case, as of 12.00 noon (Munich time) on the Rate Fixing Day for the
offering of deposits in the currency of that Advance or overdue amount for a
period comparable to that Term.
“Majority Lenders” means, at any time, Lenders the aggregate of whose
Commitments:
(a)
represent by value at least 662/3 % of the Total Commitments; or

(b)
if the Total Commitments have been reduced to zero, represented by value at
least 662/3 % of the Total Commitments immediately before that reduction.

“Mandatory Cost” means the cost of complying with certain regulatory
requirements, expressed as a percentage rate per annum and calculated by the
Facility Agent under Schedule 5 (Calculation of the Mandatory Cost).
“Margin” means the percentage rate per annum determined in accordance with
Clause 13.3 (Margin).
“Material Adverse Effect” means an event or circumstance which has or would
reasonably be expected to have a material adverse effect on:
(a)
the ability of the Obligors (taken as a whole) to meet the payment obligations
of the Obligors under the Finance Documents or the financial covenants set out
in Clause 23 (Financial Covenants); or


- 12 -

--------------------------------------------------------------------------------




(b)
the business, assets (as a whole) or financial condition of the Group taken as a
whole; or

(c)
the validity or enforceability of the rights and remedies of the Lenders under
the Finance Documents.

“Material Subsidiary” means each company identified in the list provided by the
Obligors' Agent to the Facility Agent pursuant to paragraph 3(e) of Part 1 of
Schedule 2 and:
(a)
any Subsidiary of the Parent whose gross assets or earnings before interest,
tax, depreciation and amortisation (consolidated in the case of a Subsidiary
which itself has Subsidiaries), at any time after the date of this Agreement,
exceed five per cent. (5%) of the consolidated gross assets or Consolidated
EBITDA at that time of the Group, and for the purposes of the above:

(i)
the consolidated gross assets of the Group shall be the consolidated gross
assets of the Group ascertained by reference to the latest audited published
consolidated accounts of the Parent;

(ii)
the gross assets of any Subsidiary shall be the gross assets of that Subsidiary
(consolidated in the case of a Subsidiary which itself has Subsidiaries)
calculated in accordance with approved accounting standards and ascertained by
reference to the accounts of such Subsidiary used in the preparation of the
latest audited published consolidated accounts of the Parent; and

(iii)
the earnings before interest, tax, depreciation and amortisation of any
Subsidiary (consolidated in the case of a Subsidiary which itself has
Subsidiaries) shall be determined on a basis consistent with the basis for
determination of Consolidated EBITDA and ascertained by reference to the
accounts of such Subsidiary used in the preparation of the latest audited
published consolidated accounts of the Parent,

and for the purposes of the above, gross assets in respect of the Group or any
such Subsidiary means the fixed assets and current assets of the Group or that
Subsidiary (consolidated in the case of a Subsidiary which itself has
Subsidiaries), as the case may be; and
(b)
a Subsidiary of the Parent to which has been transferred (whether by one
transaction or a series of transactions, related or not) the whole or
substantially the whole of the assets of a Subsidiary which immediately prior to
those transactions was a Material Subsidiary.

“Maturity Date” in relation to an Advance means the last day of the Term for
that Advance.
“Measurement Period” means a period of 12 months ending on an Accounting Date.
“Moody's” means Moody's Investors Service Limited or any successor to its rating
business.
“Non-Acceptable Documentary Credit Lender” means a Lender under the Revolving
Facility which:
(a)
is not an Acceptable Bank within the meaning of paragraph (a) of the definition
of “Acceptable Bank” (other than a Lender which each Documentary Credit Bank has
agreed is acceptable to it notwithstanding that fact); or

(b)
is a Defaulting Lender; or

(c)
has failed to make (or has notified the Facility Agent that it will not make) a
payment to be made by it under Clause 8.2 (Lender's Counter-guarantee) or Clause
25.11 (Indemnities) or any other payment to be made by it under the Finance
Documents to or for the account of any other Finance Party in its capacity as
Lender by the due date for payment.

“Obligor” means a Borrower or a Guarantor.

- 13 -

--------------------------------------------------------------------------------




“Obligor Accession Agreement” means a letter, substantially in the form of Part
2 of Schedule 3 (Form of Obligor Accession Agreement), with such amendments as
the Facility Agent may approve.
“Obligors' Agent” means the Parent.
“Optional Currency” means any currency (other than Euros) in which a Utilisation
is permitted to be denominated under this Agreement.
“Original Financial Statements” means combined financial statements of the Group
for the half year ended 31 March, 2010 (reviewed by Deloitte & Touche), audited
combined annual financial statements of the Group for the years ended 30
September 2007, 2008 and 2009 and unconsolidated financial statements of each
Obligor (other than in relation to Demag Cranes & Components Corp. and Crane
America Services Corp. (the “US Obligors”)) for each such year and the
consolidated financial statements of the US Obligors for each such year.
“Outstanding Liability Amount” in relation to any contingent liability under any
Ancillary Facility, L/G or Documentary Credit at any time means the maximum
amount for which the relevant Ancillary Bank, Issuing Bank or Documentary Credit
Bank or the Lenders, as the case may be, could be actually and/or contingently
liable thereunder less the aggregate of (i) all amounts thereof repaid or
prepaid hereunder or thereunder and (ii) all amounts (if any) paid out by the
relevant Ancillary Bank, Issuing Bank or Documentary Credit Bank (or the
Lenders) thereunder for which the relevant Ancillary Bank, Issuing Bank or
Documentary Credit Bank and/or the Lenders have been reimbursed by the Obligors
(whether or not out of the proceeds of an Advance).
“Participating Member State” means a member state of the European Union that
adopts or has adopted the Euro as its lawful currency under the legislation of
the European Union for Economic Monetary Union.
“Party” means a party to this Agreement.
“Permitted Acquisition” means the acquisition by a member of the Group of any
business or of shares in the capital of or other ownership interests in a person
where:
(a)
in the case of an acquisition of shares, a minimum of 75% of the voting shares
in a person are acquired by the Group, provided that subject to the remaining
provisions of this definition the Group may make acquisitions where less than
75% of the voting shares in a person are acquired provided that the
consideration for such acquisitions made in any financial year shall not in the
aggregate exceed €20 million;

(b)
such acquisition and all transactions related thereto shall be consummated in
accordance with applicable laws in all material respects;

(c)
if the aggregate of the purchase consideration (including all deferred or
conditional consideration), any indebtedness of the type to be included in
Consolidated Net Financial Indebtedness which is to be assumed or refinanced,
any costs or Taxes incurred as a result of making such acquisition, and any
other actual or contingent liabilities which any member of the Group would be
likely to incur as a result of the acquisition (the “Purchase Consideration”)
would exceed € 50 million (or its equivalent in other currency), the Obligors'
Agent has notified the Facility Agent of the intention to make such acquisition
(accompanied by a description of the acquisition and the Purchase Consideration
in reasonable detail) not less than 10 Business Days prior to the making of the
acquisition;

(d)
the principal business of the entity being acquired or the business being
acquired falls within the general nature of the business carried on by the
Group;


- 14 -

--------------------------------------------------------------------------------




(e)
in the case of acquisitions falling within paragraph (c) above, the Group is
projected, taking into account such acquisition and payment of the Purchase
Consideration in accordance with this provision on a pro forma basis (based on
reasonable assumptions), to be in compliance with Clause 23 (Financial
Covenants) for the two-year period from the proposed date of such acquisition
(or where such date does not fall on a Quarterly Reporting Date, from the
immediately following Quarterly Reporting Date) or to the Final Maturity Date
(if earlier) and the Obligors' Agent delivers to the Facility Agent financial
projections for the Group for that period, certified by the Chief Financial
Officer of the Parent;

(f)
the Group is in compliance with Clause 23 (Financial Covenants) and no Default
is outstanding or would occur as a consequence of the acquisition (subject (save
in relation to any events described in Clauses 24.7 (Insolvency) to 24.9
(Creditors' Process) inclusive affecting any entities acquired pursuant to such
acquisition) to a 3 month clean-up period in respect of events and circumstances
relating to the entity to be acquired which occurred or were in existence prior
to or at the date of the acquisition and would not have a Material Adverse
Effect);

(g)
if it will be a Material Subsidiary, subject to the limitations contained in
Clause 31.10 it will become an Additional Guarantor within 30 Business Days of
the completion of such acquisition in accordance with Clause 31.10; and

(h)
in the case of acquisitions falling within paragraph (c) above, copies of any
due diligence reports prepared in connection with the acquisition are provided
to the Lenders and due diligence does not reveal any onerous or material
contingent liabilities of the target that are not taken into account in the
purchase price and the sale and purchase agreement is concluded on arm's length
terms.

“Potential Event of Default” means any event or circumstance specified in Clause
24 (Default) which, with the giving of notice or the lapse of time or the making
of any determination or fulfilment of any other condition would constitute an
Event of Default provided that any such event which requires the satisfaction of
a condition as to materiality before it can become an Event of Default shall not
be a Potential Event of Default until that condition is satisfied.
“Pro-Forma Adjustment” means, for any test period that includes any of the four
accounting quarters first following the acquisition of or investment in an
acquired entity or business, the pro forma increase or decrease in Consolidated
EBITDA of the enlarged Group projected by the Parent in good faith to result
from reasonably identifiable and supportable net cost savings or additional net
costs, as the case may be, realisable during such period by combining the
operations of such acquired entity or business with the operations of the Parent
and its Subsidiaries, provided that:
(a)
so long as such net cost savings or additional net costs will be realisable at
any time during such period, it may be assumed, for purposes of projecting such
pro forma increase or decrease to such Consolidated EBITDA, that such net cost
savings or additional net costs will be realisable during the entire such
period;

(b)
any such pro forma increase or decrease to such Consolidated EBITDA shall be
without duplication for net cost savings or additional net costs actually
realised during such period and already included in such Consolidated EBITDA;

(c)
if any such pro forma increase or decrease is to be adjusted as contemplated, by
no later than the time when the relevant calculation is made, a report shall
have been delivered to the Facility Agent from a competent professional adviser
verifying that such net cost savings or additional net costs have been
identified in a reasonable manner and are supportable during such period; and

(d)
(x) the decrease of the actual ratio in Clause 23.2 (Leverage) by reason of such
Pro-Forma Adjustment shall not be greater than 0.25 and (y) the increase of the
actual ratio in Clause 23.3 (Interest cover) by reason of such Pro-Forma
Adjustment


- 15 -

--------------------------------------------------------------------------------




shall not be greater than 0.25. For the avoidance of doubt any such decrease or
increase resulting from the inclusion into Consolidated EBITDA of the EBITDA of
the acquired entity or business (other than any portion thereof representing
synergies and net cost savings realised by the acquired entity or business)
shall not count towards such limits.]
“Pro rata Share” means:
(a)
for the purpose of determining a Lender's share in a Utilisation of the
Revolving Facility (excluding the Ancillary Facility), the proportion which its
Available Commitment under the Revolving Facility bears to the relevant
Available Facility; and

(b)
for any other purpose on a particular date a Lender' share of the Total
Commitment or , if the Total Commitments are then zero, its share of the Total
Commitments immediately prior to their reduction to zero.

“Quarterly Reporting Date” means the date of delivery of the quarterly
consolidated accounts of the Parent under and in accordance with Clause
22.2(a)(iii).
“Rate Fixing Day” means:
(a)
the first day of a Term for a Utilisation denominated in Sterling;

(b)
the second Business Day before the first day of a Term for a Utilisation
denominated in any other currency (other than Euro); or

(c)
the second Business Day before the first day of a Term for a Utilisation
denominated in Euro,

or such other day as the Facility Agent determines is generally treated as the
rate fixing day by market practice in the relevant interbank market.
“Reference Bank” means Deutsche Bank Luxembourg S.A. and the principal London
offices of each of UniCredit Bank AG, Société Générale and WestLB AG or, if any
such Lender ceases to be a Reference Bank, such other Lender as the Facility
Agent shall select after consultation with the Obligors' Agent.
“Repeating Representations” means the representations which are expressly
repeated or deemed to be repeated under Clause 21.20 (Times for making
Representations).
“Request” means a request for a Utilisation, substantially in the form of Part 1
of Schedule 3 (Form of Request).
“Reservations” means:
(a)
the principles that enforceability may be limited by the laws of administration,
liquidation, insolvency, reorganisation or similar laws of general application
affecting creditors' rights; and

(b)
any other general principles of law referred to in any legal opinion delivered
to the Facility Agent in connection with the Finance Documents and any
qualifications to which any such opinion is subject.

“Resignation Request” means a letter substantially in the form of Schedule 8
(Form of Resignation Request).
“Revolving Facility” means the revolving credit facility made available under
this Agreement as described in Clause 2.1(b) (The Facilities).
“Revolving Facility Commitment” means:

- 16 -

--------------------------------------------------------------------------------




(c)
in relation to an Original Lender, the amount set opposite its name under the
heading “Revolving Facility Commitment” in Part 2 of Schedule 1 (Original
Lenders) and the amount of any other Revolving Facility Commitment transferred
to it under this Agreement or assumed by it in accordance with Clause 2.3
(Increase); and

(d)
in relation to any other Lender, the amount of any Revolving Facility Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.3 (Increase),

to the extent not transferred by it, cancelled, increased or reduced under this
Agreement.
“Rollover Advance” means one or more Advances:
(a)
made or to be made on the same day that:

(i)
a maturing Advance or Ancillary Outstandings (by reason of the termination of
the relevant Ancillary Facility) is due to be repaid; or

(ii)
a demand by the Facility Agent, Documentary Credit Bank or Issuing Bank pursuant
to a drawing in respect of a Documentary Credit or L/'G is due to be met;

(b)
to the extent only of that part thereof which does not exceed the maturing
Advance or the maturing Ancillary Outstandings or the relevant claim in respect
of that Documentary Credit or L/'G;

(c)
in the same currency as the maturing Advance (unless it arose as a result of the
operation of Clause 10 (Currencies and Payments)) or the maturing Ancillary
Outstandings or the relevant claim in respect of that Documentary Credit or
L/'G; and

(d)
made or to be made to the same Borrower for the purpose of:

(i)
refinancing that or those maturing Advances or those Ancillary Outstandings; or

(ii)
satisfying the relevant claim in respect of that Documentary Credit or L/'G.

“Rollover Utilisation” means:
(a)
a Rollover Advance; and/or

(b)
a Utilisation by way of Documentary Credit or L/'G in an amount not exceeding
that of another Documentary Credit or L/'G to be replaced thereby whose Expiry
Date falls on the date on which such Documentary Credit or L/'G is to become
effective.

“Screen Rate” means
(a)
in relation to LIBOR, the British Bankers Association Interest Settlement Rate
for the relevant currency and period; and

(b)
in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period

displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or the service ceases to be available, the Facility Agent may (with the
agreement of the Obligors) specify another page or service displaying the
appropriate rate.

- 17 -

--------------------------------------------------------------------------------




“Security Interest” means any mortgage, pledge, lien, charge, assignment by way
of security, hypothecation, security transfer of title or other security
interest (dingliche Sicherheit) securing any obligation of any person or any
other agreement or arrangement having a similar effect.
"Separate Loan” has the meaning given to that term in Clause 11.1(c)
(Repayment).
“Standard & Poor's” means Standard & Poor's Rating Services, a division of The
McGraw-Hill Companies Inc. or any successor to its rating business.
“Sterling” and “£” means the lawful currency for the time being of the U.K.
“Subsidiary” means in relation to any person, any entity (including, without
limitation, any partnership) which is controlled directly or indirectly by that
person and any entity (whether or not so controlled) treated as a subsidiary in
the latest consolidated financial statements of that person from time to time in
accordance with applicable GAAP, and “control” means (i) more than 50% of the
voting rights or (ii) more than 50% of the equity or (iii) “control” according
§17 German Stock Corporation Act (excluding cases of multiple dependency
(mehrfache Abhängigkeit) in relation to joint ventures where no partner holds
more than 50% of the voting rights in which case no partner shall be deemed to
control the relevant entity) .
“TARGET Day” means a day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilises a single shared
platform and which was launched on 19 November 2007 is open for the settlement
of payments in Euro.
“Taxes” means all taxes, imposts, duties, levies, charges, deductions and
withholdings in the nature or on account of tax, together with all interest
thereon and penalties with respect thereto and “Tax” shall be construed
accordingly.
“Tax Payment” means an increased payment made by an Obligor to a Finance Party
under Clause 16.1 (Gross-up) or a payment made under Clause 16.4 (Tax
Indemnity).
“Term” means each period determined under this Agreement by reference to which
interest on a Utilisation or an overdue amount is calculated.
“Total Commitments” means the aggregate of the Total L/G Facility Commitments
and the Total Revolving Facility Commitments, being EUR 350,000,000 at the date
of this Agreement.
“Total L/G Facility Commitments” means the aggregate of the L/G Facility
Commitments, being EUR 150,000,000 at the date of this Agreement.
“Total Revolving Facility Commitments” means the aggregate of the Revolving
Facility Commitments, being EUR 200,000,000 at the date of this Agreement.
“Transfer Certificate” means a certificate, substantially in the form of
Schedule 6 (Form of Transfer Certificate), with such amendments as the Facility
Agent may approve or reasonably require, or any other form agreed between the
Facility Agent and the Obligors' Agent.
“Transfer Date” means, in respect of a Transfer Certificate, the later of:
(a)
the proposed Transfer Date specified in that Transfer Certificate; and

(b)
the date on which the Facility Agent executes that Transfer Certificate.

“U.K.” means the United Kingdom of Great Britain and Northern Ireland.

- 18 -

--------------------------------------------------------------------------------




“Utilisation” means a utilisation under this Agreement.
“Utilisation Date” means in relation to each Utilisation, the date specified as
such in the relative Request or, on and after the making and/or issue thereof
pursuant to such Request, the date on which that Utilisation was made and/or
issued.
“VAT” means value added tax as provided for in the German Value Added Tax Act
(Umsatzsteuergesetz) and any other tax of a similar nature.
1.2
Construction

(a)
In this Agreement, unless the contrary intention appears, a reference to:

(i)
an “authorisation” includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

(ii)
an Obligor providing “cash cover” for a Documentary Credit, Ancillary Facility
or L/G means a Borrower paying an amount in the currency of the Documentary
Credit or, as the case may be, the Ancillary Facility or L/G to an
interest-bearing account in the name of the Obligor and the following conditions
are met:

(A)
the account is with the Facility Agent (if cash cover is to be provided for all
the Lenders) or, with a Documentary Credit Bank, Ancillary Bank or Issuing Bank
(if the cash cover is to be provided for that Documentary Credit Bank, Ancillary
Bank or Issuing Bank);

(B)
subject to paragraph (b) of Clause 8.7 (Cash Cover by Borrower), withdrawals
from the account may only be made to pay a Finance Party amounts due and payable
to it under this Agreement in respect of that Documentary Credit, Ancillary
Facility or L/G until no amount is or may be outstanding under that Documentary
Credit, Ancillary Facility or L/G; and

(C)
if the Facility Agent, Documentary Credit Bank, Ancillary Bank or Issuing Bank
requires (acting reasonably), the Obligor has executed a security document over
that account, in form and substance satisfactory (acting reasonably) to the
Facility Agent, Documentary Credit Bank, Ancillary Bank or Issuing Bank with
which that account is held, creating a first ranking Security Interest over that
account;

(iii)
“disposal” means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and “dispose” will be construed accordingly;

(iv)
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

(v)
“know your customer requirements” are the identification checks that a Finance
Party is required under any applicable law or regulation to request in order to
meet its obligations under such applicable law or regulation to identify a
person who is (or is to become) its customer, in particular pursuant to German
money laundering provisions;

(vi)
a “person” includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;


- 19 -

--------------------------------------------------------------------------------




(vii)
a “regulation” includes any regulation, rule, official directive, request or
guideline (having the force of law) of any governmental, inter-governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;

(viii)
a currency is a reference to the lawful currency for the time being of the
relevant country;

(ix)
a Default being “outstanding” means that it has not been remedied or waived;

(x)
an outstanding contingent liability under an Ancillary Facility, L/G or
Documentary Credit (each a “Contingent Liability”) is “repaid” or “prepaid” by
providing (in accordance with the terms hereof) cash cover therefore, by
reducing (in accordance with the terms hereof) the Outstanding Liability Amount
of such Contingent Liability or by cancelling such Contingent Liability and
returning the original to the relevant Ancillary Bank, Issuing Bank or
Documentary Credit Bank or the Facility Agent on behalf of the Lenders or
providing other evidence (in form and substance satisfactory to the relevant
Ancillary Bank, Issuing Bank or Documentary Credit Bank or, as the case may be,
Facility Agent) that no further liability exists thereunder; references to
Ancillary Facilities or Ancillary Outstandings being repaid or prepaid are to be
construed accordingly insofar as those Ancillary Facilities or Ancillary
Outstandings involve Documentary Credits or other contingent liabilities;

(xi)
an amount “outstanding” at any time under or in respect of a Documentary Credit
or L/G (or the “principal amount” thereof at any time) is the Outstanding
Liability Amount of such Documentary Credit or L/G and a “drawing” under the
respective Facility includes the issue of a Documentary Credit or L/G and each
provision of this Agreement which contains reference to the concepts contained
in this paragraph (xi) shall be construed accordingly;

(xii)
where the Documentary Credit Bank is also a Lender under the Revolving Facility
(the “Indemnifying Lender”) which has a Revolving Facility Commitment then the
Documentary Credit Bank in its capacity as such shall be treated as a separate
entity from such Indemnifying Lender and for all the purposes of the Finance
Documents the Indemnifying Lender shall be deemed to have and be treated as
having a liability to the Documentary Credit Bank under Clause 8.2 (Lenders'
Counter-guarantee) in respect of Documentary Credits issued by the Documentary
Credit Bank;

(xiii)
a person includes its successors in title, permitted assigns and permitted
transferees;

(xiv)
a Finance Document or another document is a reference to that Finance Document
or other document as amended; and

(xv)
a time of day is a reference to Munich time.

(b)
The equivalent in Euros of a Utilisation or part of such a Utilisation in an
Optional Currency for the purposes of calculating:

(i)
whether any limit under this Agreement has been exceeded;

(ii)
the amount of a Utilisation;

(iii)
the share of a Lender in a Utilisation;

(iv)
the amount of any repayment of a Utilisation; or

(v)
the Available Commitment of a Lender,


- 20 -

--------------------------------------------------------------------------------




is its Euro Amount.
(c)
Unless the contrary intention appears:

(i)
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and

(ii)
any obligation of an Obligor under the Finance Documents which is not a payment
obligation remains in force for so long as any payment obligation of an Obligor
is or may be outstanding under the Finance Documents unless otherwise expressed
herein.

(d)
The headings in this Agreement do not affect its interpretation.

(e)
This Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, the German translation of such word or phrase
shall prevail.

2.
THE FACILITIES

2.1
The Facilities

Subject to the terms of this Agreement the Lenders make available to the
Borrowers
(a)
a multicurrency revolving credit facility in an aggregate amount equal to the
Total Revolving Facility Commitments; and

(b)
a multicurrency letter of guarantee facility in an aggregate amount equal to the
Total L/G Facility Commitments.

2.2
Ancillary Facility

Subject to the terms of this Agreement, an Ancillary Bank may provide overdraft,
current account and cash advance facilities, forward foreign exchange
facilities, bonding, guarantee and letter of credit facilities and/or such other
facilities as that Ancillary Bank may agree with the relevant Borrower in place
of all or part of its Revolving Facility Commitment, provided that the aggregate
amount of all Ancillary Facilities shall at no time exceed a Euro Amount of EUR
30,000,000.
2.3
Increase

(a)
The Parent may by giving prior notice to the Facility Agent after the effective
date of a cancellation of:

(i)
the Available Commitments of a Defaulting Lender in accordance with Clause 12.8
(Right of cancellation in relation to a Defaulting Lender); or

(ii)
the Commitments of a Lender in accordance with Clause 12.1 (Mandatory prepayment
- illegality),

request that the Total Commitments be increased (and the Total Commitments under
that Facility shall be so increased) in an aggregate Euro Amount of up to the
amount of the Available Commitments or Commitments so cancelled as follows:
(iii)
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an “Increase
Lender”) selected by the Parent (acceptable to the Facility Agent (acting
reasonably)) and each of which confirms its willingness to assume and does
assume all the obligations of a Lender corresponding to that part of the
increased Commitments which it is to assume, as if it had been an Original
Lender;




- 21 -

--------------------------------------------------------------------------------




(iv)
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(v)
each Increase Lender shall become a Party as a “Lender” and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(vi)
the Commitments of the other Lenders shall continue in full force and effect;
and

(vii)
any increase in the Total Commitments shall take effect on the date specified by
the Parent in the notice referred to above or any later date on which the
conditions set out in paragraph (b) below are satisfied.

(b)
An increase in the Total Commitments will only be effective on:

(i)
the execution by the Facility Agent of an Increase Confirmation from the
relevant Increase Lender;

(ii)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase:

(A)
the performance by the Facility Agent of all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the assumption of the increased Commitments by that Increase Lender, the
completion of which the Facility Agent shall promptly notify to the Parent, the
Increase Lender and each Documentary Credit Bank; and

(B)
in the case of an increase in the Total Revolving Facility Commitments, the
Documentary Credit Bank consenting to that increase.

(c)
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

(d)
The Parent shall, on the date upon which the increase takes effect, promptly on
demand pay the Facility Agent the amount of all costs and expenses (including
legal fees) reasonably incurred in connection with any increase in Commitments
under this Clause 2.3.

(e)
The Parent may pay to the Increase Lender a fee in the amount and at the times
agreed between the Parent and the Increase Lender in a Fee Letter. A reference
in this Agreement to a Fee Letter shall include any letter referred to in this
paragraph.

(f)
Clause 31.4 (Limitation of responsibility of Existing Lender) shall apply
mutatis mutandis in this Clause 2.3 in relation to an Increase Lender as if
references in that Clause to:

(i)
an “Existing Lender” were references to all the Lenders immediately prior to the
relevant increase;

(ii)
the “New Lender” were references to that “Increase Lender” and

(iii)
a “re-transfer” were references to respectively a “transfer".




- 22 -

--------------------------------------------------------------------------------




(g)
The Facility Agent must as soon as reasonably practicable after it has executed
an Increase Confirmation, send to the Obligors' Agent a copy of that Increase
confirmation.

2.4
Nature of a Finance Party's rights and obligations

Unless otherwise agreed by all the Finance Parties:
(a)
the obligations of a Finance Party under the Finance Documents are several
(keine Gesamtschuld);

(b)
failure by a Finance Party to perform its obligations does not affect the
obligations of any other Party under the Finance Documents;

(c)
no Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents;

(d)
the rights of a Finance Party under the Finance Documents are separate and
independent rights (keine Gesamtgläubigerschaft);

(e)
a debt arising under the Finance Documents to a Finance Party is a separate and
independent debt; and

(f)
a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce those rights.

3.
PURPOSE

3.1
Utilisation of proceeds

(a)
The Revolving Facility may only be used in or towards:

(i)
firstly, refinancing of any indebtedness of the members of the Group outstanding
under the Existing Facility Agreement; and thereafter

(ii)
the payment of fees, costs and expenses associated with the Facilities; and

(iii)
the financing of Permitted Acquisitions up to a maximum amount of no more than
EUR 75,000,000 in aggregate over the lifetime of the Facilities; and

(iv)
for ongoing working capital requirements and/or other general corporate purposes
of any member or members of the Group, including the financing of guarantee
requirements and the roll-in of Existing Instruments, and including Documentary
Credits for the benefit of financial creditors (Kreditsicherungsgarantien) up to
an aggregate amount of EUR 30,000,000.

(b)
The L/G Facility may only be used by the Borrowers in or towards the operational
business requirements for the issuance of L/Gs in favour of third parties,
including the issuance of counter-guarantees and the roll-in of Existing
Instruments but in each case excluding (i) L/Gs for the benefit of financial
creditors (Kreditsicherungsgarantien) and (ii) L/Gs with a risk profile
equivalent to cash loans other than advance payment guarantees
(Anzahlungsgarantien).

3.2
No obligation to monitor

No Finance Party is bound to monitor or verify the utilisation of a Facility.

- 23 -

--------------------------------------------------------------------------------




4.
CONDITIONS PRECEDENT

4.1
Initial conditions precedent

The obligations of each Lender to participate in any Utilisation and the
obligations of each Documentary Credit Bank or Issuing Bank to issue a
Documentary Credit or L/G are subject to the conditions precedent that the
Facility Agent has notified the Obligors' Agent and the Lenders that it has
received all of the documents and evidence set out in Part 1 of Schedule 2
(Conditions Precedent Documents) in form and substance satisfactory to the
Facility Agent (acting reasonably), such notification to be given by the
Facility Agent to the Obligors' Agent and the Lenders as soon as practicable
upon being so satisfied.
4.2
Further conditions precedent

The obligations of each Lender to participate in any Utilisation and the
obligations of each Documentary Credit Bank or Issuing Bank to issue a
Documentary Credit or L/G are:
(a)
which is not a Rollover Utilisation are subject to the further conditions
precedent that on both the date of the Request and the Utilisation Date for that
Utilisation:

(i)
the Repeating Representations are correct in all material respects; and

(ii)
no Default is outstanding and continuing or would result from the Utilisation,
or

(b)
which is a Rollover Utilisation are subject only to the condition precedent that
no Event of Default is outstanding and continuing or would result from the
Utilisation.

4.3
Limitations

Unless the Facility Agent agrees pursuant to Clause 14.3 (Other adjustments), a
Request may not be made (or, if made, shall not be regarded as having been
validly made) if, as a result, there would be more than 20 Advances and 25
Documentary Credits outstanding. Any Separate Loan shall not be taken into
account in this Clause 4.3.
5.
UTILISATION OF REVOLVING FACILITY

5.1
Giving of Requests

(a)
A Borrower may utilise the Revolving Facility by giving to the Facility Agent or
by the Obligors' Agent on behalf of the Borrower giving to the Facility Agent a
duly completed Request.

(b)
Unless the Facility Agent otherwise agrees (acting on the instructions of the
Majority Lenders), the latest time for receipt by the Facility Agent of a duly
completed Request for a Utilisation is 9.00 a.m. Munich time one Business Day
before the Rate Fixing Day for the proposed borrowing, provided that, in respect
of the first Utilisation, the relevant duly completed Request shall be delivered
prior to 10.00 a.m. Munich time on the Rate Fixing Day for that proposed
borrowing.

(c)
Each such Request is irrevocable.

5.2
Completion of Requests

A Request for a Utilisation will not be regarded as having been duly completed
unless:
(a)
it identifies the Borrower;




- 24 -

--------------------------------------------------------------------------------




(b)
it identifies that the Utilisation is either an Advance or a Documentary Credit;

(c)
the Utilisation Date is a Business Day falling within the relevant Availability
Period;

(d)
the amount of the Utilisation requested is:

(i)
if an Advance, a minimum of Euro 5 million and if a Documentary Credit, a
minimum of Euro 500,000 or their equivalent in accordance with Clause 10
(Currencies and payments);

(ii)
if the Available Facility is less than Euro 5 million for an Advance or less
than Euro 500,000 or their equivalent for a Documentary Credit, the Available
Facility under the Revolving Facility on the proposed Utilisation Date; or

(iii)
such other amount as the Facility Agent may agree, with the consent of the
Majority Lenders,

provided always that no amount requested for a Utilisation may exceed the then
Available Facility;
(e)
the proposed currency and Term comply with this Agreement;

(f)
the payment instructions comply with Clause 19.1 (Place of Payments); and

(g)
in the case of a Documentary Credit:

(i)
it identifies the name and address of the beneficiary, the beneficiary's
receiving bank account and reasonable details of the liabilities payment of
which is to be assured by the Documentary Credit, as well as the Expiry Date of
the Documentary Credit and to the extent the requested Documentary Credit does
not have an Expiry Date, it identifies the expected commercial lifetime
(wirtschaftliche Laufzeit) of the Documentary Credit;

(ii)
the beneficiary of the Documentary Credit is not identified on the most recent
prohibited list of beneficiaries of the relevant Documentary Credit Bank or is
otherwise approved on a case by case basis by the Facility Agent and the
relevant Documentary Credit Bank;

(iii)
the issuance of the Documentary Credit is not prohibited pursuant to the
Documentary Credit Bank's internal rules and guidelines;

(iv)
it identifies the relevant Documentary Credit Bank, and

(v)
the aggregate amount of all Documentary Credits outstanding will at no time
exceed EUR 30,000,000.

Only one Utilisation may be requested in each Request.
5.3
Making of Advances

(a)
The Facility Agent must promptly notify each Lender of the details of the
requested Advance and the amount of its share in that Advance.

(b)
The amount of each Lender's share of an Advance will be its Pro rata Share on
the proposed Utilisation Date.

(c)
No Lender is obliged to participate in an Advance if as a result:


- 25 -

--------------------------------------------------------------------------------




(i)
its share in the Advances plus its share of the aggregate of the Outstanding
Liability Amounts for all outstanding Documentary Credits would exceed its
Revolving Facility Commitment; or

(ii)
the aggregate amount of all Advances taken together with the aggregate of the
Outstanding Liability Amounts for all outstanding Documentary Credits would
exceed the Total Revolving Commitments (excluding any Ancillary Commitments).

(d)
If the conditions set out in this Agreement have been met, and subject to Clause
11 (Repayment), each Lender must make its share in the Advance available to the
Facility Agent for the relevant Borrower on the Utilisation Date.

5.4
Issue of Documentary Credits

(a)
The Facility Agent must promptly notify the relevant Documentary Credit Bank and
each Lender of the details of the requested Documentary Credit and each Lender
of the amount of its share in that Documentary Credit and of any reduction,
increase or repayment or prepayment of any Documentary Credit.

(b)
The amount of each Lender's share of a Documentary Credit will be its
Documentary Credit Proportion.

(c)
Subject to the terms of this Agreement, on the proposed Utilisation Date for a
Documentary Credit, the relevant Documentary Credit Bank will when requested
issue, in the form approved, a Documentary Credit as specified in the relevant
Request by delivering the same to or to the order of the beneficiary and will
thereafter, subject to the terms of this Agreement, if so requested amend and/or
reissue any Documentary Credit.

(d)
A Documentary Credit Bank shall not be obliged to issue a Documentary Credit
where it has not approved the identity of any assignee or transferee of or
substitute for any Lender with respect to its Commitment or any part thereof
unless such transferee or substitute shall provide cash cover for its
obligations in respect of that Documentary Credit.

5.5
Reduction of a Documentary Credit

(a)
If, on the proposed Utilisation Date of a Documentary Credit, any of the Lenders
under the Revolving Facility is a Non-Acceptable Documentary Credit Lender and:

(i)
that Lender has failed to provide cash collateral to the Documentary Credit Bank
in accordance with Clause 8.6 (Cash collateral by Non-Acceptable Documentary
Credit Lender); and

(ii)
either:

(A)
the Documentary Credit Bank has not required the relevant Borrower to provide
cash cover pursuant to Clause 8.7 (Cash cover by Borrower); or

(B)
the relevant Borrower has failed to provide cash cover to the Documentary Credit
Bank in accordance with Clause 8.7 (Cash cover by Borrower),

the Documentary Credit Bank may reduce the amount of that Documentary Credit by
an amount equal to the amount of the participation of that Non-Acceptable
Documentary Credit Lender in respect of that Documentary Credit and that
Non-Acceptable Documentary Credit Lender shall be deemed not to have any
participation (or obligation to indemnify the Documentary Credit Bank) in
respect of that Documentary Credit for the purposes of the Finance Documents.

- 26 -

--------------------------------------------------------------------------------




(b)
The Documentary Credit Bank shall notify the Facility Agent of each reduction
made pursuant to this Clause 5.5.

(c)
This Clause 5.5 shall not affect the participation of each other Lender in that
Documentary Credit.

5.6
Revaluation of Documentary Credits

(a)
If any Documentary Credits are denominated in a currency other than Euro, the
Facility Agent shall, within 5 days after the end of each calendar quarter,
recalculate the Euro Amount of those Documentary Credits by notionally
converting into Euro the outstanding amount of those Documentary Credits on the
basis of the Agent's Spot Rate of Exchange on the date of calculation.

(b)
The Parent shall, if requested by the Facility Agent within 5 days of any
calculation under paragraph (a) above, ensure that within three Business Days
sufficient Documentary Credits are prepaid to prevent the Euro Amount of the
Utilisations of the Revolving Facility exceeding the Revolving Facility
Commitments following any adjustment to a Euro Amount under paragraph (a) above.

5.7
Roll-in of Existing Instruments (Documentary Credits)

A Borrower may request in a Request (which is required to specify only those
details not otherwise included in the list specifying the relevant Existing
Instruments) for a Utilisation on the First Utilisation Date that each Existing
Instrument issued by a financial institution which is a Documentary Credit Bank
and designated by that Borrower as a Documentary Credit in that Request (or in
the list specifying the Existing Instruments) shall constitute a Documentary
Credit issued by that Documentary Credit Bank under the Revolving Facility and,
subject to compliance with paragraph (a)(iv) of Clause 3.1 (Purpose) and subject
to the other terms of this Agreement, on the First Utilisation Date each such
Existing Instrument shall constitute a Documentary Credit issued by that
Documentary Credit Bank under the Revolving Facility.
6.
UTILISATION OF L/G FACILITY

6.1
The L/G Facility

The L/G Facility may be utilised by way of L/Gs only.
6.2
Giving of a Request for an L/G

(a)
A Borrower may utilise the L/G Facility by giving to the respective Issuing Bank
or by the Obligors' Agent on behalf of the Borrower giving to the respective
Issuing Bank a duly completed Request for an L/G not later than two Business
Days prior to the requested Utilisation Date or by way of any other procedure
and/or at any other specified time in each case as agreed by the relevant
Issuing Bank.

(b)
A demand for an L/G may only be revoked by the relevant Borrower by giving
notice to the relevant Issuing Bank which has to be received by the relevant
Issuing Bank at a time when the Issuing Bank will, with reasonable efforts,
still be in a position to stop the process that the relevant L/G is delivered to
the relevant beneficiary or any other party as instructed by the relevant
Borrower. The Issuing Bank will inform the relevant Borrower should it not have
been able to stop the issuance process of the requested L/G.

(c)
The Parent will undertake all reasonable endeavours to procure that to the
extent reasonably practicable the L/G Facility Commitments of the Lenders will
be utilised in an equal proportion pro-rata to the Total L/G Commitments.


- 27 -

--------------------------------------------------------------------------------




6.3
Completion of a demand for an L/G

A demand for an L/G will not be regarded as having been duly completed unless:
(a)
it identifies the Borrower and the beneficiary of the L/G;

(b)
it specifies that it is for an L/G and which type of L/G is to be issued;

(c)
the proposed Utilisation Date is a Business Day falling within the Availability
Period;

(d)
it identifies the Expiry Date and to the extent the requested L/G does not have
an Expiry Date, it identifies the expected commercial lifetime (wirtschaftliche
Laufzeit) of the L/G;

(e)
the form of L/G is in form and substance satisfactory to the Issuing Bank
(acting reasonably);

(f)
the proposed currency is satisfactory to the Issuing Bank (acting reasonably);

(g)
the information about the beneficiary is in form and substance satisfactory to
the Issuing Bank (acting reasonably);

(h)
it specifies the delivery instructions for the L/G;

(i)
the issuance of the L/G is not prohibited pursuant to the Issuing Bank's
internal rules and guidelines; and

(j)
the beneficiary of the L/G is not identified on the most recent prohibited list
of beneficiaries of the relevant Issuing Bank or is otherwise approved on a case
by case basis by the relevant Issuing Bank.

6.4
Issue of L/G

(a)
No Issuing Bank is obliged to issue an L/G if as a result the aggregate of the
Outstanding Liability Amounts for all outstanding L/G issued by that Issuing
Bank would exceed its L/G Facility Commitment.

(b)
Subject to the terms of this Agreement, on the proposed Utilisation Date for
L/G, the relevant Issuing Bank will when requested issue, in the form approved,
an L/G as specified in the relevant Request by delivering the same to or to the
order of the beneficiary and will thereafter, subject to the terms of this
Agreement, if so requested amend and/or reissue any L/G.

6.5
Revaluation of L/Gs

(a)
If any L/Gs are denominated in a currency other than Euro, such Issuing Bank
shall, within 5 days after the end of each calendar quarter, recalculate the
Euro Amount of those L/Gs by notionally converting into Euro the outstanding
amount of those L/Gs on the basis of its Issuing Bank's Spot Rate of Exchange on
the date of calculation.

(b)
The Parent shall, if requested by the relevant Issuing Bank within 5 days of any
calculation under paragraph (a) above, ensure that within three Business Days
sufficient L/Gs are prepaid to prevent the Euro Amount of the L/Gs issued by
that Issuing Bank exceeding the L/G Facility Commitments of that Issuing Bank
following any adjustment to a Euro Amount under paragraph (a) above.

6.6
Roll-in of Existing Instruments (L/Gs)


- 28 -

--------------------------------------------------------------------------------




A Borrower may request in a Request (which is required to specify only those
details not otherwise included in the list specifying the relevant Existing
Instruments) for a Utilisation on the First Utilisation Date that each Existing
Instrument issued by a financial institution which is an Issuing Bank and
designated by that Borrower as an L/G in that Request (or in the list specifying
the Existing Instruments) shall constitute an L/G issued by that Issuing Bank
under the L/G Facility and, subject to compliance with paragraph (b) of Clause
3.1 (Purpose) and subject to the other terms of this Agreement, on the First
Utilisation Date each such Existing Instrument shall constitute an L/G issued by
that Issuing Bank under the L/G Facility.
7.
LETTERS OF GUARANTEE

7.1
Immediately payable

If an L/G or any amount outstanding under an L/G is expressed to be immediately
payable, the Borrower that requested (or on behalf of which the Parent
requested) the issue of that L/G shall repay or prepay that amount immediately.
7.2
Claims under an L/G

(a)
Each Borrower irrevocably and unconditionally authorises the Issuing Bank to pay
any claim made or purported to be made under an L/G requested by it (or
requested by the Parent on its behalf) and which appears on its face to be in
order (in this Clause 7, a “claim”).

(b)
Each Borrower shall immediately on demand pay to the Issuing Bank an amount
equal to the amount of any claim.

(c)
Each Borrower acknowledges that the Issuing Bank:

(i)
is not obliged (unless expressly provided otherwise under the terms of the
relevant L/G) to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

(ii)
deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

(d)
The obligations of a Borrower under this Clause7 will not be affected by:

(i)
the sufficiency, accuracy or genuineness of any claim or any other document; or

(ii)
any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

7.3
Indemnities

(a)
Each Borrower shall immediately on demand indemnify the Issuing Bank against any
cost, loss or liability incurred by the Issuing Bank (otherwise than by reason
of the Issuing Bank's gross negligence or wilful misconduct) in acting as the
Issuing Bank under any L/G requested by (or on behalf of) that Borrower.

(b)
The obligations of any Borrower under this Clause will not be affected by any
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause (without limitation and
whether or not known to it or any other person) including:

(i)
any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under an L/G or any other person;


- 29 -

--------------------------------------------------------------------------------




(ii)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Group;

(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under an L/G or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any beneficiary
under an L/G or any other person;

(v)
any amendment (however fundamental) or replacement of a Finance Document, any
L/G or any other document or security;

(vi)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any L/G or any other document or security; or

(vii)
any insolvency or similar proceedings.

7.4
Rights of contribution

Unless expressly provided otherwise, no Obligor will be entitled to any right of
contribution or indemnity from any Finance Party in respect of any payment it
may make under this Clause ‎‎7.
7.5
Adjustment for L/Gs upon acceleration

In this Clause ‎‎7.5:
"L/G Outstandings” means, in relation to an Issuing Bank, the aggregate Euro
Amount of all L/Gs issued by it that have not been repaid together with the
aggregate amount of all accrued interest, fees and commission owed to it as an
Issuing Bank under the L/G Facility.
"Total L/G Outstandings” means the aggregate of all L/G Outstandings.
(a)
If a notice is served under Clause ‎‎24.16 (Acceleration), each Issuing Bank
shall promptly adjust by corresponding transfers (to the extent necessary) of
their claims in respect of amounts outstanding to them under the L/G Facility to
ensure that after such transfers the L/G Outstandings of each Issuing Bank bear
the same proportion to the Total L/G Outstandings as such Issuing Bank's L/G
Facility Commitment bears to the Total L/G Facility Commitments, each as at the
date the notice is served under Clause ‎‎24.16 (Acceleration).

(b)
If a contingent liability becomes an actual liability or is reduced to zero
after the original adjustment is made under paragraph (a) above, then each
Issuing Bank will make a further adjustment by corresponding transfers (to the
extent necessary) to put themselves in the position they would have been in had
the original adjustment been determined by reference to the actual liability or,
as the case may be, zero liability and not the contingent liability.

All calculations to be made pursuant to this Clause 7.5 shall be made by the
Facility Agent based upon information provided to it by the Issuing Banks.



- 30 -

--------------------------------------------------------------------------------




8.
COUNTER-INDEMNITIES, COUNTER-GUARANTEES AND OTHER DOCUMENTARY CREDIT MATTERS

8.1
Counter-Indemnity from Account Party

(a)
Without prejudice to Clause 8.2 (Lenders' Counter-guarantee), the Borrower for
whose account any Documentary Credit is opened or issued (the “Account Party”)
will indemnify and hold harmless and keep each Finance Party indemnified and
held harmless from and against all liabilities, losses, damages, claims and
costs which such Finance Party may suffer or incur in connection with such
Documentary Credit and any payment made pursuant to it, except to the extent
that any such liability, loss, damage, claim or cost results from such Finance
Party's gross negligence or wilful default or a material breach of its
obligations under the Uniform Customs and Practice for Documentary Credits
(2007) (ICC Publication No. 600) (the “Code”).

(b)
Each Account Party irrevocably authorises each Finance Party to pay without
further confirmation or investigation from or by it any demand appearing or
purporting to be validly made pursuant to any Documentary Credit. Where any
Documentary Credit calls for certificates or other documents each Finance Party
may assume, without investigation, that the certificates or documents tendered
are duly signed by the person by whom they appear to be signed and that such
certificates or documents and any matters or facts stated therein are genuine
and correct. Without prejudice to the rights under the Code (which shall apply
in relation to all Documentary Credits issued under this Agreement), the
relevant Account Party agrees to reimburse each Finance Party forthwith on
written demand for any amounts paid by such Finance Party pursuant to any such
demand in the currency paid by such Finance Party together with interest on such
amounts at a rate determined in accordance with Clause 13.5 (Interest on overdue
amounts) from the date such amounts are paid by such Finance Party until
reimbursement as aforesaid.

(c)
The obligations of each Account Party under this Clause 8.1 (Counter-Indemnity
from Account Party) shall not be impaired by (a) any waiver or time granted to
or by any Finance Party, (b) any release or dealings with any rights or security
by any Finance Party (including, without limitation, under the Finance
Documents), (c) any invalidity of any Documentary Credit, or (d) any other
circumstances which might impair such obligations.

(d)
So long as any amount is or is capable of becoming outstanding by any Obligor to
any of the Finance Parties under any of the Finance Documents or any Commitment
is in force, no Account Party shall by virtue of any payment made by it pursuant
to this Clause 8.1 (Counter-Indemnity from Account Party) or by virtue of any
realisation of security made in respect of its obligations under this Clause 8.1
(Counter-Indemnity from Account Party), claim or exercise any rights or claims
for indemnity against any member of the Group in competition with any Finance
Party.

(e)
The general obligations of the Finance Parties under the Code in respect of any
Documentary Credit shall be supplemented by any specific written instructions
from the Obligors which any such Finance Party agrees in writing to implement in
respect of a specific Documentary Credit.

8.2
Lenders' Counter-guarantee

(a)
Each Lender independently guarantees (Garantie) to each Documentary Credit Bank,
on demand by that Documentary Credit Bank from time to time, the due performance
by each Account Party in relation to each Documentary Credit issued by that
Documentary Credit Bank, of its obligations under Clause 8.1 (Counter-Indemnity
from Account Party), provided that the liability of each Lender in relation to
any particular default in performance of such obligations by such Account Party
shall not exceed such Lender's Documentary Credit Proportion of the amount in
default.


- 31 -

--------------------------------------------------------------------------------




(b)
Each Documentary Credit Bank shall promptly notify each Lender, the Facility
Agent and the Obligors' Agent of any demand served on it under any Documentary
Credit and each payment made pursuant thereto and of any failure by any Account
Party in performing its obligations under Clause 8.1 (Counter-Indemnity from
Account Party).

(c)
The guarantees of each of the Lenders contained in this Clause 8.2 (Lenders'
Counter-guarantee) shall be as supplemented by the terms set out in Schedule 4
(Terms of Lenders' Guarantee to Documentary Credit Bank) (to which terms each
Lender agrees). The provisions of Clause 19.5 (No set-off or counterclaim) and
Clause 16.1 (Gross-up) shall apply, mutatis mutandis, in relation to payments to
be made by each Lender to any Documentary Credit Bank pursuant to this Clause.

(d)
Each Obligor agrees that, to the extent that any Lender makes any payment to a
Documentary Credit Bank pursuant to this Clause 8.2 (Lenders'
Counter-guarantee), that Lender will thereupon become the creditor of any rights
that Documentary Credit Bank may then have against any Obligor in respect of the
amount so paid by that Lender by way of assignment and the Documentary Credit
Bank hereby agrees to assign any such rights to that Lender, and each Account
Party will indemnify such Lender in respect of the amount so paid by that
Lender. Each Account Party shall also indemnify that Lender against all costs
and expenses incurred by that Lender in recovering or attempting to recover any
amount pursuant to its rights of subrogation referred to above.

(e)
By becoming a party to this Agreement, the Lenders hereby agree that the issuing
of guarantees, counter-guarantees, standby letters of credit and sureties on a
“first demand” basis is subject to certain special risks. The Lenders
acknowledge and agree that they are obliged to make payment without delay on
receipt of a demand for payment from the relevant party where made in conformity
with the terms of the Documentary Credit. After the Lenders' payment, the
relevant Borrower can assert any defences or objections based on the underlying
transaction (including due to wrongful delivery or warranty claims) against the
beneficiary of such Documentary Credit directly. Consequently, the Lenders
acknowledge that they will bear certain risks in relation to such claims,
including enforcement of their claims against the relevant beneficiary in
recovery proceedings, litigation in the pursuit of such claim and the
realisation of such claims (including where the such claims may be prejudiced by
other enforcement proceedings or by the bankruptcy of the relevant beneficiary).

8.3
Documentary Credit Bank's Position

To the extent not inconsistent with a Documentary Credit Bank acting (as it
does) as principal and not as agent in issuing and agreeing to issue any
Documentary Credit under this Agreement the provisions of Clause 25 (The
Administrative Parties) excluding or restricting liability and responsibility
shall apply mutatis mutandis for the benefit of a Documentary Credit Bank in its
relations with the Lenders and each Account Party.
8.4
Change of Documentary Credit Bank

(a)
The Facility Agent, with the prior approval of the Obligors and the Majority
Lenders, may designate any Lender (if such Lender agrees so to act) as a
replacement or additional Documentary Credit Bank, but not with respect to
Documentary Credits already issued by an existing Documentary Credit Bank,
provided that there shall be no more than four Documentary Credit Banks at any
one time.

(b)
A Documentary Credit Bank may resign (with respect only to Documentary Credits
to be issued after the expiry date of its resignation notice) at any time on or
after the first anniversary of the date of this Agreement on giving not less
than three months' prior written notice to the Facility Agent and the Obligors'
Agent to expire on or after such first anniversary if (i) the Obligors and the
Majority Lenders consent, or (ii) there is in the reasonable opinion of that
Documentary Credit


- 32 -

--------------------------------------------------------------------------------




Bank an actual or potential conflict of interest in it continuing to act as
Documentary Credit Bank, or (iii) it ceases to have a Commitment in effect.
8.5
Documentary Credit Amendments

(a)
In relation to any amendment to the terms of a Documentary Credit issued
hereunder, any amendments relating to:

(i)
an increase in the amount or extension of any Documentary Credit shall be
subject to the relevant Documentary Credit Bank being satisfied that if a new
Documentary Credit was issued (rather than an amendment to increase the current
amount of, or extend, the Documentary Credit) the conditions in relation to the
issue of a replacement Documentary Credit for such additional amount or
extension, as the case may be, would be satisfied; and

(ii)
a change in conditions (other than an increase in the amount or extension of the
Documentary Credit) shall be subject to the consent of the relevant Documentary
Credit Bank acting reasonably.

(b)
The amount of each Lender's participation in each Documentary Credit issued by
the Documentary Credit Bank will be equal to its Documentary Credit Proportion.

8.6
Cash collateral by Non-Acceptable Documentary Credit Lender

(a)
If, at any time, a Lender under the Revolving Facility is a Non-Acceptable
Documentary Credit Lender, the Documentary Credit Bank may, by notice to that
Lender, request that Lender to pay and that Lender shall pay, on or prior to the
date falling 3 Business Days after the request by the Documentary Credit Bank,
an amount equal to that Lender's Documentary Credit Proportion of the
outstanding amount of a Documentary Credit and in the currency of that Letter of
Credit to an interest-bearing account held in the name of that Lender with the
Documentary Credit Bank.

(b)
The Non-Acceptable Documentary Credit Lender to whom a request has been made in
accordance with paragraph (a) above shall enter into a security document or
other form of collateral arrangement over the account, in form and substance
satisfactory to the Documentary Credit Bank, as collateral for any amounts due
and payable under the Finance Documents by that Lender to the Documentary Credit
Bank in respect of that Documentary Credit.

(c)
Until no amount is or may be outstanding under that Documentary Credit,
withdrawals from the account may only be made to pay to the Documentary Credit
Bank amounts due and payable to the Documentary Credit Bank by the
Non-Acceptable Documentary Credit Lender under the Finance Documents in respect
of that Letter of Credit.

(d)
Each Lender under the Revolving Facility shall notify the Facility Agent and the
Parent:

(i)
on the date of this Agreement or on any later date on which it becomes such a
Lender in accordance with this Agreement whether it is a Non-Acceptable
Documentary Credit Lender; and

(ii)
as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable Documentary Credit Lender,and an indication in Schedule 1
(Original Parties), in a Transfer Certificate to that effect will constitute a
notice under paragraph (d)(i) to the Facility Agent and, upon delivery in
accordance with Clause 31.3(c) (Procedure for transfer (Vertragsübernahme)), to
the Parent.


- 33 -

--------------------------------------------------------------------------------




(e)
Any notice received by the Facility Agent pursuant to paragraph (d) above shall
constitute notice to the Documentary Credit Bank of that Lender's status and the
Facility Agent shall, upon receiving each such notice, promptly notify the
Documentary Credit Bank of that Lender's status as specified in that notice.

(f)
If a Lender who has provided cash collateral in accordance with this Clause 8.6:

(i)
ceases to be a Non-Acceptable Documentary Credit Lender; and

(ii)
no amount is due and payable by that Lender in respect of a Documentary Credit,

that Lender may, at any time it is not a Non-Acceptable Documentary Credit
Lender, by notice to the Documentary Credit Bank request that an amount equal to
the amount of the cash provided by it as collateral in respect of that
Documentary Credit (together with any accrued interest) standing to the credit
of the relevant account held with the Documentary Credit Bank be returned to it
and the Documentary Credit Bank shall pay that amount to the Lender within 3
Business Days after the request from the Lender (and shall cooperate with the
Lender in order to procure that the relevant security or collateral arrangement
is released and discharged).
8.7
Cash cover by Borrower

(a)
If a Lender which is a Non-Acceptable Documentary Credit Lender fails to provide
cash collateral (or notifies the Documentary Credit Bank that it will not
provide cash collateral) in accordance with Clause 8.6 (Cash collateral by
Non-Acceptable Documentary Credit Lender) and the Documentary Credit Bank
notifies the Obligors' Agent (with a copy to the Facility Agent) that it
requires the Borrower of the relevant Documentary Credit or proposed Documentary
Credit to provide cash cover to an account with the Documentary Credit Bank in
an amount equal to that Lender's Documentary Credit Proportion of the
outstanding amount of that Documentary Credit and in the currency of that
Documentary Credit then that Borrower shall do so within 3 Business Days after
the notice is given.

(b)
Notwithstanding Clause 1.2(a)(ii) (Construction), the Documentary Credit Bank
may agree to the withdrawal of amounts up to the level of that cash cover from
the account if:

(i)
it is satisfied that the relevant Lender is no longer a Non-Acceptable
Documentary Credit Lender; or

(ii)
the relevant Lender's obligations in respect of the relevant Documentary Credit
are transferred to a New Lender in accordance with the terms of this Agreement.

(c)
To the extent that a Borrower has complied with its obligations to provide cash
cover in accordance with this Clause 8.7, the relevant Lender's Documentary
Credit Proportion in respect of that Documentary Credit will remain (but that
Lender's obligations in relation to that Documentary Credit may be satisfied in
accordance with Clause 1.2(a)(ii) (Construction)). However, the relevant
Borrower's obligation to pay any guarantee fee in relation to the relevant
Documentary Credit to the Facility Agent (for the account of that Lender) in
accordance with paragraph Clause 27.5(a) (Guarantee Fee) will be reduced
proportionately as from the date on which it complies with that obligation to
provide cash cover (and for so long as the relevant amount of cash cover
continues to stand as collateral).

(d)
The relevant Documentary Credit Bank shall promptly notify the Facility Agent of
the extent to which a Borrower provides cash cover pursuant to this Clause 8.7
and of any change in the amount of cash cover so provided.


- 34 -

--------------------------------------------------------------------------------




9.
ANCILLARY FACILITIES

9.1
Ancillary Facility

(a)
Each Borrower may, at any time during the Availability Period, by notice in
writing to the Facility Agent request the establishment of an ancillary facility
by the conversion of the unutilised Revolving Facility Commitment (or part
thereof) of any Lender under the Revolving Facility into an Ancillary Commitment
(an “Ancillary Facility”) with effect from the date (the “Effective Date”)
specified in such notice (being a date not less than five Business Days after
the date such notice is received by the Facility Agent), provided that the
aggregate amount of all Ancillary Facilities shall at no time exceed a Euro
Amount of EUR 30,000,000 without the prior written consent of the Majority
Lenders.

(b)
Any notice delivered in accordance with Clause 7.1(a) (Ancillary Facility) shall
specify:

(i)
the proposed Borrower;

(ii)
the proposed start and expiry date for the Ancillary Facility concerned (and the
expiry date must fall on or prior to the Final Maturity Date);

(iii)
the type of the proposed Ancillary Facility;

(iv)
the proposed Lender;

(v)
the amount of the proposed Ancillary Facility;

(vi)
the principal commercial terms (including level of margins); and

(vii)
such other details as to the nature, amount and operation of the proposed
Ancillary Facility as the Facility Agent may reasonably require,

and the Facility Agent shall promptly notify each Lender upon receipt of any
such notice.
(c)
Any Lender so nominated under Clause 9.1(a) shall become an Ancillary Bank
authorised to make the proposed Ancillary Facility available with effect on and
from the Effective Date subject to the approval of the Facility Agent (acting
reasonably) and the Facility Agent having received notification in writing from
the Lender so nominated that it agrees to provide the proposed Ancillary
Facility. Such Lender shall have no obligation to agree.

(d)
A Borrower may only request the establishment of an Ancillary Facility out of a
Lender's Revolving Commitment.

(e)
In the event that a Lender agrees to the designation, in accordance with Clause
9.1(a) above, of all or a portion of its Revolving Commitment to be made
available by way of Ancillary Facilities then with effect from such date as the
relevant Lender, the Parent and the Facility Agent may agree the Revolving
Commitment of such Lender shall (except for the purpose of determining the
Majority Lenders) be reduced by the maximum exposure (excluding accrued
uncapitalised interest, fees and like charges) which it has agreed to accept
(whether by way of loan or otherwise) by way of such Ancillary Facilities made
available by that Lender. In the event that such Lender ceases to make available
all or part of such Ancillary Facilities or demands repayment of such Ancillary
Facilities in accordance with the terms of this Agreement its Revolving
Commitment shall be increased accordingly.

(f)
Any material variation in any Ancillary Facility or any proposed increase or
reduction in the Ancillary Commitment relating thereto shall be effected on and
subject to the provisions, mutatis mutandis, of Clauses 9.1 (Ancillary Facility)
and 9.2 (Operation of Ancillary Facilities).


- 35 -

--------------------------------------------------------------------------------




(g)
Until notice has been served under Clause 24.16 (Acceleration) no Ancillary Bank
may demand repayment of any monies or demand cash cover for any liabilities made
available or incurred by it under its Ancillary Facility, or take any analogous
action under its Ancillary Facility, save to the extent that there are at such
time Revolving Commitments available to be drawn down under this Agreement (and
for the purposes of determining whether or not Revolving Commitments are so
available the Revolving Commitment of the Ancillary Bank shall be deemed to be
increased by the amount, not exceeding the amount of its Ancillary Commitment,
so demanded, any Advance to be made to refinance the Ancillary Outstandings
shall be a Rollover Utilisation and Clauses 4.2(a) and (b) (Further Conditions
Precedent) shall not apply thereto), and such Advance shall be used to repay or
provide cash cover in respect of the amount so demanded under the Ancillary
Facility. Each Lender will participate in such Advance in such amount (as
determined by the Facility Agent) as will result as nearly as possible in the
aggregate amount of its participation in all of the Advances and its maximum
potential liability in respect of Documentary Credits (whether under such
Documentary Credits or under Clause 8.2 (Lenders' Counter-guarantee)) then
outstanding bearing the same proportion to the aggregate amount of the
Utilisations under the Revolving Facility then outstanding as its Revolving
Facility Commitment bears to the Total Revolving Facility Commitments.

(h)
The Ancillary Commitment of any Ancillary Bank shall terminate no later than the
Final Maturity Date. Any Ancillary Outstanding outstanding on the Final Maturity
Date shall be repaid in full by the relevant Borrower on such date unless the
relevant Ancillary Bank agrees with that Borrower to continue the Ancillary
Facility as a stand-alone bilateral facility independent of this Agreement.

9.2
Operation of Ancillary Facilities

(a)
The rate of interest, fees and other remuneration in respect of each Ancillary
Facility shall be determined by agreement between the Ancillary Bank and the
Borrower concerned and the fees and other remuneration for all Ancillary
Facilities shall be based upon the normal market rates and terms from time to
time of the Ancillary Bank.

(b)
In the case of inconsistency between any term of an Ancillary Facility and the
terms of this Agreement, the terms of this Agreement shall prevail.

(c)
Subject to paragraphs (a) and (b) above, the terms governing the operation of
any Ancillary Facility shall be those determined by agreement between the
Ancillary Bank and the Borrower concerned, provided that such terms are based
upon normal commercial terms, save as may be varied by this Agreement. A copy of
such terms shall on request by the Facility Agent be provided by the Ancillary
Bank to the Facility Agent (and each Borrower consents to such copies being
provided to the Facility Agent and, if requested, any Lender).

(d)
Each Borrower and each Ancillary Bank agrees with and for the benefit of each
Lender that the Ancillary Outstandings under any Ancillary Facility provided by
that Ancillary Bank shall not exceed the Ancillary Commitment applicable to that
Ancillary Facility.

(e)
Each Borrower and each Ancillary Bank will, promptly upon request by the
Facility Agent, supply the Facility Agent with such information relating to the
operation of each Ancillary Facility provided by such Ancillary Bank (including,
without limitation, the Ancillary Outstandings thereunder) as the Facility Agent
may from time to time reasonably request. Each Borrower consents to all such
information being released to the Facility Agent.

9.3
Ancillary Facilities – Loss Sharing

The provisions of Schedule 12 (Ancillary Facilities – Loss Sharing) shall apply
in relation to any Ancillary Facility following service of notice under Clause
24.16 (Acceleration).

- 36 -

--------------------------------------------------------------------------------




9.4
Affiliates of Lenders as Ancillary Banks

(a)
Subject to the terms of this Agreement, an Affiliate of a Lender may become an
Ancillary Bank. In such case, the Lender and its Affiliate shall be treated as a
single Lender whose Revolving Facility Commitment is the amount of the Lender's
Revolving Facility Commitment from time to time. For the purposes of calculating
the Lender's Available Commitment with respect to the Revolving Facility, the
Lender's Revolving Facility Commitment shall be reduced to the extent of the
aggregate of the Ancillary Commitments of its Affiliates under the Revolving
Facility.

(b)
The Parent shall specify any relevant Affiliate of a Lender in any notice
delivered by the Parent to the Agent pursuant to paragraph (b) of Clause 9.1
(Ancillary Facility).

(c)
Where this Agreement or any other Finance Document imposes an obligation on an
Ancillary Bank and the relevant Ancillary Bank is an Affiliate of a Lender which
is not a party to that document, the relevant Lender shall ensure that the
obligation is performed by its Affiliate.

9.5
Affiliates of Borrowers

(a)
Subject to the terms of this Agreement, an Affiliate of a Borrower may utilise
any Ancillary Facility, as the case may be, made available to a Borrower, to the
extent so permitted under the terms of the relevant Ancillary Documents.

(b)
In the event that any Affiliate of a Borrower utilises any Ancillary Facility in
accordance with paragraph (a) above, such Borrower shall remain as primary
obligor for any amount so utilised.

(c)
The Obligors' Agent shall specify any relevant Affiliate of a Borrower in any
notice delivered pursuant to Clause 9.1 (Ancillary Facility).

(d)
If a Borrower ceases to be a Borrower under this Agreement, its Affiliate shall
cease to have any rights under the relevant Ancillary Document.

10.
CURRENCIES AND PAYMENTS

10.1
Denomination

Utilisations may only be denominated in Euro or an Optional Currency.
10.2
Selection

A Borrower must select the currency of a Utilisation in its Request.
10.3
Conditions relating to currencies

A Utilisation may be denominated in a currency other than Euros (in the case of
an Advance, for its Term) if that currency has been approved by all Lenders.
10.4
Revocation of currency

(a)
Notwithstanding any other term of this Agreement, if before 9.30 a.m. Munich
time on any Rate Fixing Day in relation to an Advance the Facility Agent
receives notice from a Lender that:

(i)
the Optional Currency requested for that Advance is not readily available to it
in the relevant interbank market in the amount and for the Term required; or


- 37 -

--------------------------------------------------------------------------------




(ii)
participating in a Utilisation in the proposed Optional Currency might
contravene any law or regulation applicable to it,

the Facility Agent must give notice to the Obligors' Agent to that effect
promptly and in any event before 11.00 a.m. Munich time on that day.
(b)
In this event:

(i)
that Lender must participate in the Advance in Euros; and

(ii)
the share of that Lender in the Advance and any other similarly affected
Lender(s) will be treated as a separate Advance denominated in Euros for that
Term.

(c)
Any part of a Utilisation treated as a separate Utilisation under this Clause
10.4 will not be taken into account for the purposes of any limit on the number
of Utilisations or currencies outstanding at any one time.

(d)
A Utilisation which would otherwise be a Rollover Utilisation will still be a
Rollover Utilisation if it is not denominated in the same currency as the
maturing Utilisation by reason only of the operation of this Clause 10.4.

10.5
Notification

The Facility Agent must notify the Lenders and the Obligors' Agent of the
relevant Euro Amount of each Utilisation (and the applicable Agent's Spot Rate
of Exchange) promptly after they are ascertained.
11.
REPAYMENT

11.1
Repayment of Utilisations

(a)
Subject to paragraph (b) below, each Borrower must repay each Advance in full on
its Maturity Date.

(b)
Without prejudice to each Borrower's obligation under paragraph (a) above, if
one or more Advances are to be made available to a Borrower:

(i)
on the same day that a maturing Advance is due to be repaid by that Borrower;

(ii)
in the same currency as the maturing Advance; and

(iii)
in whole or in part for the purpose of refinancing the maturing Advance;

the aggregate amount of the new Advances shall be treated as if applied in or
towards repayment of the maturing Advance so that:
(A)
if the amount of the maturing Advance exceeds the aggregate amount of the new
Advances:

(1)
the relevant Borrower will only be required to pay an amount in cash in the
relevant currency equal to that excess; and

(2)
each Lender's participation (if any) in the new Advances shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender's participation (if any) in the maturing Advance and that Lender
will not be required to make its participation in the new Advances available in
cash; and


- 38 -

--------------------------------------------------------------------------------




(B)
if the amount of the maturing Advance is equal to or less than the aggregate
amount of the new Advances:

(1)
the relevant Borrower will not be required to make any payment in cash; and

(2)
each Lender will be required to make its participation in the new Advances
available in cash only to the extent that its participation (if any) in the new
Advances exceeds that Lender's participation (if any) in the maturing Advance
and the remainder of that Lender's participation in the new Advances shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender's participation in the maturing Advance.

(c)
At any time when a Lender becomes a Defaulting Lender, the maturity date of each
of the participations of that Lender in the Advances then outstanding will be
automatically extended to the Final Maturity Date and will be treated as
separate Advances (the “Separate Loans”) denominated in the currency in which
the relevant participations are outstanding.

(d)
A Borrower to whom a Separate Loan is outstanding may prepay that Advance by
giving five Business Days' prior notice to the Facility Agent. The Facility
Agent will forward a copy of a prepayment notice received in accordance with
this paragraph (d) to the Defaulting Lender concerned as soon as practicable on
receipt.

(e)
Interest in respect of a Separate Loan will accrue for successive Terms selected
by the Borrower by the time and date specified by the Facility Agent (acting
reasonably) and will be payable by that Borrower to the Defaulting Lender on the
last day of each Tern of that Advance.

(f)
The terms of this Agreement relating to Advances generally shall continue to
apply to Separate Loans other than to the extent inconsistent with paragraphs
(c) to (e) above, in which case those paragraphs shall prevail in respect of any
Separate Loan

(g)
On the Final Maturity Date any Utilisation then outstanding:

(i)
in the case of an Advance, shall be repaid in full; or

(ii)
in the case of a Documentary Credit, shall be released unless:

(A)
full cash cover has been provided to the amount of such Utilisation; or

(B)
such Documentary Credit is backed by a bank guarantee agreed to by all Lenders
and the Obligors' Agent (each acting reasonably).

(h)
On the Final Maturity Date any L/G then outstanding shall be released unless:

(i)
full cash cover has been provided to the amount of such Utilisation; or

(ii)
such L/G is backed by a bank guarantee agreed to by the respective Issuing Bank
and the Obligors' Agent (each acting reasonably).

Subject to the other terms of this Agreement, any amounts repaid under paragraph
(a) above may be re-borrowed.
12.
PREPAYMENT AND CANCELLATION

12.1
Mandatory prepayment - illegality


- 39 -

--------------------------------------------------------------------------------




If at any time after the date of this Agreement, it becomes unlawful in any
applicable jurisdiction for any Lender to allow all or part of its Commitments
to remain outstanding and/or to make, fund or allow to remain outstanding all or
part of its share of any Utilisation and/or to carry out all or any of its other
obligations under this Agreement:
(a)
upon that Lender notifying the Obligors' Agent, its Commitments shall be
cancelled to the extent of the illegality; and

(b)
the Borrowers shall prepay that Lender's portion of each Utilisation on the last
day of the relevant Term and forthwith provide cash cover in an amount equal to
that Lender's contingent liability in relation to each Documentary Credit and
L/G or, if earlier, the date specified by the Lender in its notice as may be
necessary to comply with the relevant law or directive (being no earlier than
the last day of any applicable grace period permitted by law) with accrued
interest thereon and any other sum then due to that Lender under this Agreement.

12.2
Mandatory prepayment – disposal

(a)
The Obligors' Agent must promptly notify the Facility Agent of a disposal of all
or substantially all of the business and/or assets of the Group.

(b)
On any such disposal referred to in paragraph (a) above:

(i)
each Borrower must immediately repay or prepay each Ancillary Facility it has
utilised, each Utilisation made by it; and

(ii)
the Total Commitments will be immediately cancelled.

12.3
Mandatory prepayment - Change of Control

(a)
The Obligors' Agent must, within 5 days of the Obligors' Agent becoming so
aware, notify the Facility Agent in writing if it becomes aware of any Change of
Control.

(b)
Upon written notification pursuant to paragraph (a) above, each Lender shall
have the right by giving notice to that effect through the Facility Agent to the
Obligors' Agent within a period of 10 days following the notification of the
Change of Control by the Obligors' Agent, to require the cancellation of its
Commitments and prepayment of its participation in the Facilities (including its
share of any Documentary Credit) and of each L/G and each Documentary Credit
issued by it in its capacity as Documentary Credit Bank and/or any Ancillary
Facility made available by it, provided that no Documentary Credit Bank may
require the prepayment of any Documentary Credit issued by it unless it requires
prepayment in full of its participation in the Facilities. In such case, the
Obligors' Agent may within 5 days after receipt of each such notification by the
Facility Agent request that each Lender shall enter into good faith negotiations
with the Obligors' Agent for a period no longer than 10 days from the date of
the Parent's request with a view to agreeing a basis on which the Facilities
and/or Ancillary Facility can be continued (the “CoC Negotiation Period”). To
the extent such agreement is reached between all or some of the Lenders and the
Obligors' Agent, the Facilities and/or any Ancillary Facility, as the case may
be, shall be continued on the agreed basis between the Obligors' Agent and the
Lenders wishing to continue if such Lenders have notified the Obligors' Agent
(through the Facility Agent) accordingly no later than the date falling one
Business Day after the expiry of the CoC Negotiation Period, provided that, with
respect to each Lender which does not give such notice to the Facility Agent on
or before such date, such Lender's Commitments shall be immediately cancelled
and its participation in all outstanding Utilisations, its Ancillary
Outstandings and any L/Gs and Documentary Credits it has issued, together with
accrued interest, and all other amounts accrued under the Finance Documents,
shall be immediately due and payable whereupon:


- 40 -

--------------------------------------------------------------------------------




(i)
each Borrower must immediately repay to such Lender the portion of each
Utilisation by such Lender(s) and any Ancillary Facility made available by it
and borrowed from or representing exposure of such Lender and any Documentary
Credit and L/G issued by that Lender; and

(ii)
the Commitments of that Lender will be immediately cancelled.

12.4
Voluntary prepayment

(a)
The Parent may, by giving not less than three Business Days' prior notice to the
Facility Agent (or, in case of an L/G, to the respective Issuing Bank or, in
case of a Documentary Credit, to the Facility Agent and the respective
Documentary Credit Bank), prepay or procure the relevant Borrower to prepay any
Utilisation at any time in whole or in part.

(b)
A prepayment of part only of a Utilisation must be in a minimum amount of Euro 5
million in the case of an Advance or Euro 500,000 in the case of a Documentary
Credit (or in each case the Optional Currency equivalent).

(c)
Prepayments must be made together with interest accrued on the amount prepaid,
and if not made on the last day of an applicable Term, will be subject to Break
Costs but otherwise without penalty or premium.

(d)
Subject to the other terms of this Agreement, any amount prepaid in accordance
with this Clause 12.4 may be reborrowed.

12.5
Automatic cancellation

The Commitments of each Lender will be automatically cancelled:
(a)
if no Utilisation is made by 15 February 2011; or

(b)
at the close of business on the last day of the Availability Period.

12.6
Voluntary cancellation

(a)
The Parent may, by giving not less than three Business Days' prior notice to the
Facility Agent, cancel an Available Facility in whole or in part.

(b)
Partial cancellation of an Available Facility must be in a minimum amount of
Euro 5 million.

(c)
Any cancellation in part of Commitments pursuant to this Clause 12.6 will be
applied to the relevant Facility as determined by the Parent against the
respective Commitments of each Lender pro rata.

(d)
Subject to Clause 2.3 (Increase), amounts cancelled may not be reinstated.

12.7
Involuntary prepayment and cancellation

(a)
If a Borrower is, or will be, required to pay to a Lender a Tax Payment or an
Increased Cost or a Lender specifies a rate under paragraph 3(a) of Schedule 5,
the Obligors' Agent may, while the requirement continues, give notice to the
Facility Agent of prepayment and cancellation in respect of that Lender.

(b)
After notification under paragraph (a) above:

(i)
each Borrower must repay or prepay that Lender's share in each Utilisation
utilised by it and any L/Gs issued by that Lender on the date specified in
paragraph (c) below; and


- 41 -

--------------------------------------------------------------------------------




(ii)
the Commitments of that Lender will be immediately cancelled.

(c)
The date for repayment or prepayment of a Lender's share in a Utilisation will
be the last day of the current Term for that Utilisation or, if earlier, the
date specified by the Obligors' Agent in its notification (subject to the
payment of any applicable Break Costs).

12.8
Right of cancellation in relation to a Defaulting Lender

(a)
If any Lender becomes a Defaulting Lender, the Parent may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Facility Agent 5
Business Days' notice of cancellation of each Available Commitment of that
Lender.

(b)
On the notice referred to in paragraph (a) above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

(c)
The Facility Agent shall as soon as practicable after receipt of a notice
referred to in paragraph (a) above, notify all the Lenders

12.9
Miscellaneous provisions

(a)
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) and the affected Utilisations and
Commitments. The Facility Agent must notify the Lenders promptly of receipt of
any such notice.

(b)
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except for Break Costs.

(c)
The Majority Lenders may agree a shorter notice period for a voluntary
prepayment or a voluntary cancellation.

(d)
No prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.

(e)
Except to the extent expressly set out in this Agreement, no amount of the Total
Commitments cancelled under this Agreement may subsequently be reinstated.

13.
INTEREST

13.1
Calculation of interest

The rate of interest on each Advance for its Term is the percentage rate per
annum equal to the aggregate of the applicable:
(a)
Margin;

(b)
EURIBOR or, in the case of an Advance denominated in an Optional Currency,
LIBOR; and

(c)
Mandatory Costs.

13.2
Payment of interest

Except where it is provided to the contrary in this Agreement, each Borrower
must pay accrued interest on each Advance made to it on the last day of each
Term provided that, if the Term is longer than six months, such accrued interest
must also be paid on the dates falling at six-monthly intervals after the first
day of that Term.

- 42 -

--------------------------------------------------------------------------------




13.3
Margin

Subject to Clause 13.4 (Margin Ratchet), the Margin will be 1.75 per cent. per
annum.
13.4
Margin Ratchet

(a)
If at any time, the then current Compliance Certificate (and the financial
statements with which it is required by this Agreement to be delivered) received
by the Facility Agent discloses that the ratio (the “Ratio”) of Consolidated Net
Financial Indebtedness to Consolidated EBITDA for the Measurement Period to
which that Compliance Certificate relates is within the ranges set out in the
table below the Margin in respect of any outstanding Utilisation shall be
adjusted (upwards or downwards) from the date on which the relevant Compliance
Certificate has been received by the Facility Agent to the level set opposite
the applicable Ratio in the table:

Ratio
 
Margin % p.a.


Greater than or equal to 2.25:1
 
2.25
Less than 2.25:1 but greater than or equal to 1.50:1
 
2.00
Less than 1.50:1
 
1.75

Upon delivery of the next set of Quarterly Consolidated Accounts, the margin
shall revert to its original level or such other level as is determined in
accordance with this Clause 13.4.
(b)
If the Obligors' Agent fails to deliver any Quarterly Consolidated Accounts by
the latest date provided for in Clause 22.2(a)(i), (ii) or (iii) (Financial
Information) the Margin applicable to the Utilisations shall be the highest
Margin in relation thereto appearing in the above table until such Quarterly
Consolidated Accounts (and any related certificate) are delivered to the
Facility Agent.

(c)
Upon the occurrence of an Event of Default and the Facility Agent giving notice
to the Obligors' Agent under this Clause 13.4(c), the Margin applicable to the
Utilisations shall be the highest Margin in relation thereto appearing in the
above table until such time as no Event of Default is continuing, whereupon the
Margin shall be determined in accordance with the provisions set out in this
Clause 13.4 on the basis of the most recently delivered Quarterly Consolidated
Accounts.

13.5
Interest on overdue amounts

(a)
If an Obligor fails to pay any amount (other than interest) payable by it under
the Finance Documents, it must on demand by the Facility Agent pay interest on
the overdue amount (other than interest) from its due date up to the date of
actual payment, both before, on and after judgment.

(b)
Interest on an overdue amount (other than interest) is payable at a rate
determined by the Facility Agent to be one per cent. (1.00%) per annum above the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted an Advance in the currency of the overdue amount.
For this purpose, the Facility Agent may (acting reasonably and after
consultation with the Obligors' Agent):

(i)
select successive Terms of any duration of up to three months; and

(ii)
determine the appropriate Rate Fixing Day for that Term.

(c)
Notwithstanding paragraph (b) above, if the overdue amount is a principal amount
of an Advance and becomes due and payable prior to the last day of its current
Term, then:


- 43 -

--------------------------------------------------------------------------------




(i)
the first Term for that overdue amount will be the unexpired portion of that
Term; and

(ii)
the rate of interest on the overdue amount for that first Term will be one per
cent. (1.00%) per annum above the rate then payable on that Advance.

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) above.
(d)
If an Obligor does not pay any interest when due under the Finance Documents, it
shall make a liquidated damages payment for all amounts of interest overdue
equal to the sum which is payable by applying the rate to be determined in
accordance with paragraph (b) above on the amount of interest overdue,
notwithstanding the defaulting Obligor's right to prove that no damage had
arisen, or that damage has not arisen in the asserted amount.

13.6
Notification of rates of interest

The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.
14.
TERMS

14.1
Selection

(a)
Each Advance has one Term only.

(b)
A Borrower must select the Term for an Advance in the relevant Request.

(c)
Subject to the following provisions of this Clause 14, each Term for an Advance
will be:

(i)
one, two, three or six months or any other duration not exceeding six months
ending on the Maturity Date of an existing Advance or on the Final Maturity
Date, at the option of the relevant Borrower, provided that there shall be no
more than four Terms of one month in any period of 12 consecutive months; or

(ii)
as agreed by the relevant Borrower and the Facility Agent, any other period of
less than six months; or

(iii)
as agreed by the relevant Borrower and all Lenders, any other period of more
than six months.

14.2
No overrunning the Final Maturity Date

If a Term for an Advance would otherwise overrun the Final Maturity Date it will
be shortened so that it ends on the Final Maturity Date.
14.3
Other adjustments

Subject to Clause 14.1(c)(iii) (Selection), the Facility Agent and the relevant
Borrower may enter into such other arrangements as they may agree for the
adjustment of Terms.
14.4
Notification

The Facility Agent must notify the Obligors' Agent and the Lenders of the
duration of each Term promptly after ascertaining its duration.

- 44 -

--------------------------------------------------------------------------------




15.
MARKET DISRUPTION

15.1
Failure of a Reference Bank to supply a rate

If an IBOR is to be calculated by reference to the Reference Banks but a
Reference Bank does not supply a rate by 12.00 noon Munich time on a Rate Fixing
Day, the applicable IBOR will, subject as provided below, be calculated on the
basis of the rates of the remaining Reference Banks.
15.2
Market disruption

(a)
In this Clause 15, each of the following events is a “market disruption event":

(i)
an IBOR is to be calculated by reference to the Reference Banks but no, or only
one, Reference Bank supplies a rate by 12.00 noon Munich time on the Rate Fixing
Day; or

(ii)
the Facility Agent receives by close of business on the Rate Fixing Day
notification from Lenders whose shares in the relevant Utilisation exceed 40 per
cent. of that Advance that the cost to them of obtaining matching deposits in
the relevant interbank market is in excess of the relevant IBOR for the relevant
Term.

(b)
The Facility Agent must promptly notify the Obligors' Agent and the Lenders of
the occurrence of a market disruption event.

(c)
After notification under paragraph (b) above, the rate of interest on each
Lender's share in the affected Advance for the relevant Term will be the
aggregate of the applicable:

(i)
Margin;

(ii)
rate notified to the Facility Agent by that Lender as soon as practicable, and
in any event before interest is due to be paid in respect of that Term, to be
that which expresses as a percentage rate per annum the cost to that Lender of
funding its share in that Utilisation from whatever source it may reasonably
select; and

(iii)
Mandatory Cost.

15.3
Alternative basis of interest or funding

(a)
If a market disruption event occurs and the Facility Agent or the Obligors'
Agent so requires, the Obligors' Agent and the Facility Agent must enter into
negotiations for a period of not more than 30 days with a view to agreeing an
alternative basis for determining the rate of interest and/or funding for the
affected Utilisation and any future Utilisation.

(b)
Any alternative basis agreed will be, with the prior consent of all the Lenders,
binding on all the Parties.

16.
TAXES

16.1
Gross-up

All payments by an Obligor under the Finance Documents shall be made without any
deduction or withholding and free and clear of and without deduction or
withholding for or on account of any Taxes except to the extent that the Obligor
is required by law to make payment subject to any Tax. If any Tax or amounts in
respect of Tax must be deducted, or any other deductions must be made, or
withheld from any amounts payable or paid by an Obligor under the Finance
Documents, the Obligor shall pay such additional amounts, as may be necessary to
ensure that the relevant Finance Party receives a net amount equal to the full
amount which it would have received had the payment not been made subject to any
such deduction or withholding provided, however, that no Obligor

- 45 -

--------------------------------------------------------------------------------




shall be liable to pay any such additional amounts pursuant to this Clause 16.1
in respect of Taxes not imposed by way of deduction or withholding.
16.2
Tax receipts

All Taxes required by law to be deducted or withheld by an Obligor from any
amounts paid or payable under the Finance Documents shall be paid by the
relevant Obligor on or before the time when such Taxes are due and the Obligor
shall, within a month of the payment being made, deliver to the Facility Agent
for the relevant Lender evidence satisfactory to that Lender (including all
relevant tax receipts) that the payment has been duly remitted to the
appropriate authority.
16.3
Tax Saving

(a)
If, following the imposition of any Tax on any payment by any Obligor in
consequence of which such Obligor pays an additional amount under Clause 16.1
(Gross-up), any Finance Party shall as a result of such payment receive or be
granted a credit against or remission for or deduction or relief from or in
respect of any Tax payable by it which in such Finance Party's opinion (acting
in good faith) is both identifiable and quantifiable by it without requiring
such Finance Party or its professional advisers to expend a material amount of
time or incur a material cost in so identifying or quantifying (any of the
foregoing, to the extent so identifiable and quantifiable, being referred to as
a “saving”), such Finance Party shall, to the extent that it can do so without
prejudice to the retention of the relevant saving and subject to such Obligor's
obligation to repay promptly on demand by the Finance Party the amount to such
Finance Party if the relevant saving is subsequently disallowed or cancelled,
reimburse such Obligor promptly after receipt of such saving by such Finance
Party with such amount as such Finance Party shall in good faith have concluded
will leave it after such reimbursement in the same after-Tax position as it
would have been in had payment of the additional amount not been required to be
made by the Obligor under Clause 16.1 (Gross-up).

(b)
Nothing contained in this Agreement shall interfere with the right of any
Finance Party to arrange its Tax and other affairs in whatever manner it thinks
fit. No Finance Party shall be required to disclose any confidential information
relating to the organisation of its affairs.

16.4
Tax indemnity

(a)
Except as provided below, each Obligor must indemnify (within five Business Days
of demand) a Finance Party against any loss or liability which that Finance
Party determines will be or has been suffered (directly or indirectly) by that
Finance Party for or on account of Tax in relation to a payment received or
receivable (or any payment deemed to be received or receivable) under a Finance
Document.

(b)
Paragraph (a) above does not apply:

(i)
to any Tax assessed on a Finance Party under the laws of the jurisdiction in
which:

(A)
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

(B)
that Finance Party's Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable, including
any amount treated as income but not actually received by the

- 46 -

--------------------------------------------------------------------------------




Finance Party) by that Finance Party; or
(ii)    to the extent a loss, liability or cost is compensated for by an
increased payment under Clause 16.1 (Gross-up).
(c)
A Finance Party making, or intending to make, a claim under paragraph (a) above
must promptly notify the Facility Agent of the event (but without being required
to disclose any confidential information) which will give, or has given, rise to
the claim, following which the Facility Agent shall promptly notify the
Obligors' Agent.

16.5
STAMP TAXES

Each Obligor shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.
16.6
VAT

(a)
For clarification purposes, all amounts set out in, or expressed to be payable
under, a Finance Document by any Party to a Finance Party which (in whole or in
part) constitute the consideration for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply and, accordingly,
subject to paragraph (c) below, if VAT is chargeable on any supply made by any
Finance Party to any Party under a Finance Document, that Party shall pay to the
Finance Party (in addition to and at the same time as paying the consideration)
an amount equal to the amount of the VAT, unless the VAT is owed by the
recipient of the supply (and such Finance Party shall promptly provide an
appropriate VAT invoice to such Party).

(b)
If VAT is chargeable on any supply made by any Finance Party (the “Supplier”) to
any other Finance Party (the “Recipient”) under a Finance Document, and any
Party (the “Relevant Party”) is required by the terms of any Finance Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration), such Party shall also pay to the Supplier (in addition to and at
the same time as paying such amount) an amount equal to the amount of such VAT.
The Recipient shall promptly pay to the Relevant Party an amount equal to any
credit or repayment from the relevant Tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

(c)
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party determines in its sole
discretion that neither it nor any other member of any group of which it is a
member for VAT purposes is entitled to credit or repayment from the relevant Tax
authority in respect of the VAT.

17.
INCREASED COSTS

17.1
Increased Costs

Except as provided below in this Clause 17, the Obligors' Agent must pay to a
Finance Party the amount of any Increased Cost incurred by that Finance Party or
any of its Affiliates as a result of:
(a)
the introduction of, or any change in, or any change in the interpretation,
administration or application of any law or regulation by any authority charged
with the introduction, making, interpretation, administration or application of
the same; or


- 47 -

--------------------------------------------------------------------------------




(b)
compliance with any law or regulation,

made after the date of this Agreement, provided that such Increased Costs shall
not include, save, in the case of a transferee Lender, to the extent the
Borrowers were obliged to pay such costs to the transferor, any costs incurred
by any Finance Party as a result of the implementation of the Basel II
Framework.
17.2
Exceptions

The Obligors' Agent need not make any payment for an Increased Cost to the
extent that the Increased Cost is:
(a)
compensated for by payment of the Mandatory Cost;

(b)
attributable to a change (whether of basis, timing or otherwise) in the Tax on
the net income of the Facility Agent or that Lender or compensated for under
Clause 16 (Taxes) or which would have been compensated for under Clause 16
(Taxes) but for the exceptions contained therein; or

(c)
attributable to the wilful breach by a Finance Party or its Affiliate with any
law or directive.

17.3
Claims

(a)
A Finance Party intending to make a claim for an Increased Cost must notify the
Facility Agent of the circumstances giving rise to, and the amount of, the
claim, following which the Facility Agent will notify the Obligors' Agent.

(b)
Each Finance Party must, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of Increased Costs.

18.
MITIGATION

18.1
Mitigation

(a)
Each Finance Party must, in consultation with the Obligors' Agent, take all
reasonable steps to mitigate any circumstances which arise and which result or
would result in:

(i)
any Tax Payment or Increased Cost being payable to that Finance Party;

(ii)
that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality; or

(iii)
that Finance Party incurring any Mandatory Cost,

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.
(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

(c)
The Obligors' Agent must indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of any step taken by it
under paragraph (a) above.

(d)
A Finance Party is not obliged to take any step under paragraph (a) above if, in
the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

18.2
Conduct of business by a Finance Party

No term of this Agreement will:

- 48 -

--------------------------------------------------------------------------------




(a)
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

(b)
(without prejudice to Clause 16.3(a) (Tax Saving)) oblige any Finance Party to
investigate or claim any credit, relief, remission or repayment available to it
in respect of Tax or the extent, order and manner of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computation in respect of Tax.

19.
PAYMENTS

19.1
Place of Payments

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank:
(a)
in the principal financial centre of the country of the relevant currency; or

(b)
in the case of Euro, in the principal financial centre of a Participating Member
State or London,

as it may notify to that Party for this purpose by not less than five Business
Days' prior notice.
19.2
Funds

Payments under the Finance Documents to the Facility Agent must be made for
value on the due date at such times and in such funds as the Facility Agent may
specify to the Party concerned as being customary at the time for the settlement
of transactions in the relevant currency in the place for payment.
19.3
Distribution

(a)
Each payment received by the Facility Agent under the Finance Documents for
another Party must, except as provided below, be made available by the Facility
Agent to that Party by payment (as soon as practicable after receipt) to its
account with such office or bank:

(i)
in the principal financial centre of the country of the relevant currency; or

(ii)
in the case of Euro, in the principal financial centre of a Participating Member
State or London,

as it may notify to the Facility Agent for this purpose by not less than five
Business Days' prior notice.
(b)
The Facility Agent may apply any amount received by it for payment to an Obligor
in or towards payment (as soon as practicable after receipt) of any amount due
from that Obligor under the Finance Documents or in or towards the purchase of
any amount of any currency to be so applied.

(c)
Where a sum is paid to the Facility Agent under this Agreement for another
Party, the Facility Agent is not obliged to pay that sum to that Party until it
has established that it has actually received it. However, the Facility Agent
may assume that the sum has been paid to it, and, in reliance on that
assumption, make available to that Party a corresponding amount. If it
transpires that the sum has not been received by the Facility Agent, that Party
must immediately on demand by the Facility Agent refund any corresponding amount
made available to it together with interest on that amount from the date of
payment to the date of receipt by the Facility Agent at a rate calculated by the
Facility Agent to reflect its cost of funds.


- 49 -

--------------------------------------------------------------------------------




19.4
Currency

(a)
Unless a Finance Document specifies that payments under it are to be made in a
different manner, the currency of each amount payable under the Finance
Documents is determined under this Clause.

(b)
Interest is payable in the currency in which the relevant amount in respect of
which it is payable is denominated.

(c)
A repayment or prepayment of any principal amount is payable in the currency in
which that principal amount is denominated on its due date.

(d)
Amounts payable in respect of Taxes, fees, costs and expenses are payable in the
currency in which they are incurred.

(e)
Each other amount payable under the Finance Documents is payable in Euros.

19.5
No set-off or counterclaim

All payments made by an Obligor under the Finance Documents must be made without
set-off or counterclaim.
19.6
Business Days

(a)
If a payment under the Finance Documents is due on a day which is not a Business
Day, the due date for that payment will instead be the next Business Day in the
same calendar month (if there is one) or the preceding Business Day (if there is
not).

(b)
During any extension of the due date for payment of any principal under this
Agreement interest is payable on that principal at the rate payable on the
original due date.

19.7
Partial payments

(a)
If the Facility Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Obligors under the Finance Documents, the
Facility Agent must apply that payment towards the obligations of the Obligors
under the Finance Documents in the following order:

(i)
firstly, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Administrative Parties and the Issuing Banks;

(ii)
secondly, in or towards payment pro rata of any accrued interest or fee
(including fronting fees and guarantee fees) due but unpaid under this
Agreement;

(iii)
thirdly, in or towards payment pro rata of any other principal amount due but
unpaid under this Agreement and any amount due but unpaid under Clause 7.2
(Claims under an L/G), Clause 7.3 (Indemnities) and Clause 8.1
(Counter-Indemnity from Account Party); and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Facility Agent must, if so directed by all the Lenders, vary the order set
out in paragraphs (a)(ii) to (iv) above.

(c)
This Clause 19.7 will override any appropriation made by an Obligor.


- 50 -

--------------------------------------------------------------------------------




19.8
Timing of payments

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.
20.
GUARANTEE

20.1
Guarantee (Garantie) and indemnity (Ausfallhaftung)

Each Guarantor irrevocably and unconditionally jointly and severally
(gesamtschuldnerisch):
(a)
guarantees (garantiert) by way of an independent payment obligation
(selbständiges Zahlungsversprechen) to each Finance Party to pay to that Finance
Party any amount of principal, interest, costs, expenses or other amount under
or in connection with the Finance Documents that has not been fully and
irrevocably paid by a Borrower; the payment shall be due (fällig) within three
Business Days of a written demand by a Finance Party (or the Facility Agent on
its behalf) stating the sum demanded from that Guarantor and that such sum is an
amount of principal, interest, costs, expenses or other amount under or in
connection with the Finance Document that has not been fully and irrevocably
paid by a Borrower; and

(b)
undertakes vis-à-vis each Finance Party to indemnify (schadlos halten) that
Finance Party against any cost, loss or liability suffered by that Finance Party
if any obligation of a Borrower under or in connection with any Finance Document
or any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal. The amount of the cost, loss or liability shall be equal to the amount
which that Finance Party would otherwise have been entitled to recover (Ersatz
des positiven Interesses) and the claim shall be due (fällig) within three
Business Days of a written demand by that Finance Party (or the Facility Agent
on its behalf).

For the avoidance of doubt this guarantee and indemnity does not constitute a
guarantee upon first demand (Garantie auf erstes Anfordern) and, in particular,
receipt of such written demand shall not preclude any rights and/or defences the
Guarantor may have with respect to any payment requested by a Finance Party (or
the Facility Agent on its behalf) under this guarantee and indemnity.
20.2
Continuing and independent guarantee and indemnity

This guarantee and indemnity is independent and separate from the obligations of
any Borrower and is a continuing guarantee and indemnity which will extend to
the ultimate balance of sums payable by any Borrower under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.
The guarantee and indemnity shall extend to any additional obligations of a
Borrower resulting from any amendment, novation, supplement, extension,
restatement or replacement of any Finance Documents, including without
limitation any extension of or increase in any facility or the addition of a new
facility under any Finance Document.
20.3
Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

- 51 -

--------------------------------------------------------------------------------




(a)
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

(b)
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

20.4
Excluded defences

(a)
The obligations of each Guarantor under this Clause 20 will not be affected by
an act, omission, matter or thing which relates to the principal obligation (or
purported obligation) of any Borrower and which would reduce, release or
prejudice any of its obligations under this Clause 20, including any personal
defences of any Borrower (Einreden des Hauptschuldners) or any right of
revocation (Anfechtung) or set-off (Aufrechnung) of any Borrower.

(b)
The obligations of each Guarantor under this Clause 20 are independent from any
other security or guarantee which may have been or will be given to the Finance
Parties. In particular, the obligations of each Guarantor under this Clause 20
will not be affected by any of the following:

(i)
the release of, or any time (Stundung), waiver or consent granted to, any other
Obligor from or in respect of its obligations under or in connection with any
Finance Document;

(ii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or any other person or any failure to realise the full
value of any security;

(iii)
any incapacity or lack of power, authority or legal personality of or
dissolution or a deterioration of the financial condition of any other Obligor;
or

(iv)
any unenforceability, illegality or invalidity of any obligation of any other
Obligor under any Finance Document.

(c)
For the avoidance of doubt nothing in this Clause 20 shall preclude any defences
that any Guarantor (in its capacity as Guarantor only) may have against a
Finance Party that the guarantee and indemnity does not constitute its legal,
valid, binding or enforceable obligations.

20.5
Immediate recourse

No Finance Party will be required to proceed against or enforce any other rights
or security or claim payment from any person before claiming from that Guarantor
under this Clause 20. This applies irrespective of any provision of a Finance
Document to the contrary.
20.6
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party may:
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party in respect of those amounts, or apply and enforce
the same in such manner and order as it sees fit (whether against those amounts
or otherwise) and no Guarantor shall be entitled to the benefit of the same; and

(b)
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 20.

20.7
Deferral of Guarantors' rights


- 52 -

--------------------------------------------------------------------------------




Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 20:
(a)
to be indemnified by an Obligor;

(b)
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents;

(c)
to exercise any right of set-off against any Obligor; and/or

(d)
to take the benefit (in whole or in part and whether by way of legal subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with Clause 19 (Payments) of this Agreement.
20.8
Release of Guarantors' right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
(a)
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

(b)
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

20.9
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
20.10
Limitation – German Guarantors

The Finance Parties agree not to enforce the guarantee created hereunder by a
Guarantor incorporated in Germany as a limited liability company (GmbH) (a
“German GmbH Guarantor”) under this Clause 20 if and to the extent that that
guarantee secures liabilities of an affiliated company (verbundenes Unternehmen)
within the meaning of Section 15 et seq. of the German Stock Corporation Act
(Aktiengesetz) of that German GmbH Guarantor (other than the German GmbH
Guarantor's Subsidiaries) and if and to the extent that such enforcement would
lead to the situation in which such German GmbH Guarantor's assets (the
calculation of which shall take into account the captions reflected in Section
266 subsection (2) A, B and C of the German Commercial Code

- 53 -

--------------------------------------------------------------------------------




(Handelsgesetzbuch)) less the sum of (A) the liabilities of the German GmbH
Guarantor (the calculation of which shall take into account the captions
reflected in Section 266 sub-section (3) (A)(IV) (to the extent losses are
carried forward) and (V) (to the extent there is an annual loss), B, C and D of
the German Commercial Code), and (B) the stated share capital (Stammkapital) of
the German GmbH Guarantor (the “Net Assets”)) are less than zero or are further
reduced below zero leading to a violation of the capital maintenance
requirements as set out in Sections 30 and 31 of the German Limited Liability
Company Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung).
(a)
For the purposes of the calculation of the Net Assets the following balance
sheet items shall be adjusted as follows:

(i)
the amount of any increase of the stated share capital after the date hereof
(excluding any such increase of stated share capital permitted pursuant to any
other agreement to which the Facility Agent and the relevant German Guarantor
are a party) (aa) that has been effected out of retained earnings
(Kapitalerhöhung aus Gesellschaftsmitteln), (bb) that has been effected in
violation of the undertaking set out in paragraph (b) below or (cc) to the
extent that it is not fully paid up, shall be deducted from the stated share
capital;

(ii)
loans and other contractual liabilities incurred in negligent or wilful
violation of the provisions of this Agreement shall be disregarded; and

(iii)
any amounts drawn by a Borrower under this Agreement and directly made available
to a German GmbH Guarantor which have not yet been repaid by that German GmbH
Guarantor as of the date on which a payment demand is made pursuant to this
Clause 20 (Guarantee) shall be disregarded.

(b)
Each relevant Obligor will, and each Obligor will procure that each relevant
member of the Group which is its Subsidiary will, effect increases of the equity
of a German GmbH Guarantor whose guarantee is subject to the limitations on
enforcement set out in this Clause 20.10 (Limitation – German Guarantors) by way
of increase of its stated share capital only in cases where such means of
increasing the equity of such German GmbH Guarantor is when compared with an
increase of the equity of such German GmbH Guarantor by way of contribution into
its capital reserves in the reasonable opinion of such German GmbH Guarantor's
shareholders, commercially advantageous.

(c)
In addition, each German GmbH Guarantor shall realise upon enforcement of the
guarantee created hereunder and a respective request of the Facility Agent, to
the extent legally permitted and, in respect of the relevant German GmbH
Guarantor's business, commercially justifiable, in a situation where such German
GmbH Guarantor's Net Assets are, or would as a result of enforcement be, less
than zero any and all of its assets that are shown in the balance sheet with a
book value (Buchwert) that is significantly lower than the market value of the
assets if the asset is not necessary for such German GmbH Guarantor's business
(betriebsnotwendig).

(d)
For the purpose of the calculation of the Net Assets and thus the enforceable
amount, the relevant German GmbH Guarantor will deliver within 30 days after
receipt from the Facility Agent of a notice stating that the Facility Agent has
become entitled to demand payment under the guarantee, to the Facility Agent an
up to date balance sheet drawn-up by a firm of auditors of international
standard and repute together with a determination of the Net Assets. Such
balance sheet and determination of Net Assets shall be prepared in accordance
with accounting principles pursuant to the German Commercial Code and be based
on the same principles that were applied when establishing the previous year's
balance sheet.


- 54 -

--------------------------------------------------------------------------------




The determination by the auditors (as set forth above, the “Auditors'
Determination”) pertaining to the relevant German GmbH Guarantor shall be up to
date and in any event such Auditors' Determination shall have been prepared as
of a date no earlier than 15 Business Days prior to the date of the enforcement
of the guarantee.
(e)
Should the relevant German GmbH Guarantor fail to deliver such balance sheet
and/or determination of the Net Assets, the Facility Agent shall be entitled to
demand payment under the guarantee, without limitation, but agrees to release
proceeds from such enforcement to the extent required to ensure that the Net
Assets shall not be less than zero.

20.11
Limitation – US Guarantors

Anything herein or in any other Finance Document to the contrary notwithstanding
the maximum liability of each Guarantor which is organised under the laws of the
United States of America or any State thereof (including the District of
Columbia) (a “US Obligor”) hereunder and under the other Finance Documents shall
in no event exceed the maximum amount beyond which the obligations of such
Guarantor under this Agreement would constitute a fraudulent transfer or
conveyance under applicable United States federal and state laws, including
relating to the insolvency of debtors. In addition, no guarantee shall be given
by any Obligor which is not a US Obligor (a “non-US Obligor”) in respect of the
obligations of any US Obligor that is a Holding Company in respect of such
non-US Obligor to the extent that such guarantee would cause material adverse
tax consequences for such US Obligor.
21.
REPRESENTATIONS

21.1
Representations

Each Obligor (or, if so stated, the Parent) makes the representations and
warranties set out in this Clause 21 to each Finance Party on the date of this
Agreement.
21.2
Status

(a)
It is a limited liability company (with the exception of the Parent which is a
stock corporation (Aktiengesellschaft)), duly incorporated and validly existing
under the laws of its country of incorporation.

(b)
Each of its Material Subsidiaries has the power to own its assets and carry on
its business as it is being conducted.

21.3
Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into, performance and delivery of, the Finance Documents
to which it is or will be a party and the transactions contemplated by those
Finance Documents.
21.4
Legal validity

Subject to the Reservations, each Finance Document to which it is or will be a
party constitutes, or when executed in accordance with its terms will constitute
its legal, valid, binding and enforceable obligation in accordance with its
terms.
21.5
Non-conflict

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents does not and will not breach or conflict with:

- 55 -

--------------------------------------------------------------------------------




(a)
any law or regulation or judicial order applicable to it so as to have a
Material Adverse Effect; or

(b)
any document or the terms of any consent which is binding upon it or any of its
Subsidiaries or any of its or its Subsidiaries' assets so as to have a Material
Adverse Effect; or

(c)
its articles of association or any other constitutional document.

21.6
Assets

Each Obligor has title to or valid leases or licences of or otherwise is
entitled to use all assets necessary to conduct its business to the extent that
failure so to do would have a Material Adverse Effect.
21.7
No default

(a)
No Default relating to it has occurred and is continuing.

(b)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its assets are subject which could reasonably be
expected to have a Material Adverse Effect.

21.8
Authorisations

All authorisations required in connection with its entry into, performance,
validity, enforceability and admissibility into evidence of, and the
transactions contemplated by, the Finance Documents have been obtained or
effected and are in full force and effect.
21.9
Group Structure Chart

The Group Structure Chart is accurate in all material respects as at the date of
this Agreement.
21.10
Information and Business Plan

(a)
To the best of its knowledge, information and belief, all factual written
information provided by it or on its behalf to the Original Lenders in
connection with the Facilities was, at the time the same was provided (or, if
earlier, the date it was stated), true and accurate in all material respects and
not misleading in any material respect.

(b)
The Business Plan has been prepared on the basis of (i) assumptions believed by
the Parent to be reasonable, and (ii) the accounting principles used for
financial reporting under the Existing Facility Agreement at the date hereof.

(c)
Nothing has occurred or been omitted from the factual information provided to
the Original Lenders and no information has been given or withheld that results
in any information provided being untrue or misleading in any material respect.

21.11
Accounts

The most recently delivered annual audited and quarterly unaudited financial
statements of the Group:
(a)
were prepared, in the case of annual audited financial statements, in accordance
with IFRS or, in the case of quarterly unaudited consolidated financial
statements, in accordance with GAAP; and

(b)
in conjunction with the notes, gave a true and fair view of the financial
condition of the Group as at the date to which they were drawn up and the
results of the Group's operations during the relevant financial period,

and as at the date of this Agreement, there has been no material adverse change
in the consolidated financial condition of the Group since the date to which the
Original Financial Statements were drawn up.

- 56 -

--------------------------------------------------------------------------------




21.12
Litigation

No litigation, arbitration or administrative proceedings against any member of
the Group are either current or, to the best of its knowledge and belief,
threatened or pending which would have a Material Adverse Effect.
21.13
Security Interest

The execution of this Agreement, and the exercise by it of its rights or
performance of its obligations under this Agreement, will not result in the
existence of, or oblige any member of the Group to create, any Security Interest
over all or any part of its present or future assets which would not be
permitted to be created pursuant to Clause 22.10 (Negative pledge).
21.14
Pari passu ranking

The claims of the Finance Parties against it under the Finance Documents rank
and will at all times rank pari passu in right and priority with the claims of
all its other unsecured and unsubordinated creditors (actual or contingent),
except for obligations which are mandatorily preferred by law applying to German
companies generally.
21.15
Environmental Compliance

It and each of its Subsidiaries has complied in all respects with all
Environmental Law where non compliance would have a Material Adverse Effect.
21.16
Intellectual Property Rights

(a)
The Obligors (taken together) have licenses to all the intellectual property
rights which are required by the Group in order for it to carry on business in
all material respects as it is being conducted and as contemplated in the
Business Plan, save to the extent that failure to have or own such intellectual
property would not have a Material Adverse Effect; and

(b)
The Obligors (taken together) have taken all actions (including payment of fees)
required to maintain in full force and effect any registered intellectual
property rights referred to in paragraph (a) above owned by it, lack of which
would have a Material Adverse Effect.

21.17
Tax Liabilities

(a)
No claims are being asserted against it or any of its Subsidiaries with respect
to Taxes which are reasonably likely to be determined adversely to it or to such
Subsidiary and which, if so adversely determined and after taking into account
any indemnity or claim against any third party with respect to such claim, would
have a Material Adverse Effect and all reports and returns on which such Taxes
are required to be shown have been filed within any applicable time limits and
all Taxes required to be paid have been paid within any applicable time limit
save, in each case, to the extent that failure to do so would not have a
Material Adverse Effect.

(b)
It is not at the date hereof required to make any deduction for or on account of
Tax from any interest payment it may make under any Finance Document.

21.18
Pension Schemes

The pension schemes of each Obligor are funded to the extent required by law or
otherwise comply with the requirements of any material law applicable in the
jurisdiction in which the relevant pension scheme is maintained, in each case,
where failure to do so would have a Material Adverse Effect.

- 57 -

--------------------------------------------------------------------------------




21.19
Material Adverse Change

No event or circumstance has occurred since 30 September 2009 which has had or
would have a Material Adverse Effect.
21.20
Times for making Representations

(a)
The representations set out in this Clause are made by each Obligor on the date
of this Agreement.

(b)
With the exception of those matters set out in Clause 21.7 (No default) (but
only as to Potential Events of Default), 21.9 (Group Structure Chart), 21.10
(Information and Business Plan), 21.12 (Litigation), 21.17(b) (Tax liabilities)
and 21.19 (Material Adverse Change), each representation set out in this Clause
21 is repeated by each Borrower on the date of each Request and deemed to be
repeated on each Utilisation Date, in each case with reference to the facts and
circumstances then existing.

22.
UNDERTAKINGS

22.1
Duration

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is or may be outstanding under this
Agreement.
22.2
Financial Information

(a)
The Obligors' Agent must:

(i)
as soon as the same become available, but in any event within 120 days after the
end of each of its financial years, deliver to the Facility Agent the audited
consolidated accounts of the Parent for that financial year;

(ii)
as soon as the same become available, but in any event within 150 days after the
end of each of its financial years ending after the date of this Agreement,
deliver to the Facility Agent the IFRS reporting package (consisting in each
case of a balance sheet, a profit-and-loss statement, a cash flow statement and
supplementary explanations) of each Obligor, in each case prepared in accordance
with IFRS or GAAP in the jurisdiction of that Obligor (such financial statements
shall only be audited if actually prepared and audited or required by law to be
prepared and audited);

(iii)
as soon as the same become available, but in any event within 45 days of each
quarter-year end, deliver to the Facility Agent the quarterly unaudited
consolidated management accounts of the Group;

(iv)
as soon as the same becomes available, but in any event within 60 days after the
start of each financial year, deliver to the Facility Agent the annual budget of
the Group; and

(v)
ensure that each set of accounts referred to in paragraphs (i), (ii) and (iii)
above (except as may be stated in the notes):

(A)
are prepared in accordance with IFRS or GAAP or in each case such other
accounting standards as provided or agreed in accordance with paragraph (b)(i)
below; and


- 58 -

--------------------------------------------------------------------------------




(B)
in the case of the accounts referred to in paragraphs (i) and (ii) above, give a
true and fair view of the financial condition of the Group or, as the case may
be, the relevant Obligor as at the date to which they were drawn up and the
results of the Group's or, as the case may be, the relevant Obligor's operations
during the relevant financial year.

(b)
The Obligors' Agent must:

(i)
not, without notifying the Facility Agent, change the basis on which its audited
annual consolidated financial statements or quarterly unaudited consolidated
financial statements or annual budgets are prepared or make any change to its
financial year end such that it ceases to fall on an Accounting Date;

(ii)
if requested by the Facility Agent, supply to the Facility Agent:

(A)
a full description of any change notified under paragraph (i) above; and

(B)
sufficient information to enable the Finance Parties to make a proper comparison
between the financial position shown by the set of financial statements or the
annual budget prepared on the changed basis and its most recent audited
consolidated financial statements delivered to the Facility Agent under this
Agreement;

(iii)
if requested by the Facility Agent (and, if requested by the Obligors' Agent,
the Facility Agent must) enter into discussions for a period of not more than 30
days with a view to agreeing any amendments (including, for the avoidance of
doubt, any amendments required to Clause 23 (Financial Covenants) pursuant to
any change contemplated in sub-paragraph (i) above) required to be made to this
Agreement to place the Obligors' Agent and the Lenders in the same position as
they would have been in if the change had not happened. Any agreement between
the Obligors' Agent and the Facility Agent made, with the prior consent of the
Majority Lenders will be binding on all the Parties; and

(iv)
if no agreement is reached under paragraph (iii) above on the required
amendments to this Agreement, ensure that its auditors or another firm of
accountants certify those amendments and the certificate of the auditors or
another firm of accountants will be, in the absence of manifest error, binding
on all the Parties. In preparing the report the auditors or another firm of
accountants will act as independent experts and not as auditors.

(c)
In case GAAP changes from time to time after the date of this Agreement, the
determination of the financial covenants and any other financial computations to
be made under this Agreement shall be made in accordance with GAAP as in force
at the date of this Agreement and, when making such calculations, the figures in
the financial statements of the Parent (but not, for the avoidance of doubt, the
financial ratios set out in this Agreement) shall be appropriately adjusted by
the Parent in good faith in consultation with its auditors, so that the effects
of such changes in GAAP will be neutralised. Within ten Business Days after any
such adjustment by the Parent, the Parent will furnish the Facility Agent with a
certificate or written statement of a senior financial officer specifying the
effective date of such change in GAAP, stating the nature of such change in GAAP
generally, describing in reasonable detail the adjustments which may be required
as a result of such change (including sufficient information to enable the
Finance Parties to determine the financial ratios under this Agreement and to
make a proper comparison between the financial position shown by the set of
financial statements or the annual budget prepared on the changed basis and its
most recent audited consolidated financial statements delivered to the Facility
Agent under this Agreement) and certifying that such adjustments were made in
accordance with this


- 59 -

--------------------------------------------------------------------------------




paragraph. Any Compliance Certificate delivered to the Facility Agent after any
such change in GAAP shall include an offsetting and reconciliation
(Überleitungsrechnung) in relation to any items included in the computation of
the financial covenants in that Compliance Certificate in such detail as to
enable the Finance Parties to make a proper comparison between the items shown
by the set of financial statements delivered together with that Compliance
Certificate and the items included in the computation of the financial covenants
in that Compliance Certificate.
22.3
Information - Miscellaneous

The Obligors' Agent shall:
(a)
supply to the Facility Agent all formal documents despatched by the Parent to
its shareholders generally (or any class of them) or its creditors generally (or
any class of them) within five Business Days of the same being despatched;

(b)
supply to the Facility Agent promptly on receipt of a request by the Facility
Agent, acting on the instructions of the Majority Lenders, such further
information regarding the financial condition and operations of the Group, as it
may reasonably request; and

(c)
promptly upon becoming aware of them, supply to the Facility Agent the details
of any litigation, arbitration or administrative proceedings which are commenced
against any member of the Group and which are or are reasonably likely to be
determined adversely to it and which, if so adversely determined, would have a
Material Adverse Effect.

22.4
Notification of Default

The Obligors' Agent shall notify the Facility Agent of:
(a)
any Default (and the steps, if any, being taken to remedy it); and

(b)
any event giving rise to an obligation to prepay all or any part of the Facility
under Clause 12.2 (Mandatory prepayment – disposal) or 12.3 (Mandatory
prepayment - change of control),

promptly upon it becoming aware of such occurrence.
22.5
Know your customer requirements

(a)
Subject to paragraph (b) below, each Obligor must promptly on the request of any
Finance Party supply to that Finance Party any documentation or other evidence
which is reasonably requested by that Finance Party (whether for itself, on
behalf of any Finance Party or any prospective new Lender) to enable a Finance
Party or prospective new Lender to comply with applicable laws relating to “know
your customer” requirements.

(b)
An Obligor is only required to supply any information under paragraph (a) above
if the necessary information is not already available to the relevant Finance
Party and the requirement arises as a result of:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of by any authority charged with the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

(ii)
any change in the status of an Obligor after the date of this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a person that is not a Lender before that
assignment or transfer.


- 60 -

--------------------------------------------------------------------------------




(c)
Each Lender must promptly on the request of the Facility Agent supply to the
Facility Agent any documentation or other evidence which is reasonably required
by the Facility Agent to comply with applicable laws relating to “know your
customer” requirements.

22.6
Compliance Certificates

The Obligors' Agent shall promptly supply to the Facility Agent (in sufficient
copies for all the Lenders, if the Facility Agent so requests):
(a)
with each set of financial statements of the Group delivered to it under Clauses
22.2(a)(i) and (iii) (Financial Information) above for a Measurement Period of
the Group a Compliance Certificate signed by one of its directors or senior
officers and (only in the case of financial statements delivered under Clause
22.2(a)(i) (Financial Information)) a list of Material Subsidiaries as at the
date of those accounts;

(b)
in relation only to financial statements delivered under Clause 22.2(a)(i)
(Financial Information) confirmation by the Group's auditors of correct
extraction of relevant information from financial statements and mathematical
accuracy of calculations, provided that (A) audit firms continue as a matter of
general policy to be willing to provide confirmations of this type (and the
Obligors' Agent will use reasonable endeavours to procure that its auditors will
continue to be willing to provide such confirmation pursuant to this Agreement),
and (B) the Lenders have become party to the customary engagement letter with
the auditors and the Obligors' Agent; and

(c)
if the Facility Agent so requests, a certificate signed by one of its directors
or senior officers on its behalf certifying that no Default is outstanding or,
if a Default is outstanding, specifying the Default and the steps (if any) being
taken to remedy it.

22.7
Authorisations

Each Obligor shall promptly:
(a)
obtain, maintain and comply with the terms of; and

(b)
upon the request of the Facility Agent, supply certified copies to the Facility
Agent of,

any authorisation required under any law or regulation to enable it to perform
its obligations under the Finance Documents, and to ensure the validity,
enforceability and the admissibility in evidence of each Finance Document.
22.8
Compliance with laws

Each Obligor shall, and shall procure that each member of the Group which is its
Subsidiary shall, comply in all respects with all laws (including, without
limitation, Environmental Law) permits and licences to which it is subject, if
failure so to comply would have a Material Adverse Effect.
22.9
Pari passu ranking

Each Obligor shall procure that its payment obligations under the Finance
Documents do and will rank at least pari passu with all its other present and
future unsecured and unsubordinated liabilities, except for liabilities which
are mandatorily preferred by law applying to companies generally.
22.10
Negative pledge




- 61 -

--------------------------------------------------------------------------------




(a)
Each Obligor shall not, and shall procure that no other member of the Group
which is its Subsidiary will, create or permit to subsist any Security Interest
on any of its present or future assets.

(b)
Paragraph (a) above does not apply to the following Security Interests:

(i)
any Security Interest arising solely by operation of law or by agreement to
substantially the same effect or arising in the ordinary course of trading
conducted in compliance with the provisions of this Agreement;

(ii)
any Security Interest existing on or over the assets of any company acquired by
a member of the Group after the date of this Agreement, but only if:

(A)
the Security Interest (and the indebtedness secured thereby) was not created in
contemplation of the acquisition;

(B)
the maximum principal amount of the indebtedness secured by the Security
Interest is not subsequently increased; and

(C)
such Security Interest is discharged within three months of completion of the
acquisition or otherwise permitted pursuant to this clause;

(iii)
any Security Interest existing on or over an asset acquired by a member of the
Group after the date of this Agreement, but only if:

(A)
the Security Interest (and the indebtedness secured thereby) was not created in
contemplation of the acquisition;

(B)
the maximum principal amount of the indebtedness secured by the Security
Interest is not subsequently increased; and

(C)
such Security Interest is discharged within three months of completion of the
acquisition or otherwise permitted pursuant to this clause;

(iv)
any Security Interest arising over accounts with banks and financial
institutions as a result of netting and set-off arrangements existing and/or
arising from time to time with those banks and financial institutions for the
purpose of netting debit and credit balances;

(v)
any Security Interest over goods purchased by a member of the Group in the
ordinary course of its trade arising in favour of the relevant supplier by
virtue of the supplier's retention of title clause and which secures only the
purchase price of the goods

(vi)
any Security granted by a member of the Group (other than an Obligor) in favour
of another member of the Group, provided that the amount of obligations secured
by such Security will at no time exceed EUR 20,000,000;

(vii)
any Security Interest arising under customary general business conditions in the
ordinary course of its business, including without limitation of any bank with
whom any member of the Group maintains a banking relationship;

(viii)
any Security Interest created or subsisting to secure any obligations incurred
in order to comply with the requirements of Section 8a of the German
Altersteilzeitgesetz or Section 7d of the German Sozialgesetzbuch IV;




- 62 -

--------------------------------------------------------------------------------




(ix)
any Security Interest arising under Clause 1.2(a)(ii)(C) (Construction) of this
Agreement;

(x)
any Security Interest existing at the date of this Agreement not permitted by
paragraphs (i) to (x) above of which the Facility Agent has been informed in
writing prior to the date hereof; and

(xi)
any Security Interest (other than any Security Interests to the extent permitted
by paragraphs (i) to (xi) above) securing indebtedness not exceeding in
aggregate €20 million (or its equivalent).

22.11
Restrictions on Guarantees

(a)
Each Obligor shall procure that no other member of the Group which is its
Subsidiary (other than an Obligor) will guarantee (which for the purposes of
this Clause 22.11 includes an indemnity or other form of assurance against
financial loss) any Financial Indebtedness of the Borrowers unless the
obligations of the Borrowers under this Agreement are similarly guaranteed, save
when such guarantee is given by a member of the Group in connection with netting
and set off arrangements under cash management facilities existing and/or
arising from time to time in the ordinary course of its banking arrangements and
extended to members of the Group by a bank or financial institution.

(b)
Each Obligor shall procure that if any Financial Indebtedness of any Obligor is
guaranteed by a member of the Group which is not an Obligor hereunder, such
member of the Group will become a Guarantor hereunder in accordance with, but
subject as provided in Clause 31.10 (Additional Guarantors), as soon as
reasonably practicable.

22.12
Disposals

(a)
No Obligor will, and each Obligor will procure that no member of the Group which
is its Subsidiary will, dispose of all or any substantial part of the business
and/or assets of, or of any shares in the capital of any Obligor or any Holding
Company thereof.

(b)
Each Obligor shall not and shall procure that no other member of the Group which
is its Subsidiary shall sell, transfer, lease, factor or otherwise dispose of
any assets in a single transaction or a series of transactions not falling under
paragraph (a) above other than disposals made on arm's length terms and at a
value which in the reasonable opinion of the management of the disposer
represents fair market value for that asset, provided that the aggregate amount
of disposals permitted hereunder shall not exceed 7.5 per cent of the
consolidated total assets (Bilanzsumme) in any financial year of the Parent.

(c)
Paragraphs (a) and (b) of this Clause 20.12 (Disposals) shall not apply to
disposals of assets in connection with the funding of special purpose vehicles
or trusts assuming the obligation to fulfil pension obligations of any member of
the Group (commonly referred to as collateralised trust arrangements);

(d)
Paragraphs (a) of this Clause 20.12 (Disposals) shall not apply to:

(i)
disposal of assets (other than shares in any member of the group) in the
ordinary course of trading of the disposing entity;

(ii)
application of funds in any manner not prohibited by the Finance Documents and
the disposal of Cash Equivalents for cash (or vice versa) or other Cash
Equivalents, and for this purpose “Cash Equivalents” shall have the meaning set
out in paragraphs (b) to (f) (inclusive) of the definition of “Consolidated Cash
or Cash Equivalents";

(iii)
the exchange of assets (other than shares in any member of the Group) for other
assets of a similar nature and value or the sale of assets on normal commercial
terms for cash which is applied in or towards the purchase of similar


- 63 -

--------------------------------------------------------------------------------




assets within 180 days (or is committed to be so applied and is actually so
applied within 360 days) provided that in either case if the entity exchanging
or disposing of the relevant asset is an Obligor the entity which receives cash
or owns the corresponding replacement asset will also be an Obligor in the same
jurisdiction as the disposing Obligor;
(iv)
any disposal of assets which is required by an agreement existing as at the date
of this Agreement the details of which have been disclosed to the Facility Agent
prior to the date of this Agreement by the Obligors' Agent;

(v)
disposals of obsolete or redundant assets (other than shares);

(vi)
disposal of one or more assets between members of the Group provided that in the
case of a disposal of assets in accordance with this paragraph (vi) which would
otherwise be prohibited under paragraph (a) of this Clause 20.12 (Disposals),
the recipient becomes a Guarantor in accordance with Clause 29.8; or

(vii)
disposals made with the approval of the Majority Lenders;

(e)
Paragraph (b) of this Clause 22.12 (Disposals) shall not apply to:

(i)
the application of an amount of funds permitted under Clause 22(d)(ii)) which is
not material and which is applied (A) in a manner not prohibited by the Finance
Documents and (B) for the benefit of the business of the Group; or

(ii)
disposals made to another member of the Group provided that if as a result of
such disposal, the recipient member becomes a Material Subsidiary such recipient
will become a Guarantor in accordance with Clause 29.8.

22.13
Acquisitions

No Obligor will, and each Obligor will procure that no member of the Group which
is its Subsidiary will, acquire (by subscription or otherwise) any business or
company (or corporation) or acquire any shares (or other ownership interest)
therein other than:
(a)
any Permitted Acquisition;

(b)
an acquisition constituting a subscription for shares in, or other capital
contribution to an existing member of the Group;

(c)
for the incorporation or other establishment of Subsidiaries by members of the
Group provided that such Subsidiary is a newly incorporated or established
company with limited liability; and

(d)
by one member of the Group from another member of the Group.

22.14
Merger

Without the prior approval of the Majority Lenders, no Obligor shall enter into
any amalgamation, demerger (other than any demerger permitted pursuant to Clause
22.12 (Disposals)), merger or corporate reconstruction (a) with any person who
is not a member of the Group or (b) (in the case of mergers within the Group)
unless the surviving entity assumes the obligations of any and each Obligor
merged into it and where the Parent is involved it is the surviving entity (and
the Obligors' Agent will procure the delivery of a legal opinion from a
reputable law firm, in a form satisfactory to the Facility Agent, acting
reasonably, confirming the assumption of such obligations by the relevant
successor entity).
22.15
Change of Business

The Parent shall procure that no substantial change is made to the general
nature of the business of the Group taken as a whole from that carried on at the
date of this Agreement.

- 64 -

--------------------------------------------------------------------------------




22.16
Financial Indebtedness

(a)
Subject to paragraph (b) below, the Parent shall procure that the aggregate
principal amount of outstanding Financial Indebtedness of the Group (excluding
any falling within paragraph (f) of the definition of Financial Indebtedness)
does not exceed €75 million (or its equivalent).

(b)
Paragraph (a) above does not apply to:

(i)
any Financial Indebtedness arising under or guaranteed pursuant to a Facility or
any Ancillary Facility;

(ii)
Financial Indebtedness arising under or pursuant to the Existing Facility
Agreement (provided that it will be repaid or prepaid or cash cover will be
provided in respect thereof on the First Utilisation Date in accordance with the
terms of this Agreement);

(iii)
unsecured overdraft, working capital and capital expenditure facilities to the
extent that a Documentary Credit has been issued, or a guarantee has been issued
under the Ancillary Facilities, in each case, in respect of the principal amount
of such facilities or where only BACS or other similar daylight banking
accommodation is provided;

(iv)
Financial Indebtedness agreed in writing by the Facility Agent (acting on the
instructions of the Majority Lenders);

(v)
Financial Indebtedness arising under ancillary facilities provided under the
Existing Facility Agreement which continue as at the First Utilisation Date and
which are covered by a Documentary Credit or L/G issued under this Agreement or
a guarantee under any Ancillary Facility provided that the Obligors' Agent uses
reasonable endeavours to procure that these arrangements are replaced with
Ancillary Facilities or L/Gs as soon as reasonably practicable after the First
Utilisation Date so long as the terms of such Ancillary Facilities, as the case
may be, are competitive in light of market rates; and

(vi)
Financial Indebtedness up to €50 million (or its equivalent) in aggregate in
respect of the indemnity or reimbursement obligations of any member of the Group
relating to letters of credit, guarantees, bonds or similar instruments issued
by financial institutions to third parties in the ordinary course of trading of
the relevant Group member,

none of which shall be calculated into the €75 million (or equivalent) basket
specified in paragraph (a) above.
22.17
Intellectual Property Rights

Each Obligor will, and will procure that each member of the Group which is its
Subsidiary will, except to the extent the Facility Agent (on the instructions of
the Majority Lenders) otherwise consents in writing (such consent not to be
unreasonably withheld):
(a)
make such registrations and pay such fees and other amounts as are necessary to
keep those registered Intellectual Property Rights which are material to the
business of any member of the Group in force and to record its interest in those
Intellectual Property Rights;

(b)
take such steps as are necessary and commercially reasonable (including, without
limitation, the institution of legal proceedings) to prevent third parties
infringing those Intellectual Property Rights referred to in paragraph (a)
above; and

(c)
not sell, assign, transfer, charge, terminate or enter into any material
contract or licence arrangement in respect of those Intellectual Property Rights
referred to in paragraph (a) above save for (i) licence arrangements entered
into with members of the Group for so long as they remain members of the Group,
and (ii) non-exclusive licence arrangements entered into


- 65 -

--------------------------------------------------------------------------------




on normal commercial terms and in the ordinary course of its trade, in each case
where failure to comply with the foregoing would have a Material Adverse Effect.
22.18
Insurance

The Obligors' Agent will, and will procure that each member of the Group will,
insure and keep insured all its property and assets of an insurable nature and
which are customarily insured (either generally or by companies carrying on a
similar business) against loss or damage by fire and other risks normally
insured against by persons carrying on the same or a similar class of business
as that carried on by it at levels reasonably prudent with reputable independent
insurance companies or underwriters.
22.19
Guarantors

The Obligors' Agent shall ensure that subject only to the limitations in Clause
31.10 (Additional Guarantors) (a) all Material Subsidiaries on the date of this
Agreement (other than the Exempted Subsidiaries) are Guarantors and (b) that it
shall promptly notify the Facility Agent if any member of the Group becomes a
Material Subsidiary after the First Utilisation Date, and, ensure that it
becomes a Guarantor in accordance with Clause 31.10 (Additional Guarantors) as
soon as reasonably practicable after becoming a Material Subsidiary.
22.20
Treasury Transactions

No Obligor will enter into any interest rate or currency swap, cap, ceiling,
collar, floor or financial futures or commodity contract or option (whether over
the counter or exchange traded) or any similar hedging or treasury transaction,
other than (i) a Hedging Agreement, (ii) spot foreign exchange and commodity
contracts entered into in the ordinary course of business on normal commercial
terms, (iii) transactions entered into for the hedging of actual or projected
exposures arising in the ordinary course of trading activities of members of the
Group carried on in compliance with the terms of the Finance Documents. No
Obligor will engage in any such transaction for speculative purposes.
22.21
Restricted transactions

No Obligor shall (and each Obligor shall procure that none of its Subsidiaries
will) enter into any transaction with any shareholder of the Obligors' Agent or
any entity controlled by either of them except on arm's length terms and in the
normal course of business.
22.22
Auditors

No Obligor shall, and each Obligor will procure that none of its Subsidiaries
will, appoint any auditors in respect of any consolidated accounts of the Parent
other than PricewaterhouseCoopers, Ernst & Young, KPMG or Deloitte & Touche or
any amalgamation of the same or their successors or such other firm of
international repute.
23.
FINANCIAL COVENANTS

23.1
Interpretation

(a)
Except as provided to the contrary in this Agreement, an accounting term used in
this Clause is to be construed in accordance with the principles applied in
connection with the Original Financial Statements.

(b)
For the purpose of this Clause 23 and the definition of Consolidated EBITDA, the
“EBITDA” of any acquired or disposed entity shall be determined on a basis
consistent with the basis for determination of Consolidated EBITDA and
ascertained by reference to the latest accounts of such entity.


- 66 -

--------------------------------------------------------------------------------




23.2
Leverage

The Obligors' Agent shall ensure that the ratio of Consolidated Net Financial
Indebtedness of the Group at the end of each Measurement Period to Consolidated
EBITDA for that Measurement Period shall be less than 2.75:1.
23.3
Interest cover

The Obligors' Agent shall ensure that the ratio of Consolidated EBITDA of the
Group to Consolidated Net Interest Payable of the Group for each Measurement
Period is not less than 4.00:1.
23.4
Calculation

The covenants contained in Clauses 23.2 (Leverage) and 23.3 (Interest Cover)
will be tested on a rolling aggregate basis for the immediately preceding twelve
months ending at the end of the Measurement Period.
24.
DEFAULT

24.1
Events of Default

Each of the events and circumstances set out in this Clause 24 is an Event of
Default.
24.2
Non-payment

An Obligor does not pay on the due date any amount payable by it under the
Finance Documents at the time, in the currency and in the manner specified in
the Finance Documents and, if caused by technical or administrative error, the
failure to pay is not remedied within three Business Days of the due date.
24.3
Breach of Financial Covenant

The Obligors' Agent is in breach of its obligations under Clause 23.2 (Leverage)
or Clause 23.3 (Interest cover).
24.4
Other breaches

An Obligor fails duly to perform or comply with any obligation expressed to be
assumed by it in the Finance Documents (other than any referred to in Clause
24.2 (Non-payment) or Clause 24.3 (Breach of Financial Covenant)) and the
default (if capable of remedy) is not remedied within twenty one days after the
earlier of the Facility Agent giving notice of the default to the relevant
Obligor and the relevant Obligor becoming aware of the failure to comply.
24.5
Misrepresentation

Any representation or statement made by any Obligor in this Agreement, any
request or any information provided pursuant to Clause 22.3 (Information -
Miscellaneous) is or proves to have been incorrect or misleading when made or
(if applicable) repeated and, where the circumstances making such representation
or statements incorrect or misleading are capable of being altered so that such
representation or statement is correct or not misleading, such circumstances are
not so altered within twenty one days of the earlier of the Facility Agent
notifying the Obligors' Agent of such representations or statement being
incorrect or misleading or the relevant Obligor becoming aware thereof.

- 67 -

--------------------------------------------------------------------------------




24.6
Cross-default

(a)
Any Financial Indebtedness of a member of the Group is not paid when due or
within any originally applicable grace period.

(b)
Any Financial Indebtedness of a member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity by reason of a
default or an event of default (howsoever described).

(c)
Any creditor of a member of the Group becomes entitled to declare any Financial
Indebtedness of all or any of the members of the Group due and payable prior to
its specified maturity as a result of a default or an event of default
(howsoever described).

(d)
No Default will occur under paragraphs (a), (b) or (c) above if the aggregate
amount of the Financial Indebtedness concerned is €15 million (or equivalent) or
less.

24.7
Insolvency

(a)
An Obligor or Material Subsidiary incorporated or established in the Federal
Republic of Germany (a “German Obligor”) is over-indebted (überschuldet), unable
to pay its debts as they fall due (zahlungsunfähig), commences negotiations with
any one or more of its creditors with a view to the general readjustment or
rescheduling of its indebtedness or, for any of the reasons set out in Sections
17 to 19 (inclusive) of the German Insolvency Code (Insolvenzordnung), a German
Obligor or any of its creditors files for insolvency of that German Obligor
(Antrag auf Eröffnung eines Insolvenzverfahrens) or the management
(Geschäftsführung) of any German Obligor is required by law to file for
insolvency or the competent court takes any of the actions set out in Section 21
of the German Insolvency Code (Insolvenzordnung) or the competent court
institutes insolvency proceedings against any German Obligor (Eröffnung des
Insolvenzverfahrens).

(b)
Any Obligor or Material Subsidiary incorporated or established in a jurisdiction
other than the Federal Republic of Germany enters into voluntary or involuntary
bankruptcy proceedings or becomes insolvent or is unable to pay its debts as
they fall due, commences negotiations with one or more of its creditors with a
view to the general readjustment or rescheduling of its indebtedness or makes a
general assignment for the benefit of or a composition with its creditors, or a
receiver or liquidator is appointed for all or any part of the undertaking or
assets of any such Obligor or Material Subsidiary or proceedings (other than
proceedings which are in the opinion of the Majority Lenders, after consultation
with the Obligors' Agent, frivolous or vexatious) are opened by or against any
such Obligor or Material Subsidiary under any reorganisation, arrangement,
re-adjustment of debts, or liquidation law or regulation, or if any event shall
occur which, under the law of the country of incorporation of the relevant
entity, shall have an equivalent effect.

(c)
Any Obligor or Material Subsidiary shall in any U.S. jurisdiction:

(i)
apply for, or consent to, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, examiner or liquidator of itself or of all or a
substantial part of its property;

(ii)
make a general assignment for the benefit of its creditors;

(iii)
commence a voluntary case under Title 11 of the United States of America Code
entitled Bankruptcy (or any successor thereof), as amended; or

(iv)
file a petition with respect to itself seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganisation, liquidation,
dissolution, arrangement or winding up, or composition or readjustment of debts.


- 68 -

--------------------------------------------------------------------------------




24.8
Winding up

An Obligor or Material Subsidiary takes any corporate action or other steps are
taken or legal proceedings are started for its winding-up, dissolution,
administration or reorganisation (or any analogous step is taken in any
jurisdiction) or for the appointment of a liquidator, receiver, administrative
receiver, administrator or similar officer of it or of all or any part (having
an aggregate value of at least €15 million (or equivalent)) of its assets,
except if, in any such case:
(a)
the Majority Lenders give their consent; or

(b)
it comprises action taken for the purposes of a reorganisation or reconstruction
which is and remains on a solvent basis; or

(c)
it comprises action taken by a creditor in the course of legal proceedings which
can be demonstrated to be an abuse of the process of the court or otherwise be
frivolous or vexatious or which are being contested in good faith by the
relevant Obligor or Material Subsidiary with a reasonable prospect of success.

24.9
Creditors' process

Any attachment, sequestration, distress or execution affects all or any part
(such part having an aggregate value of at least €15 million (or equivalent)) of
the assets of an Obligor or Material Subsidiary and is not discharged within
twenty one days.
24.10
Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents which obligations could reasonably be considered to be
material to the interests of the Finance Parties under the Finance Documents.
24.11
Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
24.12
Cessation of Business

Any Obligor or Material Subsidiary ceases or threatens to cease all or a
substantial part of its business (except by reason of any disposal on arm's
length terms which is otherwise permitted under the terms of this Agreement),
and (if the cessation is by a member of the Group other than the Parent) such
cessations would have a Material Adverse Effect.
24.13
Litigation

(a)
Any litigation, arbitration or administrative proceedings or governmental or
regulatory investigations, proceedings or disputes are threatened, pending or
commenced against one or more Obligors or other members of the Group which are
or are reasonably likely to be determined adversely to it and which, if so
adversely determined, would have a Material Adverse Effect.

(b)
Any litigation, arbitration or administration proceedings or government or
regulatory investigations, proceedings or disputes are finally determined and
such determination would have a Material Adverse Effect.

24.14
Auditor's Qualification

The auditors of the Group qualify their report on the audited consolidated
financial statements of the Parent in any manner which is materially adverse to
the interests of the Finance Parties in the context of the Finance Documents.

- 69 -

--------------------------------------------------------------------------------




24.15
Material adverse change

Any event or circumstance occurs which has a Material Adverse Effect.
24.16
Acceleration

On and at any time after the occurrence of an Event of Default which is then
continuing, the Facility Agent may, and shall if instructed to do so by the
Majority Lenders, by notice to the Obligors' Agent:
(a)
cancel the Facilities; and/or

(b)
declare that all the Utilisations, together with accrued interest and all other
amounts accrued under this Agreement, be immediately due and payable, whereupon
they shall become immediately due and payable; and/or

(c)
require the provision of cash cover whereupon each Borrower shall immediately
provide cash cover in an amount equal to the Outstanding Liability Amount of the
Lenders under all Documentary Credits and L/Gs issued under this Agreement for
its account.

24.17
Ancillary Facilities

(a)
Following service of notice under Clause 24.16 (Acceleration) any Ancillary Bank
may (and shall if so instructed by the Facility Agent) by notice to the
Obligors' Agent:

(i)
cancel all or part of the Ancillary Facilities, as the case may be; and/or

(ii)
declare all or part of the amounts outstanding under the Ancillary Facilities
due and payable whereupon such amounts shall become due and payable together
with accrued interest thereon and any other sum then payable under the relevant
Ancillary Documents; and/or

(iii)
require the provision of cash cover whereupon the relevant Borrowers shall
immediately provide cash cover in an amount equal to the contingent liability of
the Ancillary Bank, as the case may be, under all instruments issued under the
terms thereof which give rise to a contingent liability on the part of the
Ancillary Bank, as the case may be.

24.18
Section 490 German Civil Code

In consideration for the agreement between the parties in respect the Events of
Default, section 490(1) of the German Civil Code (Bürgerliches Gesetzbuch) is
expressly disapplied.
25.
THE ADMINISTRATIVE PARTIES

25.1
Appointment and duties of the Facility Agent

(a)
Each Finance Party (other than the Facility Agent) irrevocably appoints the
Facility Agent to act as its agent under the Finance Documents.

(b)
Each Finance Party irrevocably authorises the Facility Agent to:


- 70 -

--------------------------------------------------------------------------------




(i)
perform the duties and to exercise the rights, powers and discretions that are
specifically given to it under the Finance Documents, together with any other
incidental rights, powers and discretions; and

(ii)
execute each Finance Document expressed to be executed by the Facility Agent.

(c)
Each Finance Party hereby exempts the Facility Agent from the restrictions
provided for in Section 181 of the Germany Civil Code (Bürgerliches Gesetzbuch),
to the extent legally possible to such Finance Party. A Finance Party which is
barred by its constitutional documents or by-laws from granting such exemption
shall notify the Facility Agent accordingly.

(d)
The Facility Agent has only those duties which are expressly specified in the
Finance Documents. Those duties are solely of a mechanical and administrative
nature.

25.2
Role of the Arrangers

Except as specifically provided in the Finance Documents, no Arranger has any
obligations of any kind to any other Party in connection with any Finance
Document.
25.3
No fiduciary duties

Except as specifically provided in a Finance Document, nothing in the Finance
Documents makes an Administrative Party a trustee or fiduciary for any other
Party or any other person. No Administrative Party need hold in trust any moneys
paid to it for a Party or be liable to account for interest on those moneys. The
relationship between the Lenders and each Administrative Party is that of
principal and agent only. No agent shall have, nor be deemed to have assumed any
obligations to, or trust or fiduciary relationship with the other Finance
Parties or any Obligor other than those for which specific provision is made by
the Finance Documents.
25.4
Individual position of an Administrative Party

(a)
If it is also a Lender, each Administrative Party has the same rights and powers
under the Finance Documents as any other Lender and may exercise those rights
and powers as though it were not an Administrative Party.

(b)
Each Administrative Party may:

(i)
carry on any business with any Obligor or its related entities (including acting
as an agent or a trustee for any other financing); and

(ii)
retain any profits or remuneration it receives under the Finance Documents or in
relation to any other business it carries on with any Obligor or its related
entities.

25.5
Reliance

The Facility Agent may:
(a)
rely on any notice or document believed by it to be genuine and correct and to
have been signed by, or with the authority of, the proper person;

(b)
rely on any statement made by any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify;

(c)
engage, pay for and rely on professional advisers selected by it (including
those representing a Party other than the Facility Agent); and


- 71 -

--------------------------------------------------------------------------------




(d)
act under the Finance Documents through its personnel and agents.

25.6
Majority Lenders' instructions

(a)
The Facility Agent is fully protected if it acts on the instructions of the
Majority Lenders in the exercise of any right, power or discretion or any matter
not expressly provided for in the Finance Documents. Any such instructions given
by the Majority Lenders will be binding on all the Lenders. In the absence of
instructions, the Facility Agent may act or refrain from acting as it considers
to be in the best interests of all the Lenders.

(b)
The Facility Agent may assume that unless it has received to the contrary, any
right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised.

(c)
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings in
connection with any Finance Document.

(d)
The Facility Agent may require the receipt of security satisfactory to it,
whether by way of payment in advance or otherwise, against any liability or loss
which it may incur in complying with the instructions of the Majority Lenders.

25.7
Responsibility

(a)
No Administrative Party is responsible for the adequacy, accuracy or
completeness of any statement or information (whether written or oral) made in
or supplied in connection with any Finance Document.

(b)
No Administrative Party is responsible for the legality, validity,
effectiveness, adequacy, completeness or enforceability of any Finance Document
or any other document.

(c)
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms that it:

(i)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets); and

(ii)
has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document.

25.8
Exclusion of liability

(a)
The Facility Agent is not liable or responsible to any other Finance Party for
any action taken or not taken by it in connection with any Finance Document,
unless directly caused by its gross negligence or wilful breach.

(b)
No Party may take any proceedings against any officer, employee or agent of the
Facility Agent in respect of any claim it might have against the Facility Agent
or in respect of any act or omission of any kind by that officer, employee or
agent in connection with any Finance Document. Any officer, employee or agent of
the Facility Agent may rely on this Clause 25.8.

(c)
The Facility Agent is not liable for any delay (or related consequence) in
crediting an account with an amount required under the Finance Documents to be
paid by the Facility Agent if the Facility Agent has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedure of any recognised clearing or settlement system used by the Facility
Agent for that purpose.


- 72 -

--------------------------------------------------------------------------------




(d)
(1)    Nothing in this Agreement will oblige any Administrative Party to satisfy
any know your customer requirement in relation to the identity of any person on
behalf of any Finance Party.

(i)
Each Finance Party confirms to each Administrative Party that it is solely
responsible for any know your customer requirements it is required to carry out
and that it may not rely on any statement in relation to those requirements made
by any other person.

25.9
Default

(a)
The Facility Agent is not obliged to monitor or enquire whether a Default has
occurred. The Facility Agent is not deemed to have knowledge of the occurrence
of a Default.

(b)
If the Facility Agent:

(i)
receives notice from a Party referring to this Agreement, describing a Default
and stating that the event is a Default; or

(ii)
is aware of the non-payment of any principal or interest or any fee payable to a
Finance Party under this Agreement,

it must promptly notify the Lenders.
25.10
Information

(a)
The Facility Agent must promptly forward to the person concerned the original or
a copy of any document which is delivered to it by a Party for that person.

(b)
Without prejudice to Clause 31.3(c) (Procedure for transfer (Vertragsübernahme))
and Clause 2.3(g) (Increase), paragraph (a) above shall not apply to any
Transfer Certificate or any Increase Confirmation.

(c)
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

(d)
Except as provided above, the Facility Agent does not have any duty:

(i)
either initially or on a continuing basis to provide any Lender with any credit
or other information concerning the risks arising under or in connection with
the Finance Documents (including any information relating to the financial
condition or affairs of any Obligor or its related entities or the nature or
extent of recourse against any Party or its assets) whether coming into its
possession before, on or after the date of this Agreement; or

(ii)
unless specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from any Obligor.

(e)
In acting as the Facility Agent, the agency division of the Facility Agent is
treated as a separate entity from its other divisions and departments. Any
information acquired by the Facility Agent which, in its opinion, is acquired by
it otherwise than in its capacity as the Facility Agent may be treated as
confidential by the Facility Agent and will not be treated as information
possessed by the Facility Agent in its capacity as such.

(f)
The Facility Agent is not obliged to disclose to any person any confidential
information supplied to it by or on behalf of a member of the Group solely for
the purpose of evaluating whether any waiver or amendment is required to any
term of the Finance Documents.


- 73 -

--------------------------------------------------------------------------------




(g)
Each Obligor irrevocably authorises the Facility Agent to disclose to the other
Finance Parties any information which, in its opinion, is received by it in its
capacity as the Facility Agent.

(h)
The Facility Agent may disclose the identity of a Defaulting Lender to the other
Finance Parties and the Parent and shall disclose the same upon the written
request of the Parent or the Majority Lenders.

25.11
Indemnities

(a)
Without limiting the liability of any Obligor under the Finance Documents, each
Lender must indemnify the Facility Agent for that Lender's Pro rata Share of any
loss or liability incurred by it in acting as the Facility Agent, except to the
extent that the loss or liability is caused by the Facility Agent's negligence
or wilful breach.

(b)
The Facility Agent may deduct from any amount received by it for a Lender any
amount due to it from that Lender under a Finance Document but unpaid.

25.12
Compliance

The Facility Agent may refrain from doing anything (including disclosing any
information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.
25.13
Resignation of the Facility Agent

(a)
The Facility Agent may resign and appoint any of its Affiliates as a successor
Facility Agent by giving notice to the Lenders and the Obligors' Agent.

(b)
Alternatively, the Facility Agent may resign by giving notice to the Lenders and
the Obligors' Agent, in which case the Majority Lenders may appoint a successor
Facility Agent.

(c)
If no successor Facility Agent has been appointed under paragraph (b) above
within 30 days after notice of resignation was given, the Facility Agent may
appoint a successor Facility Agent.

(d)
The person(s) appointing a successor Facility Agent must, if practicable,
consult with the Obligors' Agent prior to the appointment. Any successor
Facility Agent must have an office in Germany.

(e)
The resignation of the Facility Agent and the appointment of any successor
Facility Agent will both become effective only when the successor Facility Agent
notifies all the Parties that it accepts its appointment. On giving the
notification, the successor Facility Agent will succeed to the position of the
Facility Agent which it succeeds and the term “Facility Agent” will mean the
successor Facility Agent.

(f)
The retiring Facility Agent must, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as the Facility Agent under the Finance Documents.

(g)
Upon its resignation becoming effective, this Clause will continue to benefit
the retiring Facility Agent in respect of any action taken or not taken by it in
connection with the Finance Documents while it was a Facility Agent, and,
subject to paragraph (f) above, it will have no further obligations under any
Finance Document.


- 74 -

--------------------------------------------------------------------------------




(h)
The Majority Lenders may, by notice to a Facility Agent, require it to resign
under paragraph (b) above.

25.14
Relationship with Lenders

(a)
The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and as acting through its Facility Office(s) until it has
received not less than five Business Days' prior notice from that Lender to the
contrary.

(b)
The Facility Agent may at any time, and must if requested to do so by the
Majority Lenders, convene a meeting of the Lenders.

(c)
The Facility Agent must keep a register of all the Parties and supply any other
Party with a copy of the register on request. The register will include each
Lender's Facility Office(s) and contact details for the purposes of this
Agreement.

25.15
Notice period

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.
25.16
Reliance and engagement letters

Each Finance Party confirms that each of the Arranger and the Facility Agent has
authority to accept on its behalf (and ratifies the acceptance on its behalf of
any letters or reports already accepted by the Arranger or Facility Agent) the
terms of any reliance letter or engagement letters relating to any certificates
provided by accountants in connection with the Finance Documents and to bind it
in respect of those letters and to sign such letters on its behalf and further
confirms that it accepts the terms and qualifications set out in such letters.
26.
EVIDENCE AND CALCULATIONS

26.1
Accounts

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence (Beweis des ersten Anscheins) of the matters to which they
relate for the purpose of any litigation or arbitration proceedings.
26.2
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be prima facie evidence (Beweis des ersten Anscheins)
of the matters to which it relates.
26.3
Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent (acting
reasonably) determines to be market practice.
27.
FEES

27.1
Facility Agent's fee

The Obligors' Agent must pay to the Facility Agent for its own account an agency
fee in the amount set out in and in the manner agreed in the Fee Letter between
the Facility Agent and the Obligors' Agent.
27.2
Arrangement fee


- 75 -

--------------------------------------------------------------------------------




The Obligors' Agent must pay to the Facility Agent for the account of each of
the Arrangers an arrangement fee in the amount set out in and in the manner
agreed in the Fee Letter between the Facility Agent and the Obligors' Agent.
27.3
Commitment fee

(a)
The Obligors' Agent must pay in respect of the Revolving Facility a commitment
fee computed at the rate per annum equal to 40 per cent. of the then applicable
Margin on the Available Commitment of each Lender under the Revolving Facility.
Accrued commitment fee is payable to the Facility Agent quarterly in arrear.
Accrued commitment fee is also payable to the Facility Agent for a Lender on the
date its Revolving Facility Commitment is cancelled in full.

(b)
The Obligors' Agent must pay in respect of the L/G Facility a commitment fee
computed at the rate per annum equal to 40 per cent. of the then applicable
Guarantee Fee Rate on the Available Commitment of each Lender under the L/G
Facility. Commitment fee is payable to each Lender under the L/G Facility at
such times as that Lender notifies the Borrower, after consultation with the
Borrower, as being its common practice or as otherwise agreed between that
Lender and the Borrower.

(c)
No commitment fee is payable on any Available Commitment of that Lender for any
day on which that Lender is a Defaulting Lender.

27.4
Utilisation fee

(a)
The Parent shall pay to the Facility Agent (for the account of each Lender) a
utilisation fee for the utilisation of the Revolving Facility for each day on
which the aggregate amount of the Utilisations outstanding and the aggregate of
all Ancillary Commitments exceeds:

(i)
33 1/3 per cent. of the Total Revolving Facility Commitments at the rate of 0.20
per cent. per annum on the Utilisations outstanding at such time;

(ii)
66 2/3 per cent. of the Total Revolving Facility Commitments at the rate of 0.40
per cent. per annum on the Utilisations outstanding at such time.

(b)
The utilisation fee is payable on the amount of each Lender's share in the
Advances and Documentary Credit Proportion in the Documentary Credits
outstanding.

(c)
The accrued utilisation fee shall be calculated quarterly in arrears on each
Quarter Date and on the date the Revolving Facility is cancelled and/or repaid
in full. The Facility Agent shall promptly notify the Parent of any accrued
utilisation fee and the Parent shall pay such amounts to the Facility Agent for
distribution to the Lenders not later than on the fifth Business Day following
the receipt by the Parent of the notification from the Facility Agent.

27.5
Guarantee Fee

(a)
Each Borrower shall pay to the Facility Agent with respect to each Documentary
Credit outstanding for distribution to the Lenders pro rata to their respective
exposures with respect to that Documentary Credit, a fee (computed at the rate
equal to the applicable Guarantee Fee Rate) applied to the Outstanding Liability
Amount of that Documentary Credit (save that during such period as full cash
cover is provided in respect of a Documentary Credit, the fee payable in
relation to the Outstanding Liability Amount of such Documentary Credit will be
reduced to 0.25% per annum) in respect of the period between the date of issue
of the Documentary Credit and the earlier of its Expiry Date and the date on
which its Outstanding Liability Amount has been reduced to nil. Such fee shall
be payable quarterly in arrear and on the Expiry Date of such Documentary
Credit.


- 76 -

--------------------------------------------------------------------------------




(b)
Each Borrower shall pay to each Issuing Bank with respect to each L/G
outstanding a fee (computed at the rate equal to the applicable Guarantee Fee
Rate) applied to the Outstanding Liability Amount of that L/G (save that during
such period as full cash cover is provided in respect of a L/G, the fee payable
in relation to the Outstanding Liability Amount of such L/G will be reduced to
0.25% per annum) in respect of the period between the date of issue of the L/G
and the earlier of its Expiry Date and the date on which its Outstanding
Liability Amount has been reduced to nil. Such fee shall be payable to each
Issuing Bank at such times as that Issuing Bank notifies the Borrower, after
consultation with the Borrower, as being its common practice or as otherwise
agreed between that Issuing Bank and the Borrower.

27.6
Documentary Credit Fee

Each Borrower shall pay to a Documentary Credit Bank for its own account a
fronting fee in the amount set out in and in the manner agreed in a Fee Letter
between that Documentary Credit Bank and the Borrowers.
27.7
Handling Fee

The relevant Borrower shall pay to the relevant Issuing Bank a handling fee in
the amount of EUR 100.00 for the handling of the issue or the amendment of an
L/G.
27.8
VAT

Any fee referred to in this Clause 27 is exclusive of any VAT or any other tax
which might be chargeable in connection with that fee. If any VAT or other tax
is so chargeable, it shall be paid by the Obligors' Agent at the same time as it
pays the relevant fee.
28.
INDEMNITIES AND BREAK COSTS

28.1
Currency indemnity

(a)
The Obligors' Agent must, as an independent obligation, indemnify each Finance
Party against any loss or liability which that Finance Party incurs as a
consequence of:

(i)
that Finance Party receiving an amount in respect of an Obligor's liability
under the Finance Documents; or

(ii)
that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.
(b)
Unless otherwise required by law, each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

28.2
Other indemnities

(a)
The Obligors' Agent must indemnify each Finance Party against any cost, loss or
liability which that Finance Party incurs as a consequence of:

(i)
the occurrence of any Event of Default;

(ii)
any failure by an Obligor to pay any amount due under a Finance Document on its
due date, including any resulting from any distribution or redistribution of any
amount among the Lenders under this Agreement;


- 77 -

--------------------------------------------------------------------------------




(iii)
(other than by reason of negligence or default by that Finance Party) a
Utilisation not being made after a Request has been delivered for that
Utilisation; or

(iv)
a Utilisation (or part of a Utilisation) not being prepaid in accordance with
this Agreement.

The liability of the Obligors' Agent in each case includes any Break Costs in
respect of any amount repaid or prepaid or any Utilisation, but excludes loss of
Margin and any cost or loss recovered pursuant to Clause 13.5 (Interest on
overdue amounts).
(b)
The Obligors' Agent must indemnify the Facility Agent against any cost, loss or
liability incurred by the Facility Agent as a result of:

(i)
investigating any event which the Facility Agent reasonably believes to be a
Default unless that investigation reveals that there was no Default; or

(ii)
acting or relying on any notice which the Facility Agent reasonably believes to
be genuine, correct and appropriately authorised by an Obligor.

28.3
Break Costs

(a)
The Obligors' Agent must pay to each Lender its Break Costs.

(b)
Break Costs are the amount (if any) determined by the relevant Lender by which:

(i)
the interest (excluding Margin) which that Lender would have received for the
period from the date of receipt of any part of its share in a Utilisation or an
overdue amount to the last day of the applicable Term for that Utilisation or
overdue amount if the principal or overdue amount received had been paid on the
last day of that Term;

exceeds
(ii)
the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank in the appropriate
interbank market for a period starting on the Business Day following receipt and
ending on the last day of the applicable Term.

(c)
Each Lender must supply to the Facility Agent for the Obligors' Agent details of
the amount of any Break Costs claimed by it under this Clause 28.3.

29.
EXPENSES

29.1
Initial costs

The Obligors' Agent must pay, within 20 Business Days of demand, to each
Administrative Party, accompanied by such details as to the work done, hours
worked, charge-out rates and persons involved as the Obligors' Agent shall
reasonably require, the amount of all reasonable costs and expenses (including
reasonable legal fees together with all reasonable expenses, disbursements and
VAT (if applicable) relating thereto) properly incurred by it in connection with
the negotiation, preparation, printing, execution and syndication of the Finance
Documents provided such costs and expenses do not exceed the amounts agreed by
the Obligors' Agent and the Facility Agent on or before the date of this
Agreement.

- 78 -

--------------------------------------------------------------------------------




29.2
Subsequent costs

The Obligors' Agent must pay to the Facility Agent, within 20 Business Days of
demand, accompanied by such details as the Obligors' Agent shall reasonably
require, the amount of all reasonable costs and expenses (including reasonable
legal fees) properly incurred by it in connection with:
(a)
the negotiation, preparation, printing and execution of any Finance Document
(other than a Transfer Certificate) executed after the date of this Agreement;
and

(b)
any amendment, waiver or consent requested by or on behalf of an Obligor or
specifically allowed by this Agreement.

29.3
Enforcement costs

The Obligors' Agent must pay to each Finance Party, within 20 Business Days of
demand, the amount of all costs and expenses (including legal fees) incurred by
it in connection with the enforcement of, or the preservation of any rights
under, any Finance Document.
30.
AMENDMENTS AND WAIVERS

30.1
Procedure

(a)
Except as provided in this Clause 30, any term of the Finance Documents may be
amended or waived with the agreement of the Obligors and the Majority Lenders.
The Facility Agent may effect, on behalf of any Finance Party, an amendment or
waiver allowed under this Clause 30.

(b)
The Facility Agent must promptly notify the other Parties of any amendment or
waiver effected by it under paragraph (a) above. Any such amendment or waiver is
binding on all the Parties.

30.2
Exceptions

(a)
An amendment or waiver which relates to:

(i)
the definition of “Majority Lenders” in Clause 1.1 (Definitions);

(ii)
an extension of the date of payment of any amount to a Lender under the Finance
Documents;

(iii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fee or other amount payable to a Lender under the Finance
Documents;

(iv)
an increase in, or an extension of, a Commitment or the Total Commitments except
in accordance with the terms of this Agreement;

(v)
a release of a Borrower or a Guarantor;

(vi)
a term of a Finance Document which expressly requires the consent of each
Lender;

(vii)
the right of a Lender to assign or transfer its rights or obligations under the
Finance Documents;

(viii)
Clause 2.4 (Nature of a Finance Party's rights and obligations);

(ix)
a change in currency of payment of any amount under the Finance Documents;

(x)
the condition precedent set out in paragraph 3(f) of Part 1 of Schedule 2; or


- 79 -

--------------------------------------------------------------------------------




(xi)
this Clause 30.2,

may only be made with the consent of all the Lenders.
(b)
An amendment or waiver which relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.

30.3
Change of currency

If a change in any currency of a country occurs (including where there is more
than one currency or currency unit recognised at the same time as the lawful
currency of a country), the Finance Documents will be amended to the extent the
Facility Agent (acting reasonably and after consultation with the Obligors'
Agent) determines is necessary to reflect the change.
30.4
Waivers and remedies cumulative

The rights of each Finance Party under the Finance Documents:
(a)
may be exercised as often as necessary;

(b)
are cumulative and not exclusive of its rights under the general law; and

(c)
may be waived only in writing and specifically.

Delay in exercising or non-exercise of any right is not a waiver of that right.
30.5
Obligors

(a)
Each Obligor irrevocably authorises the Parent:

(i)
to give all notices and instructions and make such agreements expressed to be
capable of being given or made by the Parent on behalf of the Obligors or any of
them under this Agreement; and

(ii)
to agree on behalf of the Obligors or any of them the terms of any consents or
waivers given or required under the Finance Documents and all amendments made to
any of them (including this Agreement);

(including in each case all such matters as referred to in Clause 30.5(c)
(Obligors)) notwithstanding in either case that they may affect rights and
obligations of such Obligor and in either case without further reference to or
the consent of such Obligor and such Obligor shall as regards each of the other
parties to this Agreement and the other Finance Documents be bound thereby as
though it had itself given such notice of instruction, made such agreement or
agreed such consent, waiver or amendment.
(b)
In all matters relating to the Finance Documents, each Obligor acknowledges and
confirms that it is acting as principal and for its own account and not as agent
or trustee or in any other capacity whatsoever on behalf of any third party save
as expressly provided in Clause 30.5(c) (Obligors).

(c)
Each Obligor (other than the Obligor to which the appointment relates) by its
execution of this Agreement or an Obligor Accession Agreement, irrevocably
appoints the Parent to act on its behalf as its agent in relation to the Finance
Documents and irrevocably authorises the Parent on its behalf to give and
receive all notices and instructions to (including in the case of a Borrower,
Requests and any other instructions relating to Utilisations or to the
application of the proceeds thereof including the entry into with any person of
foreign exchange contracts in relation to such proceeds), execute on its behalf
any Obligor Accession Agreements and to enter into any agreement (vis-a-vis the
Finance Parties or any of them) capable


- 80 -

--------------------------------------------------------------------------------




of being entered into by any Obligor notwithstanding that such agreement may
affect (adversely or otherwise) such Obligor (including the terms of any consent
or waiver given or required under the Finance Documents and all amendments made
to any of them and any amendment, variation, supplement, restatement or novation
of any of the Finance Documents, however fundamental it may be and
notwithstanding any increase or other change in the obligations of such
Obligor), without further reference to, or consent of, such Obligor and such
Obligor shall be bound thereby as though such Obligor itself had given such
notices and instructions (including, without limitation, Requests) or entered
into such agreements provided that in the event of any conflict between any
notice or other communication of an Obligor (other than the Parent) and the
Parent that of the Parent shall prevail.
31.
CHANGES TO THE PARTIES

31.1
Assignments and transfers by Obligors

No Obligor may assign or transfer any of its rights and obligations under the
Finance Documents without the prior consent of all the Lenders.
31.2
Assignments and transfers by Lenders

(a)
A Lender (the “Existing Lender”) may, subject to the following provisions of
this Clause 31.2, at any time:

(i)
assign any of its rights; or

(ii)
transfer any of its rights and obligations (Vertragsübernahme),

to any bank, trust or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).
(b)
The written consent of the Obligors' Agent is required (such consent not to be
unreasonably withheld or delayed) for any assignment or transfer other than:

(i)
to another Lender;

(ii)
to an Affiliate of a Lender;

(iii)
to an Approved Lender;

(iv)
which is an assignment or pledge to a central or supranational bank for funding
purposes; or

(v)
occurs at any time when an Event of Default has occurred and is continuing,

but, for the avoidance of doubt, no consent of any other Obligor is required for
any such transfer or assignment.
(c)
The Obligors' Agent will be deemed to have given its consent ten Business Days
after the Obligors' Agent is given notice of the request unless it is expressly
refused by the Obligors' Agent within that time.

(d)
Unless the Obligors' Agent and the Facility Agent, acting reasonably, otherwise
agree, a transfer of part (but not all) of a Commitment under this Agreement by
the Existing Lender must not be less than €5 million (net of any re-transfer
back to the Existing Lender).


- 81 -

--------------------------------------------------------------------------------




(e)
The Facility Agent is not obliged to execute a Transfer Certificate until it has
completed all know your customer requirements to its satisfaction. The Facility
Agent must complete all know your customer requirements expeditiously and must
promptly notify the Existing Lender and the New Lender if there are any such
requirements.

(f)
A transfer will be effective only if the procedure set out in Clause 31.3
(Procedure for transfer (Vertragsübernahme)) is complied with.

(g)
Unless the Facility Agent otherwise agrees, a New Lender to whom rights and
obligations are to be transferred must pay to the Facility Agent for its own
account, on or before the Transfer Date (as defined in Clause 31.3 (Procedure
for transfer (Vertragsübernahme)), a fee of Euro 3,000.

31.3
Procedure for transfer (Vertragsübernahme)

(a)
A transfer is effected if:

(i)
the Existing Lender and the New Lender deliver to the Facility Agent a duly
completed Transfer Certificate; and

(ii)
the Facility Agent executes it.

The Facility Agent must as soon as reasonably practicable execute a Transfer
Certificate delivered to it and which appears on its face to be in order.
(b)
On the Transfer Date:

(i)
the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the Transfer in the Transfer Certificate in
substitution for the Existing Lender;

(ii)
the Existing Lender will be released from those obligations and cease to have
those rights; and

(iii)
the New Lender shall become a Party as a “Lender".

(c)
The Facility Agent must as soon as reasonably practicable after it has executed
a Transfer Certificate, send to the Obligors' Agent a copy of that Transfer
Certificate.

31.4
Limitation of responsibility of Existing Lender

(a)
Unless expressly agreed to the contrary, an Existing Lender is not responsible
to a New Lender for the legality, validity, adequacy, accuracy, completeness or
performance of:

(i)
any Finance Document or any other document; or

(ii)
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and


- 82 -

--------------------------------------------------------------------------------




(ii)
has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

(c)
Nothing in any Finance Document requires an Existing Lender to:

(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 31; or

(ii)
support any losses incurred by the New Lender by reason of the non-performance
by either Obligor of its obligations under any Finance Document or otherwise.

31.5
Costs resulting from change of Lender or Facility Office

If:
(a)
a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

(b)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to pay a Tax Payment or an Increased
Cost,

then, unless the assignment, transfer or change is made by a Lender in order to
mitigate any circumstances giving rise to the Tax Payment, Increased Cost or a
right to be prepaid and/or cancelled by reason of illegality, the Obligor need
only pay that Tax Payment or Increased Cost to the same extent that it would
have been obliged to if no assignment, transfer or change had occurred.
31.6
Lender Substitution

(a)
If at any time:

(i)
any Lender becomes a Non Consenting Lender; or

(ii)
any Lender becomes an Increased Cost Lender,

then the Obligors' Agent may, on ten Business Days' prior notice to the Facility
Agent and that Lender:
(A)
replace that Lender by requiring it to (and that Lender shall) transfer pursuant
to Clause 31.3 all of its rights and obligations under this Agreement to a
Lender or other person selected by the Obligors' Agent and acceptable to the
Facility Agent and the Documentary Credit Banks (each acting reasonably); or

(B)
prepay that Lender's participation (and contemporaneously terminate its
Commitment),

for a purchase price in an amount equal to the outstanding principal amount of
such Lender's participation in the outstanding Utilisations and all accrued
interest and fees and other amounts payable to that Lender under this Agreement.
(b)
The replacement or prepayment of a Lender pursuant to this Clause 31.6 shall be
subject to the following conditions:


- 83 -

--------------------------------------------------------------------------------




(i)
the Facility Agent may not be replaced or prepaid without the consent of the
Majority Lenders;

(ii)
neither the Facility Agent nor any Lender shall have any obligation to the Group
to find a replacement Lender or any other such entity;

(iii)
such replacement or prepayment must take place no later than 90 days after the
date the relevant Lender:

(A)
notified the Obligors' Agent and the Facility Agent of its failure to agree to
any requested consent, waiver or amendment to the Finance Documents; or

(B)
has demanded payment of additional or increased amounts under Clauses 12.1
(Mandatory Prepayment – Illegality), 16 (Taxes) or 17.1 (Increased Costs) as the
case may be;

(iv)
the Lender hereby replaced shall not be required to pay or surrender to such
replacement Lender or other entity any of the fees received by such Lender
replaced pursuant to this Agreement; and

(v)
to the extent that the replacement of a Lender results from any Obligor becoming
obliged to pay additional amounts pursuant to Clauses 16 (Taxes) or 17.1
(Increased Costs) this provision will not release the Obligor from its
obligations to pay any such additional amounts to such Lender prior to such
Lender being replaced and the payment of such additional amounts (which have
been notified to the Obligors' Agent) shall be a condition to the replacement of
such Lender.

(c)
In the case of a replacement of an Increased Cost Lender, the Obligors' Agent
shall pay the relevant additional amounts to that Increased Cost Lender prior to
it being replaced and the payment of those additional amounts shall be a
condition to replacement.

(d)
For the purposes of this Clause 31.6:

(i)
an “Increased Cost Lender” is a Lender to whom any Obligor becomes obligated to
pay additional amounts described in Clause 16 (Taxes), 12.1 (Mandatory
Prepayment – Illegality), 17.1 (Increased Costs) or 15 (Market Disruption); and

(ii)
a “Non Consenting Lender” is a Lender who does not agree to a consent or an
amendment where:

(A)
the Obligors' Agent or the Facility Agent has requested the Lenders to consent
to a departure from or waiver of any provision of the Finance Documents or to
agree to any amendment thereto;

(B)
the consent, amendment or waiver in question requires the agreement of all
Lenders;

(C)
a period of not less than 15 Business Days has elapsed from the date the consent
or amendment was requested;

(D)
the Majority Lenders have agreed to such consent or amendment; and

(E)
the Obligors' Agent has notified the Lender it will treat it as a Non Consenting
Lender.

31.7
Disenfranchisement of Defaulting Lenders


- 84 -

--------------------------------------------------------------------------------




(a)
For so long as a Defaulting Lender has any Available Commitment, in ascertaining
the Majority Lenders or whether any given percentage (including, for the
avoidance of doubt, unanimity) of the Total Commitments has been obtained to
approve any request for a consent, waiver, amendment or other vote under the
Finance Documents, that Defaulting Lender's Commitments will be reduced by the
amount of its Available Commitments.

(b)
For the purposes of this Clause31.7, the Facility Agent may assume that the
following Lenders are Defaulting Lenders:

(i)
any Lender which has notified the Agent that it has become a Defaulting Lender;

(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
“Defaulting Lender” has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.
31.8
Replacement of a Defaulting Lender

(a)
The Parent may, at any time a Lender has become and continues to be a Defaulting
Lender, by giving 5 Business Days' prior written notice to the Facility Agent
and such Lender:

(i)
replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 31.2 (Assignments and transfers by the Lenders) all (and not
part only) of its rights and obligations under this Agreement; or

(ii)
require such Lender to (and such Lender shall) transfer pursuant to Clause 31.2
(Assignments and transfers by the Lenders) all (and not part only) of the
Available Commitment of the Lender,

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Parent, and which is acceptable to the
Facility Agent (acting reasonably) and to the Documentary Credit Bank, which
confirms its willingness to assume and does assume all the obligations or all
the relevant obligations of the transferring Lender (including the assumption of
the transferring Lender's participations or unfunded participations (as the case
may be) on the same basis as the transferring Lender).
(b)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

(i)
the Parent shall have no right to replace the Facility Agent;

(ii)
neither the Facility Agent nor the Defaulting Lender shall have any obligation
to the Parent to find a Replacement Lender;

(iii)
the transfer must take place no later than 90 days after the notice referred to
in paragraph (a) above; and

(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.


- 85 -

--------------------------------------------------------------------------------




31.9
Additional Borrowers

(a)
If any Subsidiary of the Parent wishes to become a Borrower and all Lenders
confirm to the Facility Agent their agreement to the relevant Subsidiary
becoming a Borrower and it and the Obligors' Agent executes and delivers to the
Facility Agent a duly completed Obligor Accession Agreement, the Facility Agent
shall execute an Obligor Accession Agreement for itself and on behalf of the
other Finance Parties.

(b)
Subject to paragraph (c) below, upon execution of such Obligor Accession
Agreement by the relevant Subsidiary as Additional Borrower, the Obligors and
the Facility Agent as aforesaid, such Subsidiary shall become an Additional
Borrower in accordance with the terms hereof and thereof. If included in the
Obligor Accession Agreement, the Additional Borrower's right to make
Utilisations hereunder may be limited in accordance with the terms so included.

(c)
The obligations of the Finance Parties to such Additional Borrower with respect
to the making of the first Utilisation to it under this Agreement are subject to
the condition precedent that the Facility Agent shall have received in form and
substance satisfactory to it (acting reasonably) each of the documents listed in
Schedule 2 Part 2 (Conditions Precedent Documents).

31.10
Additional Guarantors

(a)
If:

(i)
the Parent wishes one of its wholly-owned Subsidiaries to become an Additional
Guarantor, then it may; and/or

(ii)
any Subsidiary of the Parent which is not a Guarantor is or becomes a Material
Subsidiary (with the exception of the Exempted Subsidiaries) then the Parent
shall deliver to the Facility Agent the relevant documents and evidence listed
in Part 2 of Schedule 2 (Conditions Precedent Documents) for that Subsidiary to
become an Additional Guarantor, but only to the extent that:

(A)
such Subsidiary (and its directors on its behalf) can do so without contravening
any applicable law; and

(B)
none of its directors will incur personal liability as a result; and

(C)
where such Material Subsidiary is not wholly-owned, it can do so without
contravening any existing contractual limitations,

(b)
The Obligors' Agent shall, by not less than 10 Business Days' prior written
notice to the Facility Agent, notify the Facility Agent (which shall promptly
notify the Lenders) of its intention to request, or of it becoming aware of the
requirement, that one of its Subsidiaries becomes an Additional Guarantor
pursuant to this Clause 31.10.

(c)
If the accession of an Additional Guarantor requires any Finance Party to carry
out “know your customer” requirements in circumstances where the necessary
information is not already available to it, the Obligors' Agent must as soon as
reasonably practicable on request by any Finance Party supply to that Finance
Party any documentation or other evidence which is reasonably requested by that
Finance Party (whether for itself, on behalf of any Finance Party or any
prospective new Lender) to enable a Finance Party or prospective new Lender to
carry out and be satisfied with the results of all applicable know your customer
requirements. Each Finance Party must complete all “know your customer”
requirements in relation to an Additional Guarantor expeditiously and must
promptly notify the Existing Lender and the Additional Guarantor if there are
any such requirements.


- 86 -

--------------------------------------------------------------------------------




(d)
The relevant Subsidiary will become an Additional Guarantor when the Facility
Agent notifies the other Finance Parties and the Obligors' Agent that it has
received all of the documents and evidence referred to in paragraph (a) above.
The Facility Agent must give this notification as soon as practicable.

31.11
Resignation of a Guarantor

(a)
The Obligors' Agent may request that a Guarantor ceases to be a Guarantor by
giving to the Facility Agent a duly completed Resignation Request.

(b)
The Facility Agent must accept a Resignation Request and notify the Obligors'
Agent and the Lenders of its acceptance if:

(i)
all Lenders have consented to the Resignation Request;

(ii)
it is not aware that a Default is outstanding or would result from the
acceptance of the Resignation Request; and

(iii)
no amount owed by that Guarantor under this Agreement is still outstanding.

(c)
The Guarantor will cease to be a Guarantor when the Facility Agent gives the
notification referred to in paragraph (b) above.

(d)
A Guarantor may also cease to be a Guarantor in any other manner approved by all
the Lenders.

31.12
Assignment or Pledge to central banks

In addition to any other assignment or transfer provided for in this Clause 31,
each Lender may assign or pledge all or any portion of its Advances and other
obligations owed to such Lender, without (unless required by mandatory law)
notice to or consent of any Party, to any central or supranational bank as
security for borrowings from that central or supranational bank or to any
special purpose vehicle for securitization purposes in connection with
borrowings or refinancings at any central or supranational bank; provided,
however, that no Lender shall be relieved of any of its obligations hereunder as
a result of such assignment or pledge.
31.13
Changes to the Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Obligors) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.
31.14
Affiliates of Lenders

(a)
Each Lender may fulfil its obligations in respect of any Utilisation through an
Affiliate if:

(i)
the relevant Affiliate is specified in this Agreement as a Lender or becomes a
Lender by means of a Transfer Certificate in accordance with this Agreement; and

(ii)
the Utilisation in which that Affiliate will participate are specified in a
notice given by that Lender to the Facility Agent and the Obligors' Agent.

(b)
If paragraph (a) above applies, the Lender and the Affiliate will be treated as
having a single Commitment and a single vote, but for all other purposes will be
treated as separate Lenders.


- 87 -

--------------------------------------------------------------------------------




32.
DISCLOSURE OF INFORMATION

(a)
Each Finance Party must keep confidential any information supplied to it by or
on behalf of any Obligor in connection with the Finance Documents. However, a
Finance Party is entitled to disclose information:

(i)
which is publicly available, other than as a result of a breach by that Finance
Party of this Clause 32;

(ii)
where required by a court or arbitral tribunal or by applicable law in
connection with any legal or arbitration proceedings;

(iii)
if required to do so under any law or regulation;

(iv)
to a governmental, banking, taxation or other regulatory authority where
required to do so;

(v)
to its professional advisers;

(vi)
to the extent allowed under paragraph (b) below; or

(vii)
with the agreement of the relevant Obligor.

(b)
A Finance Party may disclose to an Affiliate or any person with whom it may
enter, or has entered into, any kind of transfer, participation or other
agreement in relation to this Agreement (a “participant”):

(i)
a copy of any Finance Document; and

(ii)
any information which that Finance Party has acquired under or in connection
with any Finance Document.

However, before a participant may receive any confidential information, it must
agree with the relevant Finance Party to keep that information confidential on
the terms of paragraph (a) above.
(c)
This Clause 32 supersedes any previous confidentiality undertaking given by a
Finance Party in connection with this Agreement prior to it becoming a Party.

33.
SET-OFF

A Finance Party may combine, consolidate or merge all or any accounts of an
Obligor with, or liabilities to, that Finance Party and may set off any matured
obligation (which has been matured for 5 days or more) owed by an Obligor under
this Agreement against an obligation (whether or not matured, but if not
matured, fulfillable (erfüllbar)) owed by the relevant Finance Party to that
Obligor, regardless of the place or payment, booking branch or currency of
either obligations. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.
34.
PRO RATA SHARING

34.1
Redistribution

(a)
If any amount owing by an Obligor under this Agreement to a Lender (the
“recovering Lender”) is discharged by payment, set-off or any other manner other
than through the Facility Agent under this Agreement (a “recovery”), then:


- 88 -

--------------------------------------------------------------------------------




(i)
the recovering Lender must, within three Business Days, supply details of the
recovery to the Facility Agent;

(ii)
the Facility Agent must calculate whether the recovery is in excess of the
amount which the recovering Lender would have received if the recovery had been
received and distributed by the Facility Agent under this Agreement; and

(iii)
the recovering Lender must pay to the Facility Agent an amount equal to the
excess (the “redistribution”).

(b)
Paragraph (a) above shall not apply to any amount received or recovered by an
Issuing Bank or an Ancillary Bank in respect of any cash cover provided for the
benefit of that Issuing Bank or that Ancillary Bank.

34.2
Effect of redistribution

(a)
The Facility Agent must treat a redistribution as if it were a payment by the
relevant Obligor under this Agreement and distribute it among the Lenders, other
than the recovering Lender, accordingly.

(b)
When the Facility Agent makes a distribution under paragraph (a) above, each
Finance Party which has shared in that redistribution will assign to the
recovering Lender that part of its own corresponding claim against the relevant
Obligor which is allocable to its portion of the redistribution, and
subsequently to such assignment being effected the relevant Obligor will owe the
recovering Lender a debt which is equal to the redistribution, immediately
payable and of the type originally discharged.

(c)
If:

(i)
a recovering Lender must subsequently return a recovery, or an amount measured
by reference to a recovery, to an Obligor; and

(ii)
the recovering Lender has paid a redistribution in relation to that recovery,

each Finance Party must reimburse the recovering Lender all or the appropriate
portion of the redistribution paid to that Finance Party, together with interest
for the period while it held the re-distribution. In this event, the assignments
in paragraph (b) above will operate in reverse to the extent of the
reimbursement.
34.3
Exceptions

Notwithstanding any other term of this Clause, a recovering Lender need not pay
a redistribution to the extent that:
(a)
it would not, after the payment, have a valid claim against the relevant Obligor
in the amount of the redistribution; or

(b)
it would be sharing with another Finance Party any amount which the recovering
Lender has received or recovered as a result of legal or arbitration
proceedings, where:

(i)
the recovering Lender notified the Facility Agent of those proceedings; and

(ii)
the other Finance Party had an opportunity to participate in those proceedings
but did not do so or did not take separate legal or arbitration proceedings as
soon as reasonably practicable after receiving notice of them.


- 89 -

--------------------------------------------------------------------------------




34.4
Ancillary Banks and Issuing Banks

(a)
This Clause 34 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Bank or as an Issuing Bank or Lender under the L/G
Facility at any time prior to service of notice under Clause 24.16
(Acceleration).

(b)
Following service of notice under Clause ‎‎24.16 (Acceleration) this Clause 34
shall apply to all receipts or recoveries by Ancillary Banks, Issuing Banks and
Lenders under the L/G Facility.

35.
SEVERABILITY

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect:
(a)
the legality, validity or enforceability in that jurisdiction of any other term
of the Finance Documents; or

(b)
the legality, validity or enforceability in other jurisdictions of that or any
other term of the Finance Documents.

The illegal, invalid or unenforceable provision shall be deemed replaced by such
provision reflecting the same commercial intent of the Parties which provision
shall be legal, valid and enforceable in the relevant jurisdiction. This also
applies in the event of gaps in the documentation (Vertragslücken).
36.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts.
37.
NOTICES

In writing:
(a)
Any communication in connection with a Finance Document must be in writing and,
unless otherwise stated, may be given:

(i)
in person, by post or fax; or

(ii)
if between the Facility Agent and a Lender and the Facility Agent and the Lender
agree, by e-mail or other electronic communication.

(b)
For the purpose of the Finance Documents, an electronic communication will be
treated as being in writing.

(c)
Unless it is agreed to the contrary, any consent or agreement required under a
Finance Document must be given in writing.

37.2
Contact details

(a)
Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Facility Agent on or before the date it
becomes a Party.

(b)
The contact details of the Obligors' Agent for this purpose are:

Address:
Demag Cranes AG
 
 
 
Forststrasse 16
 
 
 
40597 Duesseldorf
 
 
 
Germany
 
 
 
 
 
 
Fax number:
0049-(0)211-7102-1415
 
 
Attention:
Jochen Hildebrandt
 
 

                

- 90 -

--------------------------------------------------------------------------------




                
(c)    The contact details of the Facility Agent for this purpose are:
Address:
UniCredit Bank AG, London Branch
 
 
 
Moor House
 
 
 
120 London Wall
 
 
 
London, UK
 
 
 
 
 
 
Fax number:
+44 207 826-1520
 
 
Attention:
Russell Winston/Trix Brunschweiler
 
 

(d)
Any Party may change its contact details by giving five Business Days' notice to
the Facility Agent or (in the case of the Facility Agent) to the other Parties.

(e)
Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

37.3
Effectiveness

(a)
Except as provided below, any communication in connection with a Finance
Document will be deemed to be given as follows:

(i)
if delivered in person, at the time of delivery;

(ii)
if posted, when it has been left at the relevant address and actual receipt can
be reasonably expected (Möglichkeit zumutbarer Kenntnisnahme); and

(iii)
if by fax, when received in legible form.

(b)
A communication given under paragraph (a) above but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given at 9.00 a.m. local time on the next working day in that place.

(c)
A communication to the Facility Agent will only be effective on actual receipt
by it.

37.4
Electronic communication

(a)
Any communication to be made between the Facility Agent and a Lender under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Facility Agent and the relevant Lender:

(i)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(ii)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(iii)
notify each other of any change to their address or any other such information
supplied by them.


- 91 -

--------------------------------------------------------------------------------




(b)
Any electronic communication made between the Facility Agent and a Lender will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Facility Agent only if it is
addressed in such a manner as the Facility Agent shall specify for this purpose.

37.5
Use of websites

(a)
The Parent may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Parent and the Facility Agent (the “Designated Website”) if:

(i)
the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

(ii)
both the Parent and the Facility Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

(iii)
the information is in a format previously agreed between the Parent and the
Facility Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Facility Agent shall notify the Parent
accordingly and the Parent shall at its own cost supply the information to the
Facility Agent (in sufficient copies for each Paper Form Lender) in paper form.
In any event the Parent shall at its own cost supply the Facility Agent with at
least one copy in paper form of any information required to be provided by it.
(b)
The Facility Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Parent and the Facility Agent.

(c)
The Parent shall promptly upon becoming aware of its occurrence notify the
Facility Agent if:

(i)
the Designated Website cannot be accessed due to technical failure;

(ii)
the password specifications for the Designated Website change;

(iii)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

(iv)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

(v)
the Parent becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Parent notifies the Facility Agent under paragraph (c)(i) or paragraph
(c)(v) above, all information to be provided by the Parent under this Agreement
after the date of that notice shall be supplied in paper form unless and until
the Agent and each Website Lender is satisfied that the circumstances giving
rise to the notification are no longer continuing.
(d)
Any Website Lender may request, through the Facility Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website. The Parent shall at its own cost comply with any
such request within ten Business Days


- 92 -

--------------------------------------------------------------------------------




37.6
Obligors

(a)
All communications under the Finance Documents to or from an Obligor must be
sent through the Facility Agent except for communication in relation to an L/G..

(b)
All communications under the Finance Documents to or from an Obligor (other than
the Obligors' Agent) must be sent through the Obligors' Agent.

(c)
Each Obligor (other than the Obligors' Agent) irrevocably appoints the Obligors'
Agent to act as its agent:

(i)
to give and receive all communications under the Finance Documents; and

(ii)
to supply all information concerning itself to any Finance Party,

(for the avoidance of doubt, the above shall not apply to any legally binding
declarations (Willenserklärungen) of the relevant Obligor).
(d)
Any communication given to the Obligors' Agent in connection with a Finance
Document will be deemed to have been given also to each other Obligor.

(e)
The Facility Agent may assume that any communication made by the Obligors' Agent
is made with the consent of each other Obligor.

37.7
Personal Liability

If an individual signs a certificate on behalf of a Party and the certificate
proves to be incorrect, the individual will incur no personal liability as a
result, unless the individual acted fraudulently or recklessly in giving the
certificate, or in breach of any applicable laws of tort. In this case any
liability of the individual will be determined in accordance with applicable
law.
38.
CONCLUSION OF THIS AGREEMENT

(a)
This Agreement may be concluded by an exchange of faxes or pdf copies (an
exchange of signature pages suffices).

(b)
In relation to the necessary receipt of the signed signature pages (Zugang der
Fax- oder pdf-seiten) by each Party, it shall be sufficient that each Party
transmits its signed signature pages to Dr. Bettina Steinhauer
(bettina.steinhauer@cliffordchance.com) and Frank Schlobach
(frank.schlobach@cliffordchance.com) of Clifford Chance
Partnerschaftsgesellschaft, Mainzer Landstrasse 46, 60325 Frankfurt am Main (the
“Recipient”). The Agreement shall be concluded with the receipt of the last
signature page by the Recipient.

(c)
For the purposes of paragraph (b) above, each party authorises the Recipient to
receive on its behalf the signature pages from all other Parties. For the
avoidance of doubt, the Recipient shall have no further duties connected with
its position as Recipient (in particular, but not limited to, the Recipient is
under no obligation to check the genuiness of the signature pages of the
authorisation of the signatories).

(d)
For information purposes only, the Recipient will fax or send by e-mail copies
of all received signature pages to all Parties.

(e)
For purposes of proof and confirmation only, the Facility Agent or the Parent
may request that one or several copies of this Agreement shall be originally
signed by the Parties.


- 93 -

--------------------------------------------------------------------------------




39.
CONFIRMATION PURSUANT TO GERMAN MONEY LAUNDERING ACT (GELDWÄSCHEGESETZ)

Each Borrower hereby confirms to each Lender that for all matters connected with
the Facilities it is acting for its own account. Each Borrower undertakes to
provide to the Lenders the necessary information and documents for the
identification and clarification of the economic beneficiary (wirtschaftlich
Berechtigter) and the clarification of the “PEP”-status (“politically exposed
persons”) and to inform them of any changes without undue delay during the term
of this Agreement.
40.
LANGUAGE

(a)
Any notice given in connection with a Finance Document must be in English.

(b)
Any other document provided in connection with a Finance Document must be:

(i)
in English; or

(ii)
(unless the Facility Agent otherwise agrees or the document is a constitutional,
statutory or other official document which may be delivered in its original
language) accompanied by an English translation certified by a duly authorised
officer of the person providing the translation. In this case, the English
translation prevails.

41.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by German law.
42.
JURISDICTION

The district courts (Landgericht) of Frankfurt am Main shall have non-exclusive
jurisdiction to settle any dispute in connection with any Finance Document
(other than such other Finance Document which contains a separate jurisdiction
clause).

- 94 -

--------------------------------------------------------------------------------




SCHEDULE 1

ORIGINAL PARTIES
PART 1

ORIGINAL LENDERS


Name of Original Lender
Revolving Facility Commitment
(Euro)
L/G Facility Commitment
(Euro)
Deutsche Bank AG
0
40,000,000
Deutsche Bank Luxembourg S.A.
40,000,000
0
Helaba Landesbank Hessen-Thüringen Girozentrale
15,000,000
0
SEB AG
15,000,000
0
Société Générale
40,000,000
40,000,000
UniCredit Bank AG
40,000,000
40,000,000
WestLB AG
50,000,000
30,000,000
Total
200,000,000
150,000,000




- 95 -

--------------------------------------------------------------------------------




PART 3

ORIGINAL BORROWERS


Demag Cranes AG
DCC Holdco 5 (fünf) GmbH
Demag Cranes & Components GmbH
Gottwald Port Technology GmbH

- 96 -

--------------------------------------------------------------------------------




PART 4

ORIGINAL GUARANTORS
Demag Cranes AG
DCC Holdco 4 (vier) GmbH
DCC Holdco 5 (fünf) GmbH
Demag Cranes & Components GmbH
Demag Cranes & Components Corp.
Crane America Services Corp.
Gottwald Holdco 3 (drei) GmbH
Gottwald Port Technology GmbH























- 97 -

--------------------------------------------------------------------------------




    
SIGNATORIES
Parent
DEMAG CRANES AG
By:
 
Original Borrowers
DEMAG CRANES AG
By:
 
DEMAG CRANES & COMPONENTS GMBH
By:
 
DCC HOLDCO 5 (FUNF) GMBH
By:
 
GOTTWALD PORT TECHNOLOGY GMBH
By:
 
Original Guarantors
DEMAG CRANES AG
By:
 
DCC HOLDCO 4 (VIER) GMBH
By:
 
DCC HOLDCO 5 (FÜNF) GMBH
By:
 










- 98 -

--------------------------------------------------------------------------------




DEMAG CRANES & COMPONENTS GMBH
By:
 
DEMAG CRANES & COMPONENTS CORP.
By:
 
CRANE AMERICA SERVICES CORP.
By:
 
GOTTWALD HOLDCO 3 (DREI) GMBH
By:
 
GOTTWALD PORT TECHNOLOGY GMBH
By:
 
Coordinating Bookrunner and Mandated Lead Arranger
UNICREDIT BANK AG
By:
 
Bookrunners and Mandated Lead Arrangers
DEUTSCHE BANK AG
By:
 
SOCIÉTÉ GÉNÉRALE CORPORATE & INVESTMENT BANKING 
By:














- 99 -

--------------------------------------------------------------------------------




WESTLB AG
By:
 
Lead Arrangers
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE
By:
 
SEG AG
By:
 
Facility Agent
UNICREDIT BANK AG, LONDON BRANCH
By:
 
Lenders
DEUTSCHE BANK AG
By:
 
DEUTSCHE BANK LUXEMBOURG S.A.
By:
 
LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE
By:
 
SEG AG
By:








- 100 -

--------------------------------------------------------------------------------




SOCIÉTÉ GÉNÉRALE


By:
 
UNICREDIT BANK AG
By:
 
WESTLB AG
By:
 
 
 
 




- 101 -